



EXHIBIT 10.1


EXECUTION VERSION
    


AMENDMENT NO. 1 TO FIFTH AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT


This AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of August 31, 2015 (this “Amendment”), is by and among
MANITOWOC FUNDING, LLC (the “US Seller”) and MANITOWOC CAYMAN ISLANDS FUNDING
LTD. (the “Cayman Seller”), as Sellers, THE MANITOWOC COMPANY, INC.
(“Manitowoc”), GARLAND COMMERCIAL RANGES LIMITED, CONVOTHERM ELEKTROGERÄTE GMBH,
MANITOWOC DEUTSCHLAND GMBH, MANITOWOC FOODSERVICE UK LIMITED and MANITOWOC
FOODSERVICE ASIA PACIFIC PRIVATE LIMITED (“Foodservice Asia”), as Servicers (the
“Servicers”), and WELLS FARGO BANK, N.A., as Purchaser (the “Purchaser”) and as
Agent (the “Agent”).
WHEREAS, the parties hereto (other than Foodservice Asia) are parties to that
certain Fifth Amended and Restated Receivables Purchase Agreement, dated as of
December 15, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”);
WHEREAS, concurrently herewith, Foodservice Asia and the Cayman Seller are
entering into that certain Singapore Purchase and Sale Agreement, dated as of
the date hereof (the “Singapore Purchase and Sale Agreement”);
WHEREAS, concurrently herewith, Manitowoc, the Cayman Seller and the Originators
party thereto are entering into that certain US Foodservice Purchase and Sale
Agreement, dated as of the date hereof (the “US Foodservice Purchase and Sale
Agreement”);
WHEREAS, concurrently herewith, Manitowoc, the US Seller, the Originators party
thereto and the Released Originators (as defined therein) are entering into that
certain Fifth Amendment to the Second Amended and Restated Purchase and Sale
Agreement, dated as of the date hereof (the “Fifth Amendment to Second A&R
PSA”);
WHEREAS, concurrently herewith, the Sellers and the Agent are entering into that
certain Assignment Agreement, dated as of the date hereof (the “Assignment
Agreement”);
WHEREAS, concurrently herewith, Manitowoc, the Purchaser and the Agent are
entering into that certain Second Amended and Restated Performance Guaranty,
dated as of the date hereof (the “Performance Guaranty”);


--------------------------------------------------------------------------------


WHEREAS, concurrently herewith, the Servicers, the Sellers, the Agent and the
Purchaser are entering into that certain Second Amended and Restated Fee Letter,
dated as of the date hereof (the “Fee Letter”);
WHEREAS, concurrently herewith, the Servicers, the Sellers, the Agent, the
Originators and JPMorgan Chase Bank, N.A. are entering into that certain Second
Amended and Restated Intercreditor Agreement, dated as of the date hereof (the
“Intercreditor Agreement”; together with the Singapore Purchase and Sale
Agreement, the US Foodservice Purchase and Sale Agreement, the Fifth Amendment
to Second A&R PSA, the Assignment Agreement, the Performance Guaranty and the
Fee Letter, collectively, the “Related Agreements”); and
WHEREAS, the parties hereto desire to join Foodservice Asia as a Servicer under
the Agreement and to amend the Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Definitions. Capitalized terms defined in the Agreement and used but
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
SECTION 2.Amendments. The Agreement is hereby amended to incorporate the changes
shown in the blacklined version attached hereto as Exhibit A.
SECTION 3.Joinder of Foodservice Asia to the Agreement.
(a)Foodservice Asia as a Servicer. From and after the date hereof, Foodservice
Asia shall be a Servicer party to the Agreement for all purposes thereof and of
the other Transaction Documents as if Foodservice Asia were an original party to
the Agreement, and Foodservice Asia assumes all related rights and agrees to be
bound by all of the terms and provisions applicable to Servicers as contained in
the Agreement and in the other Transaction Documents. Foodservice Asia confirms
that it has received a copy of the Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own analysis and decision to enter into this
Amendment and the Agreement and the other Transaction Documents to which it is
becoming a party.
(b)Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of Foodservice Asia as a party to the Agreement in the capacity of a
Servicer and waives any otherwise applicable conditions precedent thereto under
the Agreement and the other Transactions Documents (other than as set forth
herein).
SECTION 4.Representations and Warranties. On the date hereof, each of the
Sellers and Servicers hereby represents and warrants (as to itself) to the
Purchaser and the Agent as follows:
(a)after giving effect to this Amendment, no event or condition has occurred and
is continuing which constitutes a Termination Event or Unmatured Termination
Event;
(b)after giving effect to this Amendment, the representations and warranties of
such Person set forth in the Agreement and each of the other Transaction


--------------------------------------------------------------------------------


Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date); and
(c)this Amendment constitutes the valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.
SECTION 5.Effect of Amendment.
(a)All provisions of the Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect. On and after the Effective
Date, all references in the Agreement (or in any other Transaction Document) to
“this Agreement,” “hereof,” “herein” or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Agent or the Purchaser pursuant
to any Transaction Document or any other instrument, document or agreement
executed and/or delivered in connection therewith, nor constitute a waiver of
any provision contained therein.
SECTION 6.Effectiveness. This Amendment shall be effective, as of the date
hereof (the “Effective Date”), (I) concurrently with the effectiveness of each
of the Related Agreements and (II) upon receipt by the Agent of the following
(in each case, in form and substance reasonably satisfactory to the Agent):
(a)counterparts of this Amendment duly executed by each of the parties hereto;
(b)counterparts of each of the Related Agreements, in each case duly executed by
the parties thereto; and
(c)such other agreements, documents, officer certificates, opinions and
instruments as the Agent shall request.
SECTION 7.Acknowledgement and Agreement. Each of the parties hereto hereby
acknowledges and agrees that notwithstanding anything to the contrary set forth
in the Agreement, in connection with this Amendment certain Lock-Box Accounts
and Collection Accounts are being retitled from the name of the US Seller to the
name of the Cayman Seller and such retitling shall occur substantially
concurrently with the effectiveness of this Amendment. In connection with such
retitling, each of the US Seller and the Cayman Seller hereby agrees to execute
and deliver to the Agent such other instruments and documents (in form and
substance reasonably satisfactory to the Agent), and to take all further
actions, in each case as the Agent may reasonably request, to effect or more
fully evidence the retitling of such Lock-Box Accounts and Collection Accounts.
SECTION 8.GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICT OF LAWS PROVISIONS THEREOF).


--------------------------------------------------------------------------------


SECTION 9.Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.
SECTION 10.Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
SECTION 11.No Party Deem Drafter. Each of the parties hereto hereby agrees that
no party hereto shall be deemed to be the drafter of this Amendment.
SECTION 12.Headings. The captions and headings of this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment, the Agreement or any provision hereof or thereof.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.
MANITOWOC FUNDING, LLC,
as a Seller
By: _/s/ Maurice D. Jones____________
Name:    Maurice D. Jones
Title: Vice President and Secretary




--------------------------------------------------------------------------------


MANITOWOC CAYMAN ISLANDS FUNDING LTD., as a Seller
By: _/s/ Maurice D. Jones____________
Name:    Maurice D. Jones
Title: Vice President and Secretary














--------------------------------------------------------------------------------


THE MANITOWOC COMPANY, INC.,
as a Servicer
By: __/s/ Maurice D. Jones_____
Name: Maurice D. Jones
Title: Senior Vice President , General Counsel and Secretary


--------------------------------------------------------------------------------


GARLAND COMMERCIAL RANGES LIMITED, as a Servicer




By: __/s/ Maurice D. Jones_____
Name:    Maurice D. Jones
Title: Vice President and Secretary


--------------------------------------------------------------------------------


CONVOTHERM ELEKTROGERÄTE GMBH, as a Servicer




By: __/s/ Ralf Klein___________
Name: Ralf Klein
Title: Geschäftsführer




--------------------------------------------------------------------------------


MANITOWOC DEUTSCHLAND GMBH, as a Servicer




By: __/s/ Ralf Klein___________________
Name: Ralf Klein
Title: Geschäftsführer






--------------------------------------------------------------------------------


MANITOWOC FOODSERVICE UK LIMITED, as a Servicer




By: _ /s/ Phil Dei Delori___________
Name: Phil Delori
Title: Director




--------------------------------------------------------------------------------


MANITOWOC FOODSERVICE ASIA PACIFIC PRIVATE LIMITED, as a Servicer




By: __/s/ Maurice D. Jones__________
Name: Maurice D. Jones
Title: Authorized Representative


--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A.,
as Agent
By: _/s/ Ryan C. Tozier_________
Name: Ryan C. Tozier
Title: Vice President




WELLS FARGO BANK, N.A.,
as Purchaser
By: _/s/ Ryan C. Tozier_________
Name: Ryan C. Tozier
Title: Vice President








--------------------------------------------------------------------------------


Exhibit A


AMENDMENTS TO THE AGREEMENT


[attached]




--------------------------------------------------------------------------------

Exhibit A to First Amendment, dated as of August 31, 2015


EXECUTION COPY

FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
among
MANITOWOC FUNDING, LLC
and
MANITOWOC CAYMAN ISLANDS FUNDING LTD.
as Sellers,
THE MANITOWOC COMPANY, INC.,
GARLAND COMMERCIAL RANGES LIMITED,
CONVOTHERM-ELEKTROGERÄTE GMBH,
MANITOWOC DEUTSCHLAND GMBH,
MANITOWOC FOODSERVICE UK LIMITED,
MANITOWOC FOODSERVICE ASIA PACIFIC PRIVATE LIMITED
and
THE OTHER PERSONS FROM TIME TO TIME PARTY HERETO,
as Servicers,
and
WELLS FARGO BANK, N.A.,
as Purchaser and as Agent
Dated as of December 15, 2014





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
 
 
 
Page


ARTICLE I
 
AMOUNTS AND TERMS OF PURCHASES
2


 
Section 1.1
Purchase Facility
2


 
Section 1.2
Making Investments
3


 
Section 1.3
Transfer of 100% of Pool Receivables and other Purchased Assets
4


 
Section 1.4
Terms and Conditions for Sale, Assignment, Conveyance, and Transfer
5


 
Section 1.5
Computation of the Purchased Assets Coverage Percentage; Application of
Collections by Currency; Conversion of Currencies
7


 
Section 1.6
Settlement Procedures
8


 
Section 1.7
Discount and Fees
11


 
Section 1.8
Payments and Computations, Etc
12


 
Section 1.9
Increased Costs
13


 
Section 1.10
Requirements of Law
13


 
Section 1.11
Inability to Determine Eurodollar Rate
14


 
Section 1.12
Sellers Jointly and Severally Liable for Obligations
14


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
17


 
Section 2.1
Representations and Warranties; Covenants
18


 
Section 2.2
Termination Events
18


ARTICLE III
 
INDEMNIFICATION
18


 
Section 3.1
Indemnification
18


ARTICLE IV
 
ADMINISTRATION AND COLLECTIONS
21


 
Section 4.1
Appointment of Servicers
22


 
Section 4.2
Duties of Servicer
23


 
Section 4.3
Establishment and Use of Certain Accounts
24


 
Section 4.4
Enforcement Rights
26


 
Section 4.5
Responsibilities of the Sellers
27


 
Section 4.6
Servicing Fees
27


ARTICLE V
 
MISCELLANEOUS
28


 
Section 5.1
Amendments, Etc
28


 
Section 5.2
Notices, Etc
28


 
Section 5.3
Assignability
28


 
Section 5.4
Costs, Expenses and Taxes
29


 
Section 5.5
Severability
29


 
Section 5.6
Confidentiality
29


 
Section 5.7
GOVERNING LAW AND JURISDICTION
30


 
Section 5.8
Execution in Counterparts
30


 
Section 5.9
Survival of Termination
30


 
Section 5.10
WAIVER OF JURY TRIAL
30


 
Section 5.11
Entire Agreement
31


 
Section 5.12
Headings
31




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
Section 5.13
Purchaser's and Agent's Liabilities
31


 
Section 5.14
Mutual Negotiations
31


 
Section 5.15
USA Patriot Act
31


 
Section 5.16
Register
32


EXHIBITS
 
 
Exhibit I
Definitions
 
 
Exhibit II
Conditions of Investments and Reinvestments
 
 
Exhibit III
Representations and Warranties
 
 
Exhibit IV
Covenants
 
 
Exhibit V
Termination Events
 
 
Exhibit VI
Supplemental Representations, Warranties and Covenants
 
SCHEDULES
 
 
Schedule I
Notices
 
Schedule II
Lock-Box Banks, Lock-Box Accounts, Lock-Boxes and Post Office Boxes; Collection
Accounts
 
Schedule III
Trade Names
 
Schedule IV
Credit and Collection Policy
 
Schedule V
Special Obligors
 
Schedule VI
Purchaser's Account
 
Schedule VII
Sellers' Accounts
 
Schedule VIII
Excluded Accounts, Lock-Box Accounts, Lock-Boxes and Post Office Boxes
 
Schedule IX
Specified Receivable Obligors
ANNEXES
 
 
Annex A
Form of Investment Notice
 
Annex B
Form of Monthly Report
 
Annex C
Form of Paydown Notice




 
ii
 




--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this
“Agreement”) is entered into as of December 15, 2014 by and among the following
parties:
(i)
MANITOWOC FUNDING, LLC, a Nevada limited liability company (the “U.S. Seller”);

(ii)
MANITOWOC CAYMAN ISLANDS FUNDING LTD., an exempted company limited by shares
established under the laws of the Cayman Islands (the “Cayman Seller”; together
with the U.S. Seller, collectively, the “Sellers”);

(iii)
THE MANITOWOC COMPANY, INC., a Wisconsin corporation (“Manitowoc”), as a
Servicer;

(iv)
GARLAND COMMERCIAL RANGES LIMITED, a corporation amalgamated under the laws of
Ontario (“Garland”), as a Servicer;

(v)
CONVOTHERM-ELEKTROGERÄTE GMBH, a limited liability company (GmbH) organized
under the laws of the Federal Republic of Germany (“Convotherm”), as a Servicer;

(vi)
MANITOWOC DEUTSCHLAND GMBH, a limited liability company (GmbH) organized under
the laws of the Federal Republic of Germany (“Manitowoc Deutschland”), as a
Servicer;

(vii)
MANITOWOC FOODSERVICE UK LIMITED, a private limited company incorporated under
the laws of England (“Foodservice UK”), as a Servicer;

(viii)
MANITOWOC FOODSERVICE ASIA PACIFIC PRIVATE LIMITED, a private limited company
incorporated under the laws of Singapore (“Foodservice Asia”), as a Servicer;
and

(viiiix)
WELLS FARGO BANK, N.A. (“Wells”), as purchaser (in such capacity, together with
its successors and assigns in such capacity, the “Purchaser”), and as agent for
the Purchaser (in such capacity, together with its successors and assigns in
such capacity, the “Agent”).

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement. References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, amended
and restated, modified or supplemented from time to time.




--------------------------------------------------------------------------------




On the terms and subject to the conditions set forth herein, (i) each Seller
desires to sell, transfer and assign receivables to the Purchaser, (ii) the
Purchaser desires to acquire such receivables from time to time and (iii) the
Servicers desire to service such receivables.
This Agreement amends and restates in its entirety, as of the Closing Date, that
certain Fourth Amended and Restated Receivables Purchase Agreement, dated as of
September 26, 2012 (as amended, restated, supplemented or otherwise modified
prior to the Closing Date, the “Existing Agreement”), among the Sellers,
Manitowoc, Garland, Convotherm, the Purchaser and the Agent. Notwithstanding the
amendment and restatement of the Existing Agreement by this Agreement, (i) the
Sellers, Manitowoc, Garland and Convotherm shall continue to be liable to the
Purchaser, the Agent or any other Indemnified Party or Affected Person (as such
terms are defined in the Existing Agreement) for fees and expenses which are
accrued and unpaid under the Existing Agreement on the Closing Date
(collectively, the “Existing Agreement Outstanding Amounts”) and all agreements
to indemnify such parties in connection with events or conditions arising or
existing prior to the Closing Date and (ii) the security interest created under
the Existing Agreement shall remain in full force and effect as security for
such Existing Agreement Outstanding Amounts until such Existing Agreement
Outstanding Amounts have been paid in full. Upon the effectiveness of this
Agreement, each reference to the Existing Agreement in any Transaction Document
or in any other document, instrument or agreement shall mean and be a reference
to this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1    Purchase Facility.
(a)    On the terms and conditions hereinafter set forth, including the
conditions set forth in Exhibit II hereto, the Purchaser hereby agrees to make
Investments (as such term is defined in Section 1.4(a) below) and Reinvestments
(as such term is defined in Section 1.4(b) below) in the Purchased Assets from
time to time from the Closing Date to the Facility Termination Date; provided,
however, that under no circumstances shall the Purchaser make any such
Investment or Reinvestment if, after giving effect thereto:
(i)    (A) the Aggregate Capital would exceed the Investment Limit or (B) solely
with respect to (I) any Investment and (II) the first Reinvestment occurring on
or after each Settlement Date, the Aggregate Capital would exceed the Net
Investment Limit;
(ii)    the Purchased Assets Coverage Percentage would exceed 100%;
(iii)    solely with respect to (A) any Investment and (B) the first
Reinvestment occurring on or after each Settlement Date, the U.S. Capital would
exceed the aggregate Net Outstanding Balance of all Eligible Receivables
denominated in U.S. Dollars that are then included in the Receivables Pool;

 
2
 




--------------------------------------------------------------------------------




(iv)    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the CAD Capital would exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in
Canadian Dollars that are then included in the Receivables Pool;
(v)    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the Euro Capital would exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in
Euro that are then included in the Receivables Pool; or
(vi)    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the GBP Capital would exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in GBP
that are then included in the Receivables Pool.
(b)    The Sellers may, upon at least five (5) Business Days’ joint written
notice to the Agent, reduce the unused portion of the Investment Limit in whole
or in part (but not below the amount that would cause the Aggregate Capital to
exceed the Net Investment Limit after giving effect to such reduction); provided
that each partial reduction shall be in the amount of at least one million
dollars ($1,000,000) or an integral multiple of one hundred thousand dollars
($100,000) in excess thereof; provided, further, that unless reduced to zero,
the Investment Limit shall in no event be reduced below fifty million dollars
($50,000,000) pursuant to this clause (b).
Section 1.2    Making Investments.
(a)    Each Investment by the Purchaser hereunder shall be made upon a Seller’s
request (or the request of a Servicer on its behalf) evidenced by an irrevocable
written notice in the form of Annex A (each, an “Investment Notice”) delivered
to the Agent in accordance with Section 5.2, which Investment Notice must be
received by the Agent (I) with respect to Investments in U.S. Dollars, prior to
1:00 p.m., New York time on or before one (1) Business Day prior to the
requested Investment Date and (II) with respect to Investments in any other
Approved Currency, prior to 3:00 p.m., London time on or before one (1) Business
Day prior to the requested Investment Date. The Sellers hereby agree (I) to
deliver no more than 6 Investment Notices, in the aggregate, to the Agent during
any calendar month, (II) not to deliver any Investment Notice to the Agent
requesting an Investment in a currency for which any other Investment Notice for
an Investment denominated in such currency is currently outstanding and (III)
that an Investment denominated in any Approved Currency other than U.S. Dollars
shall be funded only to the Cayman Seller. Neither the Purchaser nor the Agent
shall have any obligation (including any obligation to fund any requested
Investment) with respect to any Investment Notice delivered in violation of the
immediately preceding sentence. Each such Investment Notice shall specify:
(i)    the amount and Approved Currency of the Capital requested to be paid by
the Purchaser to the Seller in connection with such Investment; provided that
such amount shall not be less than (A) one million U.S. Dollars ($1,000,000) or
an integral multiple of one hundred thousand Dollars ($100,000) in excess
thereof for Investments in U.S. Dollars, (B) one million Euros (€1,000,000) or
an integral multiple of one hundred thousand Euros (€100,000) in excess thereof
for Investments in Euros, (C) one million Canadian Dollars

 
3
 




--------------------------------------------------------------------------------




(CAD 1,000,000) or an integral multiple of one hundred thousand Canadian Dollars
(CAD 100,000) in excess thereof for Investments in Canadian Dollars and (D) one
million GBP (£1,000,000) or an integral multiple of one hundred thousand GBP
(£100,000) in excess thereof for Investments in GBP;
(ii)    the requested Investment Date (which shall be a Business Day);
(iii)    a pro forma calculation of the Purchased Assets Coverage Percentage
after giving effect to the requested Investment; and
(iv)    the other information contemplated by Annex A.
(b)    On each Investment Date, the Purchaser shall, upon satisfaction of the
applicable conditions set forth in Exhibit II hereto, make available to the
Agent at the Agent’s office at its address determined pursuant to Section 5.2,
an amount equal to the Capital of the Investment being funded by the Purchaser
(set forth in the related Investment Notice delivered in accordance with Section
1.2(a)) in same day funds denominated in the applicable Approved Currency, and
after the Agent’s receipt of such funds, the Agent shall make such funds
immediately available to the applicable Seller at the applicable account set
forth on Schedule VII. The Purchaser may, if it so elects, fulfill its
commitment to make any Investment in an Approved Currency other than U.S.
Dollars by causing a foreign branch (a “Foreign Branch”) or Affiliate of the
Purchaser to make such Investment; provided that in such event for the purposes
of this Agreement such Investment shall be deemed to have been made by the
Purchaser and the obligation of the Sellers to repay the Capital of such
Investment shall nevertheless be to the Purchaser and shall be deemed held by
it, to the extent of the Capital of such Investment, for the account of such
branch or Affiliate.
Section 1.3    Transfer of 100% of Pool Receivables and other Purchased Assets.
(a)    Sale of Receivables. Notwithstanding the otherwise applicable conditions
precedent to Investments hereunder, upon effectiveness of this Agreement in
accordance with its terms, (i) the Purchaser shall be deemed to have made a U.S.
Capital Investment equal to the outstanding “U.S. Capital” under, and as defined
in, the Existing Agreement, (ii) the Purchaser shall be deemed to have made a
Euro Capital Investment equal to the outstanding “Euro Capital” under, and as
defined in, the Existing Agreement, (iii) the Purchaser’s outstanding U.S.
Capital hereunder after giving effect to such deemed Investment (but prior to
giving effect to any other Investment hereunder) shall be equal to the “U.S.
Capital” that was outstanding under, and as defined in, the Existing Agreement
immediately prior to the effectiveness of this Agreement and (iv) the
Purchaser’s outstanding Euro Capital hereunder after giving effect to such
deemed Investment (but prior to giving effect to any other Investment hereunder)
shall be equal to the “Euro Capital” that was outstanding under, and as defined
in, the Existing Agreement immediately prior to the effectiveness of this
Agreement. In consideration of such initial Investment and the entry into this
Agreement by the Agent and the Purchaser and the Purchaser’s agreement to make
payments to the Sellers from time to time in accordance with Section 1.4,
effective on the Closing Date, each Seller hereby sells, conveys, transfers and
assigns to the Purchaser, all of such Seller’s right, title and interest in and
to the following (collectively, the “Purchased Assets”): (i) all such Seller’s
Pool Receivables existing on the Closing Date or thereafter arising or acquired
by such Seller from time to time prior to the Facility Termination Date, (ii)
all Related Security, whether existing on the Closing Date or

 
4
 




--------------------------------------------------------------------------------




thereafter arising at any time and acquired by such Seller, (iii) all
Collections with respect to the foregoing and (iv) the Purchase and Sale
Agreements.
(b)    Purchase of Purchased Assets. On the terms and subject to the conditions
hereof, the Purchaser hereby purchases and accepts from each Seller all such
Seller’s Purchased Assets.
(c)    Obligations Not Assumed. The foregoing sale, assignment, conveyance, and
transfer does not constitute and is not intended to result in the creation, or
an assumption by the Purchaser or the Agent, of any obligation of any Seller,
any Originator, any Servicer or any other Person under or in connection with the
Receivables, any other Related Security or any Purchase and Sale Agreement, all
of which shall remain the obligations and liabilities of such Seller,
Originator, Servicer and/or other Person, as applicable.
(d)    Transfer of 100% of Financial Assets; No Offset. For the avoidance of
doubt, on the terms and subject to the conditions set forth herein, (i) the
Sellers are hereby selling to the Purchaser, and the Purchaser is hereby
purchasing, 100% of the Sellers’ right, title and interest in the Purchased
Assets (including, without limitation, 100% of the financial assets constituting
the Pool Receivables), and accordingly (unless, notwithstanding the intent of
the parties, such sale is not treated as a sale), the Sellers shall cease being
creditors of the Obligors on the Pool Receivables and rather, the Purchaser
shall be a creditor of such Obligors, and (ii) the Purchaser shall not offset
the new Receivables acquired against the obligation to the Sellers to pay the
Deferred Purchase Price.
Section 1.4    Terms and Conditions for Sale, Assignment, Conveyance, and
Transfer. On the terms and subject to the conditions set forth herein, including
Exhibit II, in consideration for the sale, assignment, conveyance and transfer
of the Purchased Assets by each Seller to the Purchaser hereunder:
(a)    Investments. On the Closing Date, and thereafter from time to time prior
to the Facility Termination Date, on request of a Seller for an Investment in
accordance with Section 1.2(a), the Purchaser, in accordance with Section
1.2(b), shall pay to such Seller the amount of Capital in the Approved Currency
requested by such Seller under Section 1.2(a). Each such payment is herein
referred to as an “Investment”.
(b)    Reinvestments. On each Business Day prior to the Facility Termination
Date, the Applicable Servicer, on behalf of the Purchaser, shall pay to the
applicable Seller, out of Collections, the amount available for reinvestment in
accordance with Section 1.6(b)(ii). Each such payment is herein referred to as a
“Reinvestment”.
(c)    Deferred Purchase Price. The Applicable Servicer, on behalf of the
Purchaser, shall pay to the applicable Seller, from Collections, the amounts
payable to such Seller from time to time pursuant to Section 1.6(b)(ii), Section
1.6(b)(iv) and the last paragraph of Section 1.6(d) (such amounts, the “Deferred
Purchase Price” with respect to the Purchased Assets) at the times specified in
such Sections and determined in accordance with Section 1.8(f).
(d)    Payments to Sellers Limited to Collections. Notwithstanding any provision
contained in this Agreement to the contrary, neither the Agent nor the Purchaser
shall be obligated

 
5
 




--------------------------------------------------------------------------------




to pay any amount to any Seller as the purchase price (including, without
limitation, in respect of the Deferred Purchase Price) for the Purchased Assets
pursuant to clauses (b) and (c) above except to the extent of Collections on the
Pool Receivables available for distribution to such Seller in accordance with
this Agreement. Any amount that the Agent or the Purchaser does not pay pursuant
to the preceding sentence shall not constitute a claim (as defined in § 101 of
the Bankruptcy Code) against or corporate obligation of the Agent or the
Purchaser for any such insufficiency unless and until such amount becomes
available for distribution to the applicable Seller in accordance with the last
paragraph of Section 1.6(d).
(e)    Intent of the Parties. The Sellers, the Servicers, the Agent and the
Purchaser intend that each sale, conveyance, assignment and transfer of
Purchased Assets to the Purchaser shall be treated as a sale for all purposes
(other than for federal, state and local income and franchise tax purposes as
provided in the following paragraph of this clause (e)). If notwithstanding the
intent of the parties, any such sale, conveyance, transfer and assignment is not
treated as a sale for such purposes, such sale, conveyance, assignment and
transfer shall be treated as the grant of, and each Seller does hereby grant to
the Purchaser a security interest in the following property to secure all of
such Seller’s obligations (monetary or otherwise) under this Agreement and the
other Transaction Documents to which it is a party, whether now or hereafter
existing or arising, due or to become due, direct or indirect, absolute or
contingent: all of such Seller’s right, title and interest in, to and under all
of the following, whether now or hereafter owned, existing or arising: (i) all
Pool Receivables, (ii) all Related Security with respect to each such Pool
Receivable, (iii) all Collections with respect to each such Pool Receivable,
(iv) the Lock-Box Accounts (other than any German Account, which shall instead
be subject to an Account Pledge Agreement) and all amounts on deposit therein
representing proceeds of the Pool Receivables and proceeds of the Related
Security with respect thereto, the Collection Accounts (other than any European
Collection Account, which shall instead be subject to an Account Pledge
Agreement) and all amounts on deposit therein and all certificates and
instruments, if any, from time to time evidencing such Lock-Box Accounts and
Collection Accounts and such amounts on deposit therein and any such amounts
that are invested in Permitted Investments and any securities or other account
into which such Permitted Investments, if any, may from time to time be
deposited and any other amounts from time to time on deposit in any such
account, (v) the Purchase and Sale Agreements, (vi) all other accounts, deposit
accounts, chattel paper, documents, fixtures, general intangibles (including
payment intangibles), goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and supporting obligations and proceeds from
commercial tort claims, (vii) all other personal property of any nature or type,
and (viii) all accessions, products, substitutions, replacements and proceeds of
any of the foregoing, and all other personal property of any nature or type, and
cash and non-cash proceeds of any of the foregoing (collectively, the “Pool
Assets”). Each Seller hereby authorizes the Purchaser to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.
The Purchaser shall have, with respect to the Pool Assets, and in addition to
all the other rights and remedies available to the Purchaser and the Agent, all
the rights and remedies of a secured party under the UCC and the PPSA.

 
6
 




--------------------------------------------------------------------------------




Notwithstanding the foregoing paragraph of this clause (e), the Sellers, the
Servicers, the Agent and the Purchaser intend and agree to treat, for purposes
only of federal, state and local income and franchise tax and any other tax
measured in whole or in part by income, the sales, conveyances, assignments and
transfers of the Purchased Assets to the Purchaser as loans to the Sellers
secured by the Pool Assets. The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.
Section 1.5    Computation of the Purchased Assets Coverage Percentage;
Application of Collections by Currency; Conversion of Currencies.
(a)    Computation of the Purchased Assets Coverage Percentage. The Purchased
Assets Coverage Percentage shall be initially computed on the Closing Date.
Thereafter, until the Facility Termination Date, such Purchased Assets Coverage
Percentage shall be automatically recomputed (or deemed to be recomputed) on
each Business Day other than a Termination Day. From and after the occurrence of
any Termination Day, the Purchased Assets Coverage Percentage shall (until the
event(s) or circumstance(s) giving rise to such Termination Day are cured and at
all times on and after the Termination Date) be deemed to be 100% until the
occurrence of the Final Payout Date.
(b)    Application of Collections by Currency. In making the distributions and
payments out of Collections hereunder and in setting aside and reserving
Collections for future distributions and payments hereunder (including, without
limitation, distributions and payments in respect of Reinvestments, the Deferred
Purchase Price, Capital, Discount and fees), the Servicers shall, to the extent
Collections are available therefor and subject to any applicable priorities of
payment set forth herein, (i) first, apply Collections received in a particular
Approved Currency to amounts distributable or payable in such Approved Currency,
and (ii) second, to the extent that Collections received in a particular
Approved Currency are not sufficient to distribute, pay, set aside or reserve
for amounts distributable or payable in such Approved Currency, apply any excess
Collections received in another Approved Currency to such amounts.
(c)    Conversion of Currencies.
(i)    If on any Settlement Date or any other day a payment is due and payable
hereunder it is necessary for funds in one Approved Currency to be converted
into any other Approved Currency in order to make any payment required to be
made hereunder, the applicable Seller shall (or shall cause the Applicable
Servicer to) solicit offer quotations from at least two (2) foreign exchange
dealers reasonably acceptable to the Agent for effecting such exchange and shall
select the quotation which provides for the best exchange rate. The applicable
Seller or the Applicable Servicer on its behalf shall effect such exchange on
such Settlement Date or other day, as the case may be.
(ii)    On any day when any computation or calculation hereunder requires the
aggregation of amounts denominated in more than one currency, all amounts that
are denominated in an Approved Currency shall be converted to the U.S. Dollar
Equivalent on such day.
(iii)    Without limiting the generality of the foregoing, for the purpose of
calculating the terms set out below on any day, all Receivables or other amounts
that are

 
7
 




--------------------------------------------------------------------------------




denominated in an Approved Currency other than U.S. Dollars will be converted to
the U.S. Dollar Equivalent on such day:
A.    Average Remaining Maturity;
B.    Dilution;
C.    Eligible Dilution;
D.    Eligible Sales;
E.    Eligible Unapplied Cash and Credits;
F.    Excess Concentration;
G.    Net Eligible Pool Balance;
H.    Net Outstanding Balance;
I.    Outstanding Balance;
J.    Servicing Fee; and
K.    Total Reserve.
Section 1.6    Settlement Procedures.
(a)    Collection of the Pool Receivables shall be administered by the Servicers
in accordance with the terms of this Agreement. Each Seller shall provide to the
Servicers on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Assets Coverage Percentage.
(b)    Each Applicable Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by a Seller or Servicer, transfer
(or cause to be transferred) such Collections from the Lock-Box Accounts and
deposit (or cause to be deposited) such Collections into a Collection Account,
except as otherwise permitted pursuant to Section 4.3(a). With respect to all
Collections on deposit in the Collection Accounts on such day, the Servicers
shall:
(i)    set aside and maintain in the Collection Accounts for the benefit of the
Purchaser (and, in the case of clause fourth below, the other applicable
Purchaser Parties, subject to their right to receive such amounts solely in
accordance with the priorities for payment set forth in Section 1.6(d) below),
out of such Collections, first an amount equal to all Discount accrued through
such day and not previously set aside, second, an amount equal to the sum of the
Used Fees, Unused Fees and Breakage Costs accrued through such day and not
previously set aside, third, to the extent funds are available therefor, an
amount equal to the Servicing Fee accrued through such day and not previously
set aside and fourth, to the extent funds are available therefor, any other
amounts (other than return of Capital)

 
8
 




--------------------------------------------------------------------------------




owed to any Purchaser Party pursuant to Section 1.9, Section 1.10, Section 3.1,
or Section 5.4 and not previously set aside;
(ii)    subject to Section 1.6(f), if such day is not a Termination Day, remit
to the Sellers, on behalf of the Purchaser, the remainder of such Collections.
Such remainder shall, (x) to the extent representing a return of Capital, be
automatically reinvested in Purchased Assets and other proceeds with respect
thereto and (y) to the extent not representing a return of Capital, be paid (on
behalf of the Purchaser) to the Sellers in respect of the Deferred Purchase
Price for the Purchased Assets; provided, however, that if, after giving effect
to such Reinvestment, the Purchased Assets Coverage Percentage would exceed
100%, then the Servicers shall set aside and maintain in the Collection Accounts
for the benefit of the Purchaser in accordance with clause (iii) below the
portion of such remaining Collections that, together with any other Collections
set aside pursuant to this clause (ii), equals the amount necessary to reduce
the Purchased Assets Coverage Percentage to 100% (or, if all such remaining
Collections are not sufficient to reduce the Purchased Assets Coverage
Percentage to 100%, then all such remaining Collections shall be so set aside
for the benefit of the Purchaser), rather than remitting all of such remaining
Collections to the Sellers for Reinvestment or for payment of the Deferred
Purchase Price;
(iii)    if such day is a Termination Day, set aside and maintain in the
Collection Account for the benefit of the Purchaser Parties the entire remainder
of such Collections; and
(iv)    subject to Section 1.6(f), pay to the Sellers (on behalf of the
Purchaser) for the Sellers’ own accounts and in payment of the Deferred Purchase
Price for the Purchased Assets, any Collections in excess of: (x) amounts
required to be reinvested in accordance with clause (ii) above, plus (y) the
amounts that are required to be set aside pursuant to clause (i) above, pursuant
to the proviso to clause (ii) above and pursuant to clause (iii) above, plus (z)
all reasonable and appropriate out-of-pocket costs and expenses of the Servicers
for servicing, collecting and administering the Pool Receivables.
(c)    On each Settlement Date, each Applicable Servicer shall (i) deposit into
the applicable Purchaser’s Account (or such other account designated by the
Agent) all Collections held on deposit in each Collection Account for the
benefit of the Purchaser Parties pursuant to Section 1.6(b) and Section 1.6(f)
and (ii) deposit to each Servicer’s own account, from Collections held on
deposit in the Collection Account pursuant to clause third of Section 1.6(b)(i)
in respect of the accrued Servicing Fee, an amount equal to such Servicer’s
portion of such accrued Servicing Fee; provided, however, that no amounts shall
be payable to Garland under clause (ii) above.
(d)    Upon receipt of funds deposited into any of the Purchaser’s Accounts
pursuant to Section 1.6(c), the Agent shall cause such funds to be distributed
as follows:
(i)    if such distribution occurs on a day that is not a Termination Day, such
funds shall be distributed in the following order of priority: first to the
Purchaser in payment in full of all unpaid Discount accrued during the most
recently ended Discount Accrual Period, second to the Purchaser in payment in
full of all unpaid Used Fees, Unused Fees and Breakage Costs accrued during the
most recently ended Discount Accrual Period, third to the Purchaser

 
9
 




--------------------------------------------------------------------------------




in payment of outstanding Capital (and accrued Discount thereon) to the extent
that funds have been set aside for such purpose pursuant to Section 1.6(f),
fourth to the Purchaser, the Agent and any other Purchaser Party in payment in
full of any other amounts owed thereto pursuant to Section 1.9, Section 1.10,
Section 3.1, or Section 5.4 and fifth, any remaining amounts shall be paid to
the Purchaser in payment of outstanding Capital; and
(ii)    if such distribution occurs on a Termination Day, such funds shall be
distributed in the following order of priority: first to the Purchaser in
payment in full of all accrued and unpaid Discount, second to the Purchaser in
payment in full of all accrued and unpaid Used Fees, Unused Fees and Breakage
Costs, third to the Purchaser in payment in full of all outstanding Capital, and
fourth to the Purchaser, the Agent and any other Purchaser Party in payment in
full of any other amounts owed thereto by any Seller or any Servicer hereunder
(including, without limitation, pursuant to Section 1.9, Section 1.10, Section
3.1, or Section 5.4) or under any other Transaction Document.
After the occurrence of the Final Payout Date, all additional Collections with
respect to the Purchased Assets shall be paid to the Sellers for their own
accounts in payment of the Deferred Purchase Price for the Purchased Assets.
(e)    For the purposes of this Section 1.6:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, damaged, rejected, returned,
repossessed or foreclosed goods or services, or any discount, rebate, credit,
counterclaim, billing error or other adjustment made by any Seller, Originator
or Servicer, or any setoff or dispute between any Seller, Originator or Servicer
and any Obligor, the Seller of such Pool Receivable shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;
(ii)    if on any day any of the representations or warranties in paragraphs
(e), (f) or (k) of Section 1 of Exhibit III is not true with respect to any Pool
Receivable, the Seller of such Pool Receivable shall be deemed to have received
on such day a Collection of such Pool Receivable in full;
(iii)    If an Obligor makes a payment but does not designate the Receivable to
which such payment applies, then the Applicable Servicer shall contact such
Obligor promptly in order to determine to which Receivable such payment relates;
provided, that if the Obligor does not direct the Applicable Servicer to apply
such payment to a particular Receivable or Receivables within thirty (30) days
after such payment has been received in a Lock-Box Account or by the Applicable
Servicer, then, except as otherwise required by applicable law or the relevant
Contract, such payment shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable; and
(iv)    if and to the extent the Agent, the Purchaser or any other Indemnified
Party shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such

 
10
 




--------------------------------------------------------------------------------




amount shall be deemed not to have been so received but rather to have been
retained by the Seller of the relevant Pool Receivable and, accordingly, the
Agent or the Purchaser, as the case may be, shall have a claim against such
Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.
(f)    If at any time a Seller shall wish to cause the reduction of the
Aggregate Capital (in whole or in part), such Seller may do so as follows:
(i)    such Seller shall give the Agent at least (x) one (1) Business Day’s
prior written notice thereof in the case of any reduction of the aggregate U.S.
Capital or (y) one (1) Business Day’s prior written notice in the case of any
reduction of the aggregate CAD Capital, EUR Capital or GBP Capital, in either
case, in the form of Annex C (each, a “Paydown Notice”) setting forth the
proposed amount of such reduction, the proposed date on which such reduction
will commence (the “Paydown Date”) and the Approved Currency of the Capital to
be reduced;
(ii)    on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections in the applicable Approved
Currency with respect to the Capital or portion thereof to be reduced (including
to any related Discount) not to be reinvested or used to pay the Deferred
Purchase Price until the amount thereof not so reinvested shall equal the
desired amount of reduction; and
(iii)    the Applicable Servicer shall hold such Collections in a Collection
Account for the benefit of the Purchaser, for payment to the Purchaser’s Account
on the next Settlement Date (and in the case of a reduction of the entire
Investment, the Servicers shall hold in the Collection Accounts for payment on
such date an amount equal to all other obligations of the Sellers or Servicers
to the Purchaser, the Agent and each other Purchaser Party hereunder) in
accordance with Section 1.6(c), and the Aggregate Capital shall be deemed
reduced in the amount to be paid to the Purchaser’s Account only when in fact
finally so paid;
provided that, the amount of any such reduction shall be not less than (A) one
million U.S. Dollars ($1,000,000) or an integral multiple of one hundred
thousand Dollars ($100,000) in excess thereof for reductions of U.S. Capital,
(B) one million Euros (€1,000,000) or an integral multiple of one hundred
thousand Euros (€100,000) in excess thereof for reductions of Euro Capital, (C)
one million Canadian Dollars (CAD 1,000,000) or an integral multiple of one
hundred thousand Canadian Dollars (CAD 100,000) in excess thereof for reductions
of CAD Capital, and (D) one million GBP (£1,000,000) or an integral multiple of
one hundred thousand GBP (£100,000) in excess thereof for reductions of GBP
Capital, in each case, unless the aggregate U.S. Capital, Euro Capital, CAD
Capital or GBP Capital, as applicable, shall have been reduced to zero.
Section 1.7    Discount and Fees.
(a)    The Sellers shall pay to the Purchaser certain fees in the amounts and on
the dates set forth in a letter agreement, dated as of the Closing Date, among
the Sellers, the Agent, the Purchaser and Manitowoc (as the same may be amended,
amended and restated, supplemented or

 
11
 




--------------------------------------------------------------------------------




modified, the “Fee Letter”) delivered pursuant to Section 1 of Exhibit II, as
such letter agreement may be amended, supplemented or otherwise modified from
time to time.
(b)    The Sellers shall pay to the Purchaser on each Settlement Date, to the
extent not paid pursuant to Section 1.6, all accrued and unpaid Discount for the
related Discount Accrual Period.
(c)    Nothing in this Agreement shall limit in any way the obligation of the
Sellers to pay the amounts set forth in this Section 1.7.
Section 1.8    Payments and Computations, Etc.
(a)    Timing of Payments. All amounts to be paid or deposited by any Seller or
Servicer hereunder shall be paid or deposited no later than (I) 1:00 p.m. (New
York time) with respect to amounts owing in U.S. Dollars and (II) 1:00 p.m.
(London time) with respect to amounts owing in any other Approved Currency, in
each case on the day when due in same day funds in the appropriate Approved
Currency to the Purchaser’s Account. All amounts received after 1:00 p.m. (New
York time) or 1:00 p.m. (London time), as applicable, will be deemed to have
been received on the immediately succeeding Business Day.
(b)    Interest on Unpaid Amounts. The Sellers shall, to the extent permitted by
law, pay interest on any amount not paid or deposited by any Seller or Servicer
when due hereunder, at an interest rate equal to two and one-half percent
(2.50%) per annum above the Base Rate, payable on demand.
(c)    Computation Conventions. All computations of interest under clause (b)
above and all computations of Discount, fees, and other amounts hereunder shall
be made on the basis of a year of three hundred sixty (360) days (other than
Discount calculated by reference to the Base Rate which shall be computed on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be) for the actual number of days elapsed. Whenever
any payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
(d)    Changes in Rates. From time to time, upon reasonable request by any
Seller or Servicer, the Agent shall notify such Seller or Servicer, in response
to such request, as to changes in the Base Rate, the Eurodollar Rate and LIBOR;
provided that the failure of such notice to be requested or given shall not
waive, preclude, delay or otherwise limit the effectiveness of any such change.
(e)    Payments in Approved Currencies. All Capital denominated in a particular
Approved Currency shall be repaid to the Purchaser from time to time in such
Approved Currency, and all Discount, fees (unless otherwise provided for in the
Fee Letter) and other amounts accrued and payable from time to time in respect
of (or attributable to) such Capital shall accrue and be paid in such Approved
Currency.
(f)    Allocation of Deferred Purchase Price Payments between Sellers.
Collections remitted to the Sellers for their own accounts in payment of the
Deferred Purchase Price pursuant to Section 1.6 above shall be allocated between
the Sellers ratably in proportion to the amounts of

 
12
 




--------------------------------------------------------------------------------




Collections received on their respective assets and the amounts paid from the
aggregate Collections on account of their respective liabilities, in each case,
as reasonably determined by the Servicers. The Servicers shall maintain such
books of account and other records necessary to determine such allocations.
Section 1.9    Increased Costs. (a) If the Agent, the Purchaser, any Foreign
Branch or any of their respective Affiliates (each an “Affected Person”)
determines that the existence of or compliance with (i) any law, rule or
regulation of any Governmental Authority (including, without limitation, any
Specified Law) or any change therein or in the interpretation or application
thereof, in each case (except with respect to a Specified Law) adopted, issued
or occurring after the Closing Date or (ii) any request, guideline or directive
from any central bank or other Governmental Authority (whether or not having the
force of law) issued or occurring after the Closing Date (or, if related to any
Specified Law, issued or occurring on any date) affects or would affect the
amount of capital required or expected to be maintained by such Affected Person
and such Affected Person determines that the amount of such capital is increased
by or based upon the existence of any commitment to make purchases of or
Investments or Reinvestments in (or otherwise to maintain purchases of or
Investments or Reinvestments in) Pool Receivables related to this Agreement,
then, upon demand by such Affected Person (with a copy to the Agent), the
Sellers, jointly and severally, shall promptly pay to the Agent, for the account
of such Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person in the light of
such circumstances, to the extent that such Affected Person determines such
increase in capital to be allocable to the existence of any of such commitments.
A certificate as to such amounts submitted to the Sellers and the Agent by such
Affected Person certifying, in reasonably specific detail, the basis for, and
calculation of such amounts, shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 1.10) in or in the interpretation of any law or regulation or (ii)
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in either case
(except with respect to any Specified Law), after the Closing Date, there shall
be any increase in the cost to any Affected Person of agreeing to make
purchases, Investments or Reinvestments hereunder (or otherwise to maintain such
purchases, Investments or Reinvestments) in respect of which Discount is
computed by reference to the Eurodollar Rate, then, upon demand by such Affected
Person, the Sellers, jointly and severally, shall immediately pay to such
Affected Person, from time to time as specified, additional amounts sufficient
to compensate such Affected Person for such increased costs. A certificate as to
such amounts submitted to the Sellers by such Affected Person certifying, in
reasonably specific detail, the basis for, and calculation of such amounts,
shall be conclusive and binding for all purposes, absent manifest error.
Section 1.10    Requirements of Law. In the event that any Affected Person
determines that the existence of or compliance with (i) any law, rule or
regulation of any Governmental Authority or any change therein or in the
interpretation or application thereof or (ii) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), in each case (except with respect to any Specified
Law), adopted, issued or occurring after the Closing Date:

 
13
 




--------------------------------------------------------------------------------




(i)    does or shall subject such Affected Person to any Tax of any kind
whatsoever with respect to this Agreement, any purchase of or Investment or
Reinvestment in the Purchased Assets or any increase in the amount of Capital
relating thereto, or does or shall change the basis of taxation of payments to
such Affected Person on account of Collections, Discount or any other amounts
payable hereunder (excluding taxes imposed on the overall net income or gross
receipts of such Affected Person, and franchise taxes imposed on such Affected
Person, by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof);
(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person which are not otherwise included in the
determination of the Eurodollar Rate or the Base Rate hereunder; or
(iii)    does or shall impose on such Affected Person any other condition;
and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Agent, or of agreeing to make purchases,
Investments or Reinvestments hereunder (or otherwise maintain such purchases,
Investments or Reinvestments) or (y) to reduce any amount receivable hereunder
(whether directly or indirectly), then, in any such case, upon demand by such
Affected Person the Sellers, jointly and severally, shall pay such Affected
Person any additional amounts sufficient to compensate such Affected Person for
such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred. A certificate from such Affected Person to the Sellers
certifying, in reasonably specific detail, the basis for, calculation of, and
amount of such additional costs or reduced amount receivable shall be conclusive
and binding for all purposes, absent manifest error.
Section 1.11    Inability to Determine Eurodollar Rate. In the event that the
Agent shall have determined on any day during any Discount Accrual Period (which
determination shall be conclusive and binding upon the parties hereto) by reason
of circumstances affecting the interbank Eurodollar market, either (a) dollar
deposits in the relevant amounts for such day are not available, (b) adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
day or (c) the Eurodollar Rate determined pursuant hereto does not accurately
reflect the cost to the Purchaser (as conclusively determined by the Agent) of
maintaining any Portion of Capital for such day, the Agent shall promptly give
telephonic notice of such determination, confirmed in writing, to the Sellers
prior on such day. Upon delivery of such notice (a) no Portion of Capital shall
be funded thereafter at the Bank Rate determined by reference to the Eurodollar
Rate, unless and until the Agent shall have given notice to the Sellers that the
circumstances giving rise to such determination no longer exist, and (b) with
respect to any outstanding Portions of Capital then funded at the Bank Rate
determined by reference to the Eurodollar Rate, such Bank Rate shall
automatically be converted to the Bank Rate determined by reference to the Base
Rate on such day.
Section 1.12    Sellers Jointly and Severally Liable for Obligations.

 
14
 




--------------------------------------------------------------------------------




(a)    Joint and Several Liability. Each Seller shall be jointly and severally
liable for all the Other Seller’s Obligations. Each Seller acknowledges, agrees,
represents and warrants the following:
(i)    Inducement. The Purchaser and the Agent have been induced to enter into
this Agreement and the Purchaser has been induced to make Investments and
Reinvestments in part based upon the assurances by each Seller that such Seller
desires that the Other Seller’s Obligations be honored and enforced as separate
obligations of such Seller, should the Agent (on behalf of the Purchaser
Parties) desire to do so.
(ii)    Combined Liability. Notwithstanding the foregoing, Sellers shall be
jointly and severally liable to the Purchaser Parties for all the Sellers’
Obligations, including, without limitation, all their respective
representations, warranties, covenants, payment obligations and indemnities, and
the Agent (on behalf of the Purchaser Parties) may at its option enforce any
Obligation of a Seller against any one or both of the Sellers.
(iii)    Separate Exercise of Remedies. The Agent (on behalf of the Purchaser
Parties) may exercise remedies against each Seller and its property (including
the Collateral) separately, whether or not the Agent exercises remedies against
the Other Seller or its property. The Agent may enforce one or both Sellers’
Obligations without enforcing the Other Seller’s Obligations and vice versa. Any
failure or inability of the Agent to enforce a Seller’s Obligations shall not in
any way limit the Agent’s right to enforce the Obligations of the Other Seller.
(b)    Guaranty. Without limiting clause (a) above, each Seller hereby
unconditionally guarantees to each Purchaser Party the prompt payment of the
Obligations of the Other Seller in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) and the timely performance
by the Other Seller of all its other obligations under this Agreement and the
other Transaction Documents. This guaranty is a guaranty of payment and not of
collection and is a continuing guaranty and shall apply to all of the Sellers’
Obligations whenever arising. Notwithstanding any provision to the contrary
contained herein or in any other Transaction Document, to the extent the
liability of a Seller for the Obligations of the Other Seller under this Section
1.12 shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the liability of such
Seller for the Obligations of the Other Seller under this Section 1.12 shall be
limited to the maximum amount that is permissible under applicable law (whether
federal or state or otherwise).
(c)    Obligations Unconditional. The obligations of each Seller under this
Section 1.12 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Transaction
Documents or any other agreement or instrument referred to therein, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Seller agrees that this
Section 1.12 may be enforced by the Purchaser Parties without the necessity at
any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to any other Transaction
Documents or any

 
15
 




--------------------------------------------------------------------------------




collateral hereafter securing the Obligations of a Seller or otherwise, and each
Seller hereby waives the right to require any Purchaser Party to make demand on
or proceed against any Seller, any Servicer, any Originator or any other Person
(including a co-guarantor) or to require any Purchaser Party to pursue any other
remedy or enforce any other right. Each Seller further agrees that it shall have
no right of subrogation, indemnity, reimbursement or contribution against the
Other Seller or any other guarantor of any Seller’s Obligations for amounts paid
under this Section 1.12 until the Final Payout Date. Each Seller further agrees
that nothing contained herein shall prevent any Purchaser Party from suing on
any of the other Transaction Documents or foreclosing its or their, as
applicable, security interest in or lien on any collateral securing the
Obligations or from exercising any other rights available to it or them, as
applicable, under this Agreement, any other Transaction Document, or any other
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of such Seller’s obligations hereunder; it being the purpose and
intent of each Seller that its obligations under this Section 1.12 shall be
absolute, independent and unconditional under any and all circumstances. Neither
any Seller’s obligations under this Section 1.12 nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release, increase or
limitation of the liability of the Other Seller, of any Servicer or of any
Originator or by reason of the bankruptcy or insolvency of the Other Seller, of
any Servicer or of any Originator. Each Seller waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations of the Other
Seller and notice of or proof of reliance by any Purchaser Party on the
guarantees set forth in this Section 1.12 or acceptance thereof. The
Obligations, and any part of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantees set forth in this Section 1.12. All dealings
between any Seller (or any of its Affiliates, including the initial Servicers
and the Originators), on the one hand, and the Purchaser Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantees set forth in this Section 1.12. Each Seller hereby
subordinates to the Obligations of the Other Seller all debts, liabilities and
other obligations, whether direct, indirect, primary, secondary, several, joint
and several or otherwise, and irrespective of whether such debts, liabilities
and obligations be evidenced by note, contract, open account, book entry or
otherwise, owing to such Seller by the Other Seller, any Servicer, any
Originator or any of their respective Affiliates.
(d)    Modifications. Each Seller agrees that (i) all or any part of the Other
Seller’s Collateral now or hereafter held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (ii) none of the
Purchaser Parties shall have any obligation to protect, perfect, secure or
insure any such security interests, liens or encumbrances now or hereafter held,
if any, for the Obligations; (iii) the time or place of payment of the Other
Seller’s Obligations may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
(iv) the Other Seller and any other party liable for payment of the Other
Seller’s Obligations may be granted indulgences generally; (v) any of the Other
Seller’s rights, duties, obligations or liabilities under any of the Transaction
Documents may be modified, amended or waived; (vi) any party (including any
co-guarantor) liable for the payment of all or any part of the Obligations may
be granted indulgences or be released; and (vii) any deposit balance for the
credit of the Other Seller or any other party liable for the payment of the
Obligations or liable upon

 
16
 




--------------------------------------------------------------------------------




any security therefor may be released, in whole or in part, at, before or after
the stated, extended or accelerated maturity of the Obligations, all without
notice to or further assent by such Seller.
(e)    Waiver of Rights. Each Seller expressly waives to the fullest extent
permitted by applicable law: (i) notice of acceptance of the guarantees set
forth in this Section 1.12 by any Person and of all extensions of credit to the
Other Seller by the Purchaser; (ii) presentment and demand for payment or
performance of any of the Other Seller’s Obligations; (iii) protest and notice
of dishonor or of default with respect to the Other Seller’s Obligations or with
respect to any security therefor; and (iv) notice of any Purchaser Party
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, lien or encumbrance, if any, hereafter securing the Other
Seller’s Obligations, or any Purchaser Party subordinating, compromising,
discharging or releasing such security interests, liens or encumbrances, if any.
(f)    Reinstatement. Notwithstanding anything contained in this Agreement or
the other Transaction Documents, the obligations of each Seller under this
Section 1.12 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Other
Seller’s Obligations is rescinded or must be otherwise restored by any holder of
any of the Other Seller’s Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Seller agrees that it will
indemnify each Purchaser Party on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by such
Person in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
(g)    Remedies. Each Seller agrees that, as such Seller, on the one hand, and
the Purchaser Parties, on the other hand, the Other Seller’s Obligations may be
declared to be forthwith due and payable (or become automatically due and
payable) as provided in Section 2.2 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by such
Seller. Each Seller acknowledges and agrees that its obligations under this
Section 1.12 are secured in accordance with the terms of this Agreement
(including, without limitation, the terms of Sections 1.4(e)).
(h)    Subrogation. Each Seller agrees that, until the indefeasible payment of
all the Obligations in full in cash and the termination of the Commitments, it
will not exercise, and hereby waives, any right of reimbursement, subrogation,
contribution, offset or other claims against the Other Seller arising by
contract or operation of law in connection with any payment made or required to
be made by such Seller under this Section 1.12. After the indefeasible payment
in full in cash of all the Obligations and the termination of the Commitments,
each Seller shall be entitled to exercise against the Other Seller all such
rights of reimbursement, subrogation, contribution, and offset, and all such
other claims, to the fullest extent permitted by law.
ARTICLE II

 
17
 




--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1    Representations and Warranties; Covenants. Each Seller hereby
makes the representations and warranties, and hereby agrees to perform and
observe the covenants, set forth in Exhibits III, IV and VI, respectively
hereto.
Section 2.2    Termination Events. If any of the Termination Events contemplated
by Exhibit V hereto shall occur and be continuing, the Agent may, by notice to
the Sellers, declare the Facility Termination Date to have occurred (in which
case the Facility Termination Date shall be deemed to have occurred); provided
that, automatically upon the occurrence of any event (without any requirement
for the passage of time or the giving of notice) described in subsection (g) of
Exhibit V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the Purchaser
and the Agent shall have, in addition to the rights and remedies which they may
have under this Agreement, all other rights and remedies provided after default
under the UCC, the PPSA and under all other applicable law (including, without
limitation, the applicable laws of Germany, England, Canada, Singapore and the
Cayman Islands), which rights and remedies shall be cumulative.
ARTICLE III
INDEMNIFICATION
Section 3.1    Indemnification.
(a)    Indemnities by the Sellers. Without limiting any other rights that the
Agent, the Purchaser, any Foreign Branch or any of their respective Affiliates,
employees, agents, successors, transferees or assigns (each of the Agent, the
Purchaser and their respective Affiliates, employees, agents, successors,
transferees and assigns may be referred to as an “Indemnified Party”) may have
hereunder or under applicable law, the Sellers, jointly and severally, hereby
agree to indemnify each Indemnified Party from and against any and all claims,
damages, Taxes, costs, expenses, losses, judgments, liabilities and other
amounts (including Attorney Costs) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from this
Agreement or other Transaction Documents (whether directly or indirectly) or the
use of proceeds of purchases, Investments or Reinvestments hereunder, the
ownership of the Purchased Assets (or any portion thereof or any interest
therein), the payment, or use of proceeds, of the Deferred Purchase Price, or in
respect of any Receivable or any Contract, excluding, however, (a) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, or (b) any net income taxes or franchise
taxes imposed on such Indemnified Party by the jurisdiction under the laws of
which such Indemnified Party is organized or is doing business (except solely as
a result of the transactions contemplated by this Agreement and the other
Transaction Documents) or any political subdivision thereof. Without limiting or
being limited by the foregoing, but subject to the exclusions set forth in the
preceding sentence, the Sellers, jointly and severally, shall pay within five
(5) Business Days of demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

 
18
 




--------------------------------------------------------------------------------




(i)    the failure of any Receivable included in the calculation of the Net
Eligible Pool Balance to be an Eligible Receivable, the failure of any
information contained in a Monthly Report or Daily Report to be true and
correct, or the failure of any other information provided to the Purchaser or
the Agent with respect to Receivables or this Agreement to be true and correct;
(ii)    the failure of any representation or warranty or statement made or
deemed made by any Seller (or any of its officers) under or in connection with
this Agreement to have been true and correct in all respects when made;
(iii)    the failure by any Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract; or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation;
(iv)    the failure to vest and maintain vested in the Purchaser a valid and
enforceable first priority perfected ownership (or in the case of any UK
Originator Receivable, good title) or security interest in all the Pool Assets
free and clear of any Adverse Claim;
(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC, the PPSA or any other applicable laws
(including, without limitation, any applicable laws of Germany, England, Canada,
Singapore or the Cayman Islands) with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any Investment or
Reinvestment or at any subsequent time;
(vi)    any dispute, claim, offset or defense of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the goods or services related to such Receivable or the furnishing or
failure to furnish such goods or services or relating to collection activities
with respect to such Receivable;
(vii)    any failure of any Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;
(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services which are the subject of any Contract;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds;
(x)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of any Investment, Reinvestment or any Deferred Purchase
Price (or the

 
19
 




--------------------------------------------------------------------------------




payment thereof) or the ownership of the Purchased Assets (or any interest
therein or portion thereof);
(xi)    any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.6, in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;
(xii)    any Tax or governmental fee or charge (other than any tax upon or
measured by net income or gross receipts or franchise tax), all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of any
Investment, Reinvestment or Deferred Purchase Price or the ownership of the
Purchased Assets (or any interest therein or portion thereof);
(xiii)    any Lock-Box Agreement, Account Pledge Agreement or Collection Account
Agreement; or
(xiv)    (A) funding or maintaining Capital or Pool Receivables denominated in
currencies other than U.S. Dollars and (B) without limiting the generality of
the foregoing, any costs of, or arising in connection with, any Hedge Agreement.
Without limiting or being limited by the foregoing, if any Indemnified Party
incurs any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Indemnified Party or the termination of all or any portion of any Hedge
Agreement) (such loss or expense may be referred to as “Breakage Costs”) as a
result of (i) the full or partial repayment of any Portion of Capital on any day
other than the scheduled last day of a Discount Accrual Period with respect
thereto or on any day in an amount greater than the amount specified by the
applicable Seller or Servicer, (ii) any reduction of the Aggregate Capital not
being made in accordance with a notice pursuant to Section 1.6(f) or (iii) any
Investment not being made (other than as a result of a default by the Purchaser)
in accordance with a notice pursuant to Section 1.2(a), then upon demand by such
Indemnified Party, the Sellers, jointly and severally, shall pay to such
Indemnified Party the amount of such Breakage Costs.
The obligations of the Sellers under this Section 3.1(a) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement, regardless of any investigation made by any
Indemnified Party.
(b)    Indemnity by the Servicers. Without limiting any other rights which any
Indemnified Party may have hereunder or under applicable law, the Servicers,
jointly and severally, hereby agree to indemnify each Indemnified Party,
forthwith within five (5) Business Days of demand, from and against any and all
Indemnified Amounts awarded against or incurred by any of them arising out of or
relating to:
(i)    any representation or warranty made by any Servicer under or in
connection with any Transaction Document or any information or report delivered
by or on behalf of any Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any

 
20
 




--------------------------------------------------------------------------------




respect when made or deemed made (except any such amounts to the extent
representing recourse due to the insolvency or other financial inability to pay
of any Obligor);
(ii)    the failure by any Servicer to comply with any applicable law, rule or
regulation (including truth in lending, fair credit billing, usury, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
with respect to any Pool Receivable or other related Contract;
(iii)    any failure of any Servicer to perform its duties, covenants and
obligations in accordance with the applicable provisions of this Agreement;
(iv)    any dispute, claim, offset or defense (other than a discharge in
bankruptcy of the related Obligor) of an Obligor to the payment of any
Receivable in or purporting to be in the Receivables Pool resulting solely from
collection or other servicing activities of any Servicer with respect to such
Receivable; or
(v)    costs and expenses (including Attorney Costs) in connection with
litigation relating to any Transaction Document.
The obligations of the Servicers under this Section 3.1(b) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement for a period of three years following the Final
Payout Date, regardless of any investigation made by any Indemnified Party.
(c)    Currency Indemnity. If, for the purpose of obtaining judgment in any
court, it is necessary to convert an amount owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that provided for in
the definition of Spot Rate.
The obligations of each Seller and each Servicer in respect of any amount due to
any party hereto (or their respective assigns) or any holder of the obligations
owing hereunder or under any other Transaction Document (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such amount is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any amount
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Seller or
Servicer, as the case may be, shall, as a separate obligation and
notwithstanding any such judgment, indemnify the Applicable Creditor against
such loss.
The obligations of the Sellers and the Servicers under this Section 3.1(c) shall
survive the resignation or removal of the Agent and the execution, delivery,
performance and termination of this Agreement, regardless of any investigation
made by any Applicable Creditor.
ARTICLE IV

 
21
 




--------------------------------------------------------------------------------




ADMINISTRATION AND COLLECTIONS
Section 4.1    Appointment of Servicers. (1) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Persons so
designated from time to time as Servicer in accordance with this Section 4.1.
Until the Agent gives notice to the Sellers and the Servicers (in accordance
with this Section 4.1) of the designation of a new Servicer:
(i)    Manitowoc is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer with respect to all Pool Receivables
that were originated by a U.S. Originator;
(ii)    Garland is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer with respect to all Pool Receivables that were
originated by Garland;
(iii)    Convotherm is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer with respect to all Pool Receivables
that were originated by Convotherm;
(iv)    Manitowoc Deutschland is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer with respect to all Pool
Receivables that were originated by Manitowoc Deutschland; and
(v)    Foodservice UK is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer with respect to all Pool Receivables
that were originated by Foodservice UK; and
(vi)    Foodservice Asia is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer with respect to all Pool Receivables
that were originated by Foodservice Asia;
in each case, in accordance with the terms hereof. Upon the occurrence and
during the continuance of a Termination Event, the Agent may designate as
Servicer of any or all Pool Receivables any Person (including itself) to succeed
the foregoing Servicers or any successor thereto, on the condition, in each
case, that any such Person so designated shall agree to perform the duties and
obligations of such Servicer pursuant to the terms hereof. Without limiting the
generality of the foregoing, effective immediately upon the occurrence of a
German Insolvency Event with respect to any German Servicer, such German
Servicer shall automatically and without further action by any Person be
terminated as a Servicer hereunder, and the Agent may designate a successor to
such German Servicer as described above; provided, however, that absent such
designation, Manitowoc shall cause all the related Pool Receivables to be
serviced in accordance with the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in Section
4.1(a) hereof, the applicable existing Servicer agrees that it will terminate
its activities as Servicer hereunder in a manner which the Agent determines will
facilitate the transition of the performance of such activities to the new
Servicer, and all existing Servicers shall cooperate with and assist such new
Servicer. Such cooperation shall include (without limitation) access to and
transfer of records and

 
22
 




--------------------------------------------------------------------------------




use by the new Servicer of all licenses or software necessary or desirable to
collect the Pool Receivables and the Related Security.
(c)    Each Servicer acknowledges that, in making its decision to execute and
deliver this Agreement, the Agent and the Purchaser have relied on such
Servicer’s agreement to act as Servicer hereunder. Accordingly, each Servicer
agrees that it will not voluntarily resign as Servicer.
(d)    Each Servicer may delegate its duties and obligations hereunder to any
sub-servicer (each, a “Sub-Servicer”); provided that, in each such delegation
(i) such Sub-Servicer shall agree in a separate agreement, to perform the duties
and obligations of such Servicer pursuant to the terms hereof, (ii) such
Servicer shall remain solely liable to the Purchaser and the Agent for the
performance of the duties and obligations so delegated, (iii) the Sellers, the
Agent and the Purchaser shall have the right to look solely to such Servicer for
performance and (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Agent may terminate such agreement upon the termination of such
Servicer hereunder by giving notice of its desire to terminate such agreement to
such Servicer (and such Servicer shall provide appropriate notice to such
Sub-Servicer). For avoidance of doubt, the existence of the Bond Administration
Agreement shall not limit or diminish the obligations of any Servicer under this
Agreement.
(e)    No Servicer or any of its sub-servicers, employees, agents or other
delegates shall (nor shall it have the authority to) (i) while acting in Canada,
the United Kingdom, Singapore or Germany, negotiate or enter into contracts or
other agreements in the name of any Seller, the Purchaser, the Agent or any
other Purchaser Party, (ii) delegate to any Person acting in Canada, the United
Kingdom, Singapore or Germany the authority to, or permit any such Person to,
negotiate or enter into contracts or other agreements in the name of any Seller,
the Purchaser, the Agent or any other Purchaser Party or (iii) establish an
office or other place of business of any Seller, the Purchaser, the Agent or any
other Purchaser Party in Canada, the United Kingdom, Singapore or Germany.
Section 4.2    Duties of Servicer. (a) Each Servicer shall take or cause to be
taken all such action as may be necessary or advisable to collect each Pool
Receivable for which it is the Applicable Servicer from time to time, all in
accordance with this Agreement and all applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy. With respect to each Pool Receivable for which it is the
Applicable Servicer, each Servicer also shall perform the duties of the Servicer
set forth in the applicable Purchase and Sale Agreement(s), in accordance with
all applicable laws, rules and regulations and with reasonable care and
diligence. Each Servicer shall set aside for the accounts of the Sellers and the
Purchaser the amount of the Collections to which each is entitled in accordance
with Article I hereto. Each Servicer may, in accordance with the Credit and
Collection Policy, extend the maturity of any Pool Receivable for which it is
the Applicable Servicer (but not beyond thirty (30) days) and extend the
maturity or adjust the Outstanding Balance of any such Pool Receivable that is a
Defaulted Receivable or Delinquent Receivable as such Servicer may determine to
be appropriate to maximize Collections thereof; provided, however, that (i) such
extension or adjustment shall not alter the status of such Pool Receivable as a
Delinquent Receivable or a Defaulted Receivable or limit the rights of the
Purchaser or the Agent under this Agreement and (ii) if a Termination Event has
occurred and is continuing and Manitowoc or any of its Affiliates is still
serving as a Servicer, no Servicer shall

 
23
 




--------------------------------------------------------------------------------




make any such extension or adjustment without the prior written approval of the
Agent. The Sellers shall deliver to the Applicable Servicers and such Servicers
shall hold for the benefit of the Sellers and the Agent (for the benefit of the
Purchaser and individually) in accordance with their respective interests, all
records and documents (including without limitation computer tapes or disks)
with respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Agent may direct any Servicer to commence or settle any
legal action to enforce collection of any Pool Receivable or to foreclose upon
or repossess any Related Security; provided, however, that no such direction may
be given unless either: (A) a Termination Event has occurred and is continuing
or (B) the Agent believes in good faith that the failure to commence, settle or
effect such legal action, foreclosure or repossession could adversely affect the
collectibility of such Pool Receivable.
(b)    On each Business Day, the Servicers shall provide to the Agent a report
(each such report, a “Daily Report”), in form and substance reasonably
satisfactory to the Agent, as to: (i) all outstanding Receivables that have been
sold or contributed by the Originators to the Sellers pursuant to the Purchase
and Sale Agreements since the most recent Daily Report; (ii) the Net Eligible
Pool Balance as of the beginning of the day on the date of Daily Report; (iii)
the Purchased Assets Coverage Percentage; (iv) Receivables that became Defaulted
Receivables since the most recent such Daily Report; (v) agings of Pool
Receivables as of the beginning of the day on the date of such Daily Report; and
(vi) the sum of the Outstanding Balances of the Eligible Receivables in the
Receivables Pool.
(c)    The Servicers’ obligations hereunder shall terminate on the Final Payout
Date. After such termination, each Servicer shall promptly deliver to the Seller
all books, records and related materials that the Sellers previously provided to
such Servicer in connection with this Agreement.
Section 4.3    Establishment and Use of Certain Accounts.
(a)    Lock-Box Accounts. Prior to the ClosingFirst Amendment Effective Date,
the Sellers shall have entered into Lock-Box Agreements (or, with respect to
European and Singapore Accounts, Account Pledge Agreements) covering each
Lock-Box Account listed on Schedule II with all of the Lock-Box Banks, and shall
have delivered fully executed copies thereof to the Agent. All Lock-Box Accounts
(other than European and Singapore Accounts and Excluded Accounts) shall be
maintained in the name of a Seller. Each German Account shall be maintained in
the name of a Seller or an Originator. Each UKEuropean and Singapore Account
shall be maintained in the name of a Seller or an Originator. Each Excluded
Account may be maintained in the name of an Originator or a Seller. The Sellers
and the Servicers shall have directed (and shall continue to direct) each
Lock-Box Bank to cause all Collections received in the applicable Lock-Box
Accounts to be automatically (and without further action, notice to or consent
of any Seller or Servicer) wire transferred to a Collection Account within one
(1) Business Day following the receipt thereof into such Lock-Box Account;
provided that, BMO Account Collections need not be transferred to a Collection
Account; provided, further, that Excluded Account Collections need not be
transferred automatically to a Collection Account and, instead, the Applicable
Servicer shall cause Excluded Account Collections to be deposited in a
Collection Account within one (1) Business Day following the receipt thereof in
an Excluded Account.

 
24
 




--------------------------------------------------------------------------------




The Agent (for the benefit of the Purchaser) shall have sole dominion and
control over each Lock-Box Account (other than the Excluded Accounts) together
with the ability, in the circumstances contemplated by Section 4.3(d), to
exercise all rights with respect thereto, including without limitation, the
exclusive right to receive all Collections deposited therein. Unless otherwise
provided for in this Section 4.3(a), neither the Sellers nor the Servicers shall
have any ability to control or direct the application of any Collections
deposited in the Lock-Box Accounts; provided that unless a Termination Event or
an Unmatured Termination Event has occurred and is continuing, Collections shall
continue to be automatically transferred to the Collection Accounts as required
pursuant to this Section 4.3(a).
(b)    Collection Accounts. Prior to the Closing Date, the Sellers (or the
Servicers on their behalf) shall have established the Collection Accounts listed
on Schedule II and shall have entered into Collection Account Control Agreements
(or, with respect to the European Collection Accounts, Account Pledge
Agreements) covering each such Collection Account with all of the Collection
Account Banks, and shall have delivered fully executed copies thereof to the
Agent. All Collection Accounts shall be maintained in the name of a Seller. The
Collection Accounts shall be used to accept the transfer of Collections of Pool
Receivables from the Lock-Box Accounts pursuant to Section 1.6(b) and for such
other purposes described in the Transaction Documents.
(c)    Permitted Investments. Prior to the occurrence and continuation of any
Termination Event, any amounts in the Collection Account may be invested by the
Collection Account Bank at the direction of one or more Servicers, in Permitted
Investments, so long as (i) either (A) such Permitted Investments are credited
to a “securities account” (as defined in the applicable UCC) over which the
Purchaser shall have a first priority perfected security interest, (B) such
Permitted Investments are purchased in the name of the Purchaser or (C) such
Permitted Investments are held in another manner sufficient to establish the
Purchaser’s first priority perfected security interest over such Permitted
Investments and (ii) such Permitted Investments are scheduled to mature prior to
the last day of the Discount Accrual Period during which such investment is
made.
(d)    Control of Accounts. The Agent may at any time following the occurrence
and during the continuance of a Termination Event or Unmatured Termination Event
give notice to any or all of the Lock-Box Banks and Collection Account Banks
that the Agent is exercising its rights under the Lock-Box Agreements,
Collection Account Agreements and/or Account Pledge Agreements to do any or all
of the following: (i) to have the exclusive ownership and control of the
Lock-Box Accounts and/or the Collection Accounts, as the case may be,
transferred to the Agent, to the extent provided in the related Lock-Box
Agreement, Account Pledge Agreement and/or Collection Account Agreement, as
applicable, (ii) to have the proceeds that are sent to the respective Lock-Box
Accounts and/or Collection Accounts, as the case may be, be redirected pursuant
to its instructions rather than deposited in the applicable Lock-Box Account
and/or Collection Account, as the case may be, and (iii) to take any or all
other actions permitted under the applicable Lock-Box Agreement, Account Pledge
Agreement and/or Collection Account Agreement. Each Seller hereby agrees that if
the Agent at any time takes any action set forth in the preceding sentence, the
Agent shall have exclusive control of the proceeds (including Collections) of
all Pool Receivables, and each Seller hereby further agrees to take any other
action that the Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by a Seller or Servicer, thereafter shall
be sent immediately to the Agent. The parties hereto hereby acknowledge that if
at any time

 
25
 




--------------------------------------------------------------------------------




the Agent takes control of any Lock-Box Account or Collection Account, the Agent
shall not have any rights to the funds therein in excess of the unpaid amounts
due to the Agent, the Purchaser or any other Person hereunder and any such funds
shall be distributed by the Agent in accordance with the provisions set forth in
Section 1.6.
(e)    Temporary Account Provisions. Notwithstanding anything to the contrary
herein or in any other Transaction Document:
(i)    the Sellers and the Servicers shall not be required to cause the
applicable Lock-Box Bank or Collection Account Bank with respect to each German
Account and German Collection Account to acknowledge receipt of the applicable
Account Pledge Agreements until required pursuant to clause (dd) of Exhibit IV
hereto;
(ii)    the Sellers and the Servicers shall not be required to cause the
applicable Lock-Box Bank or Collection Account Bank with respect to each UK
Account and UK Collection Account to acknowledge receipt of the applicable
Account Pledge Agreements until required pursuant to clause (dd) of Exhibit IV
hereto;
(iii)    if the Sellers and the Servicers fail to timely perform one or more of
the covenants under clauses (dd)(i) or (dd)(iii) of Exhibit IV hereto, then each
Pool Receivable originated by Manitowoc Deutschland shall cease to qualify as an
Eligible Receivable until such time, if any, as such covenants have been
complied with (without giving effect to the performance period set forth
therein);
(iv)    if the Sellers and the Servicers fail to timely perform one or more of
the covenant under clauses (dd)(ii) or (dd)(iv) of Exhibit IV hereto, then each
UK Originator Receivable shall cease to qualify as an Eligible Receivable until
such time, if any, as such covenants have been complied with (without giving
effect to the performance period set forth therein); and
(v)    if the Sellers and the Servicers fail to timely perform one or more of
the covenants under clauses (dd)(v) or (dd)(vi) of Exhibit IV hereto, then each
Pool Receivable originated by Convotherm shall cease to qualify as an Eligible
Receivable until such time, if any, as such covenants have been complied with
(without giving effect to the performance period set forth therein).
Section 4.4    Enforcement Rights. (a) At any time following the occurrence and
during the continuance of a Termination Event:
(i)    the Agent may direct the Obligors that payment of all amounts payable
under any Pool Receivable be made directly to the Agent or its designee;
(ii)    the Agent may instruct the applicable Seller or the Applicable Servicer
to give notice of the Purchaser’s ownership of the Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the Agent
or its designee, and upon such instruction from the Agent, such Seller or
Servicer, as applicable, shall give such notice at the expense of such Seller;
provided, that if such Seller or Servicer fails to so notify each Obligor, the
Agent may so notify the Obligors; and

 
26
 




--------------------------------------------------------------------------------




(iii)    the Agent may request any Seller or Servicer to, and upon such request
such Seller or Servicer, as applicable, shall (A) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to any new Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Agent or its designee at a place selected by the Agent,
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections with respect to the Pool Receivables in a
manner acceptable to the Agent and, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Agent or its designee.
(b)    Each Seller hereby authorizes the Agent, and irrevocably appoints the
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of such Seller, which appointment is coupled
with an interest, during the occurrence and continuance of a Termination Event
or Unmatured Termination Event, to take any and all steps in the name of such
Seller and on behalf of such Seller necessary or desirable, in the determination
of the Agent, to collect any and all amounts or portions thereof due under any
and all Pool Receivables or Related Security, including, without limitation,
endorsing the name of such Seller on checks and other instruments representing
Collections and enforcing such Pool Receivables, Related Security and the
related Contracts. Notwithstanding anything to the contrary contained in this
subsection (b), none of the powers conferred upon such attorney-in-fact pursuant
to the immediately preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever, except to the extent arising out of the negligence or willful
misconduct of such attorney-in-fact.
Section 4.5    Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding, each Seller shall (i) perform all of its obligations, if any,
and cause each Originator to perform all of such Originator’s obligations, under
the Contracts related to the Pool Receivables to the same extent as if the
Purchased Assets had not been sold hereunder or, in the case of the Originators,
under the Purchase and Sale Agreements, and the exercise by the Agent or the
Purchaser of its rights hereunder shall not relieve any Seller or Originator
from any such obligations and (ii) pay when due any Taxes payable by such Seller
when due. The Agent and the Purchaser shall not have any obligation or liability
with respect to any Pool Receivable, any Related Security or any related
Contract, nor shall any of them be obligated to perform any of the obligations
of any Seller, any Originator or any Servicer under any of the foregoing.
Section 4.6    Servicing Fee. Each Servicer (other than Garland) shall be paid a
fee, through distributions permitted by Section 1.6(d), which shall accrue for
each day, equal to the result of (a) one percent (1%) multiplied by (b) the
Outstanding Balance of all Pool Receivables on such day for which such Servicer
is the Applicable Servicer, multiplied by (c) a fraction, the numerator of which
is one (1) and the denominator of which is three hundred sixty-five (365).
Servicing Fees with respect to each Pool Receivable shall accrue and be payable
in the Approved Currency of such Pool Receivable. The parties hereto acknowledge
that Canadian Receivables sold by Garland to the Cayman Seller under the
Canadian Purchase and Sale Agreement have been sold on a servicing-

 
27
 




--------------------------------------------------------------------------------




included basis and no additional compensation is payable to Garland for acting
as the Applicable Servicer of the Canadian Receivables hereunder.
ARTICLE V
MISCELLANEOUS
Section 5.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Seller or Servicer therefrom shall
be effective unless in a writing signed by the Agent, and, in the case of any
amendment, by the Sellers and the Servicers and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Purchaser or the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
Section 5.2    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and sent or delivered, to each party hereto, at its
address set forth under its name on Schedule I hereto, or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by first class mail), and notices and
communications sent by other means shall be effective when received.
Section 5.3    Assignability. (a) This Agreement and the Purchaser’s rights and
obligations herein (including ownership of the Purchased Assets) shall be
assignable, in whole or in part, by the Purchaser and its successors and assigns
with the prior written consent of the Sellers; provided, however, that such
consent shall not be unreasonably withheld, and no such consent shall be
required if (i) such assignment is to an Affiliate of the Purchaser or (ii) a
Termination Event or an Unmatured Termination Event has occurred and is
continuing. Subject to Section 5.6, each assignor may, in connection with the
assignment, disclose to the applicable assignee any information relating to the
Sellers, the Servicers or the Pool Receivables furnished to such assignor by or
on behalf of the Sellers, the Servicers, the Purchaser or the Agent.
Upon such an assignment the assignee shall have all of the rights of the
Purchaser with respect to the Transaction Documents, the Purchased Assets, the
Pool Assets and the Capital (or such portion thereof as has been assigned).
(b)    [Reserved].
(c)    This Agreement and the rights and obligations of the Agent hereunder
shall be assignable, in whole or in part, by the Agent and its successors and
assigns.
(d)    Except as provided in Section 4.1(d), no Seller or Servicer may assign
its rights or delegate its obligations hereunder or any interest herein without
the prior written consent of the Agent.

 
28
 




--------------------------------------------------------------------------------




(e)    Without limiting any other rights that may be available under applicable
law, the rights of the Purchaser may be enforced through it or by its agents
(including, without limitation, the Agent).
Section 5.4    Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 3.1 hereof, the Sellers, jointly and
severally, agree to pay, upon demand, all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including auditing Receivables prior to the Closing Date, periodic auditing of
Receivables and the servicing thereof from and after the Closing Date) of this
Agreement and the other Transaction Documents, including all reasonable costs
and expenses relating to the amending, amending and restating, modifying or
supplementing of this Agreement and the other Transaction Documents and the
waiving of any provisions hereof or thereof (whether or not any such amendment,
amendment and restatement, modification, supplement or waiver becomes
effective), and including in all cases, without limitation, Attorney Costs for
the Agent, the Purchaser and their respective Affiliates and agents with respect
thereto and with respect to advising the Agent, the Purchaser and their
respective Affiliates and agents as to their rights and remedies under this
Agreement and the other Transaction Documents, and all costs and expenses, if
any (including Attorney Costs), of the Agent, the Purchaser and their respective
Affiliates and agents, in connection with the enforcement of this Agreement and
the other Transaction Documents.
(b)    In addition, the Sellers, jointly and severally, shall pay on demand any
and all stamp and other Taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents, and agree to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such Taxes and fees.
Section 5.5    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 5.6    Confidentiality. Unless otherwise required by applicable law
(including the disclosure requirement of applicable securities laws), each of
the Sellers and the Servicers agrees to maintain the confidentiality of this
Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided that this Agreement
may be disclosed to (a) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agent and (b) the Sellers’ and/or the Servicers’
legal counsel and auditors if they agree to hold it confidential; provided that
only the terms and conditions of this Agreement may be revealed to such parties
and not the details of any fees, pricing or interest rates. Unless otherwise
required by applicable law, each of the Agent and the Purchaser agrees to
maintain the confidentiality of non-public financial information regarding
Manitowoc and its Subsidiaries and other information marked as confidential by
the Servicers or the Sellers; provided, that such information may be disclosed
to: (i) third parties to the extent such disclosure is made pursuant to a
written agreement of confidentiality in form and substance reasonably
satisfactory to Manitowoc, (ii) legal counsel and auditors of the Purchaser or

 
29
 




--------------------------------------------------------------------------------




the Agent if they agree to hold it confidential, (iii) any nationally recognized
statistical rating organization, (iv) any Affiliate of the Purchaser or the
Agent and (v) any regulatory authorities having jurisdiction over the Agent or
the Purchaser. Nothing in this Section shall prevent disclosure of information
as part of a legal proceeding relating to litigation in respect of this
Agreement or any other Transaction Document.
Section 5.7    GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT (WITH THE
EXCEPTION OF SECTION 1.3 AS FAR AS IT RELATES TO THE ASSIGNMENT OF EURO
RECEIVABLES GOVERNED BY GERMAN LAW WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY), INCLUDING THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS THEREOF).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT EACH
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
Section 5.8    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
Section 5.9    Survival of Termination. The provisions of Sections 1.9, 1.10,
1.11, 1.12, Article III and this Article V shall survive any termination of this
Agreement.
Section 5.10    WAIVER OF JURY TRIAL. THE PURCHASER, THE SELLERS, THE SERVICERS
AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE
PURCHASER,

 
30
 




--------------------------------------------------------------------------------




THE SELLERS, THE SERVICERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
Section 5.11    Entire Agreement. This Agreement and the other Transaction
Documents embodies the entire agreement and understanding between the Purchaser,
the Sellers, the Servicers and the Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
Section 5.12    Headings. The captions and headings of this Agreement and in any
Exhibit hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
Section 5.13    Purchaser’s and Agent’s Liabilities. The obligations of the
Purchaser and the Agent under this Agreement are solely the corporate
obligations of such Person. No recourse shall be had for any obligation or claim
arising out of or based upon this Agreement against any stockholder, employee,
officer, director or incorporator of the Purchaser or the Agent; provided,
however, that this Section 5.13 shall not relieve any such Person of any
liability it might otherwise have for its own gross negligence or willful
misconduct. The agreements provided in this Section 5.13 shall survive
termination of this Agreement.
Section 5.14    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
Section 5.15    USA Patriot Act. Each of the Agent and the Purchaser hereby
notifies the Sellers and the Servicers that pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “PATRIOT Act”), the Agent and the Purchaser may be required to obtain,
verify and record information that identifies the Sellers, the Servicers and
Manitowoc, which information includes the name, address, tax identification
number and other information regarding the Sellers, the Servicers and Manitowoc
that will allow the Agent and the Purchaser to identify the Sellers, the
Servicers and Manitowoc in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. Each of the Sellers, the
Servicers and Manitowoc agrees to provide the Agent and the Purchaser, from time
to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 
31
 




--------------------------------------------------------------------------------




Section 5.16    Register. Each Seller or Manitowoc, on each Seller’s behalf,
shall maintain a register for the recordation of the names and addresses of the
Purchasers and Investments (and Discount, fees and other similar amounts under
this Agreement) pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
parties hereto shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a lender solely for U.S. federal income tax
purposes. The Register shall be available for inspection by the Purchasers, at
any reasonable time and from time to time upon reasonable prior notice.
[SIGNATURES FOLLOW]



 
32
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
MANITOWOC FUNDING, LLC, as a Seller
By:    
Name:
Title:



    S-1    

--------------------------------------------------------------------------------




MANITOWOC CAYMAN ISLANDS FUNDING LTD., as a Seller
By:    
Name:
Title:

S-2    

--------------------------------------------------------------------------------




THE MANITOWOC COMPANY, INC., as a Servicer
By:    
Name:
Title:



S-3    

--------------------------------------------------------------------------------




GARLAND COMMERCIAL RANGES LIMITED, as a Servicer
By:    
Name:
Title:

S-4    

--------------------------------------------------------------------------------




CONVOTHERM-ELEKTROGERÄTE GMBH, as a Servicer
By:    
Name:
Title:



S-5    

--------------------------------------------------------------------------------






MANITOWOC DEUTSCHLAND GMBH, as a Servicer
By:    
Name:
Title:



S-6    

--------------------------------------------------------------------------------






MANITOWOC FOODSERVICE UK LIMITED, as a Servicer
By:    
Name:
Title:

S-7    

--------------------------------------------------------------------------------






MANITOWOC FOODSERVICE ASIA PACIFIC PRIVATE LIMITED, as a Servicer
By:    
Name:
Title:

S-8    

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as Agent
By:    
Name:
Title:

S-9    

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as Purchaser
By:    
Name:
Title:



S-10    

--------------------------------------------------------------------------------




EXHIBIT I
DEFINITIONS
As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.
“Account Pledge Agreement” means each German Account Pledge Agreement, each UK
Account Charge and each UKSingapore Account Charge.
“Adverse Claim” means a lien, security interest, restriction on transfer or
other pledge, charge or encumbrance, or any other type of preferential
arrangement, including the interest of a consignor, it being understood that a
lien, security interest or other pledge, charge or encumbrance, or any other
type of preferential arrangement, in favor of or granted to any Seller or the
Purchaser pursuant to this Agreement and the other Transaction Documents shall
not constitute an Adverse Claim and excluding (i) liens for taxes, assessments
or other governmental charges which are not yet due and payable, and (ii) liens
granted to any Lock-Box Bank and/or the Collection Account Bank in the
Collections held by such bank in the related Lock-Box Account and/or Collection
Account, as the case may be, and solely for and relating to the payment of fees
and other charges to such bank and the ability of such bank to recover for
returned items, in each case, to the extent described and provided for in the
agreement, if any, relating to such account and/or the applicable Lock-Box
Agreement, Collection Account Agreement and/or Account Pledge Agreement.
“Affected Person” has the meaning set forth in Section 1.9 of the Agreement.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
“Affiliate Obligor” means any Obligor that is a Subsidiary of a Parent Obligor
or that is an Affiliate of a Parent Obligor.
“Agent” shall have the meaning set forth in the preamble to the Agreement.
“Aggregate Capital” means the U.S. Dollar Equivalent of all Capital (including,
without limitation, the CAD Capital, the Euro Capital, the GBP Capital and the
U.S. Capital).
“Agreement Currency” has the meaning set forth in Section 3.1(c).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Manitowoc, any Seller, any Servicer or any of their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption, including the Foreign Corrupt Practices Act of 1977, as amended, and
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

I-1

--------------------------------------------------------------------------------




“Anti-Terrorism Laws” has the meaning set forth in Section 1(w) of Exhibit III.
“Applicable Creditor” has the meaning set forth in Section 3.1(c).
“Applicable Servicer” means, with respect to any Pool Receivable, the Person
from time to time designated as the Servicer thereof pursuant to Section 4.1(a).
“Approved Currency” means U.S. Dollars, Euro, GBP and CAD.
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.
“Average Remaining Maturity” means, for any day, the result of (i) the sum of,
for each Eligible Receivable then in the Receivables Pool, (a) the Remaining
Maturity times (b) the Net Outstanding Balance, divided by (ii) the sum of the
Net Outstanding Balances of all Eligible Receivables then in the Receivables
Pool.
“Bank Rate” for any day for any Portion of Capital, means an interest rate per
annum equal to the Eurodollar Rate on such day; provided, that if the Eurodollar
Rate is determined to be unavailable on such day during any Discount Accrual
Period pursuant to Section 1.11, the “Bank Rate” for such day shall be equal to
the Base Rate in effect on such day; provided further that the “Bank Rate” for
each day occurring during the continuance of a Termination Event shall be an
interest rate equal to plus two and one-half percent (2.50%) per annum above the
Base Rate in effect on such day.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Concentration Limit” means, for any day, a percentage, not to exceed five
and six-tenths percent (5.6%), determined by the Servicer.
“Base Rate” means for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
greatest of (i) the rate of interest most recently announced by Wells at its
principal office in Atlanta, Georgia as its prime rate, which rate is not
necessarily intended to be the lowest rate of interest determined by Wells in
connection with extensions of credit plus one percent (1.00%) per annum, (ii)
the latest Federal Funds Rate plus one and one-half percent (1.50%) per annum
and (iii) the Eurodollar Rate applicable for such day.
“BASEL Accord” means, the second accord adopted by the BASEL Committee on
Banking Supervision (as defined below), to the extent and in the manner
implemented as an applicable law, guideline or request (or any combination
thereof) from any Governmental Authority (whether or not having the force of
law), as such accord and any related law, guideline or request may be amended,
supplemented, restated or otherwise modified, including, but not limited to,
each similar and subsequent accord that may be adopted by the BASEL Committee on
Banking Supervision (including, but not limited to, BASEL III) and all related
laws, guidelines or requests implementing

I-2

--------------------------------------------------------------------------------




each such accord as may be adopted and amended or supplemented from time to
time. As used herein, “BASEL Committee on Banking Supervision” means, the
committee created in 1974 by the central bank governors of the Group of Ten
nations. For purposes hereof “Group of Ten” shall mean the eleven countries of
Belgium, Canada, France, Germany, Switzerland, the United States, Italy, Japan,
the Netherlands, Sweden and the United Kingdom, which are commonly referred to
as the “Group of Ten” or “G-10”, and any successor thereto.
“BMO Account Collections” means Collections received in or deposited in the BMO
Accounts.
“BMO Accounts” means each account held at Bank of Montreal and identified in
Schedule II to the Agreement.
“Bond Administration Agreement” means the Bond Administration Agreement dated as
of December 21, 2006 between Manitowoc and Finacity, as amended, amended and
restated, supplemented or otherwise modified from time to time.
“Breakage Costs” is defined in Section 3.1 of the Agreement.
“Business Day” means any day that is not a Saturday or Sunday on which both (A)
the Agent at its branch office in Atlanta, Georgia is open for business and (B)
commercial banks in New York City are not authorized or required to be closed
for business; provided, that if this definition of “Business Day” is utilized in
connection with (i) the Eurodollar Rate, “Business Day” shall exclude any day
that dealings are not carried out in the London interbank market, (ii) any Euro
Capital and the Eurodollar Rate, “Business Day” shall exclude any date that is
not a TARGET 2 Day, (iii) any CAD Capital and the Eurodollar Rate, “Business
Day” shall exclude any date that commercial banks in Toronto, Canada are
authorized or required to be closed for business, (iv) any GBP Capital,
“Business Day” shall exclude any date that commercial banks in London, England
are authorized or required to be closed for business and (v) transactions to be
(or contemplated to be) conducted in the United Kingdom, “Business Day” shall
exclude any day on which banks in London, England are closed for the purposes of
making wire transfers or any other electronic transfer of funds.
“CAD Capital” means Capital initially funded by the Purchaser in Canadian
Dollars.
“Calculation Period” means a calendar month.
“Canadian Dollar” or “CAD” means lawful currency of Canada.
“Canadian Originator” means Garland and any other Originator incorporated or
organized as a company under the laws of Ontario.
“Canadian Originator Receivables” means each of the Pool Receivables originated
by a Canadian Originator.
“Canadian Purchase and Sale Agreement” means the Purchase and Sale Agreement,
dated as of September 27, 2011, among Garland, as an Originator, the various
other Originators that may from time to time become a party thereto, and the
Cayman Seller, as the same may be modified,

I-3

--------------------------------------------------------------------------------




supplemented, amended and amended and restated from time to time in accordance
with its terms and this Agreement.
“Canadian Receivable” means a Receivable (a) that is denominated and payable in
Canadian Dollars or (b) the Obligor of which is a resident of Canada.
“Capital” means the amount paid to the Sellers in respect of Investments made by
the Purchaser pursuant to the Agreement, or such amount divided or combined in
order to determine the Discount applicable to any Portion of Capital, in each
case, reduced from time to time by Collections distributed and applied on
account of such Capital pursuant to Section 1.6(d) of the Agreement; provided,
however, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
“Cayman Seller” has the meaning set forth in the preamble.
“Change in Control” means:
(a)    with respect to Manitowoc, (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date) of Equity
Interests representing more than thirty percent (30%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Manitowoc, (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of Manitowoc by Persons who were neither (x) nominated
by the board of directors of Manitowoc nor (y) appointed by directors so
nominated, (iii) the acquisition of direct or indirect Control of Manitowoc by
any Person or group or (iv) a “Change in Control” as defined in the Credit
Agreement;
(b)    with respect to any Originator, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Manitowoc (or a Subsidiary of Manitowoc), of any membership interests
or Equity Interests of such Originator, (ii) occupation of a majority of the
seats (other than vacant seats) on the board of directors of such Originator by
Persons who were neither (x) nominated by the board of directors of such
Originator nor (y) appointed by directors so nominated, or (iii) the acquisition
of direct or indirect Control of such Originator by any Person or group other
than Manitowoc (or a Subsidiary of Manitowoc);
(c)    with respect to the U.S. Seller, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Grove U.S. L.L.C., of any membership interests or Equity Interests of
the U.S. Seller, (ii) occupation of a majority of the seats (other

I-4

--------------------------------------------------------------------------------




than vacant seats) on the board of directors of the U.S. Seller by Persons who
were neither (x) nominated by the board of directors of the U.S. Seller nor (y)
appointed by directors so nominated, or (iii) the acquisition of direct or
indirect Control of the U.S. Seller by any Person or group other than Grove U.S.
L.L.C.; and
(d)    with respect to the Cayman Seller, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Manitowoc, of any shares or Equity Interests of the Cayman Seller,
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Cayman Seller by Persons who were neither (x)
nominated by the board of directors of the Cayman Seller nor (y) appointed by
directors so nominated, or (iii) the acquisition of direct or indirect Control
of the Cayman Seller by any Person or group other than Manitowoc.
For purposes of this definition of Change in Control, “Control” and “Equity
Interests” have the meanings assigned thereto in (or by reference in) the Credit
Agreement.
“Closing Date” means December 15, 2014.
“Collection Account” means each deposit account or securities account identified
on Schedule II hereto as a “Collection Account”.
“Collection Account Agreement” means, with respect to any Collection Account, an
agreement, in form and substance satisfactory to the Agent, among the applicable
Seller, the Agent, the Collection Account Bank, and such other Persons as may be
acceptable to the Agent, as the same may be amended, supplemented, amended and
restated, or otherwise modified from time to time in accordance with the
Agreement and with the consent of the Agent, which agreement establishes the
Agent’s control (and right to assume exclusive control) of such Collection
Account and funds on deposit therein.
“Collection Account Bank” means, with respect to any Collection Account, the
bank holding the Collection Account.
“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by any Seller, Servicer or Originator in payment of any amounts
owed in respect of such Receivable (including, without limitation, purchase
price, finance charges, interest, all other charges and, if applicable, any
value added or sales taxes), or applied to amounts owed in respect of such
Receivable (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to Section
1.4(e) of the Agreement, (c) all other proceeds of such Receivable and (d) if
applicable, all recoveries of value added taxes from any relevant Governmental
Authority relating to any Pool Receivable that is a Defaulted Receivable.

I-5

--------------------------------------------------------------------------------




“Company Note” means any subordinated promissory note issued by a Seller to an
Originator under, or in connection with the transactions contemplated by, a
Purchase and Sale Agreement.
“Concentration Percentage” means, on any day, (I) for any Obligor that is not a
Special Obligor: (a) for any Group A Obligor, a percentage equal to forty
percent (40%), or any other percentage as agreed by the Servicer and the Agent
in writing, (b) for all Group B Obligors, a percentage equal to four (4) times
the Base Concentration Limit, (c) for all Group C Obligors, a percentage equal
to two (2) times the Base Concentration Limit and (d) for all Group D Obligors,
a percentage equal to the Base Concentration Limit and (II) for any Special
Obligor, the Special Obligor Concentration Percentage for such Obligor.
“Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).
“Consolidated Senior Secured Leverage Ratio” has the meaning set forth in the
Credit Agreement, without giving effect to any amendment, amendment and
restatement, supplement or other modification to the Credit Agreement (unless
such amendment, amendment and restatement, supplement or other modification has
been consented to in writing by the Agent).
“Contract” means, with respect to any Receivable, any and all contracts,
understandings, instruments, agreements, invoices, notes, purchase orders or
other writings pursuant to which such Receivable arises or which evidences such
Receivable or under which an Obligor becomes or is obligated to make payment in
respect of such Receivable.
“Contractual Dilution” means any Dilution that is contractually limited prior to
the sale or contribution to the applicable Seller, pursuant to the applicable
Purchase and Sale Agreement, of the Receivable(s) that gave rise to such
Dilution, such as discounts or rebates.
“Contributed Receivables” is defined in Section 1.1(a) of the U.S. Cranes
Purchase and Sale Agreement.
“Contributed Value” is defined in Section 3.3(b) of the U.S. Cranes Purchase and
Sale Agreement.
“Convotherm” has the meaning set forth in the preamble.
“CRD” means, the Capital Requirements Directive which is comprised of Directives
2006/48/EC of the European Parliament of June 14, 2006 relating to the taking up
and pursuit of the business of credit institutions and Directive 2006/49/EC of
the European Parliament of June 14, 2006 on the capital adequacy of investment
firms and credit institutions, as amended from time to time.
“Cranes” means Manitowoc Cranes, LLC, a Wisconsin limited liability company.

I-6

--------------------------------------------------------------------------------




“Crane Business” means the Crane business segment as described in Part I, Item 1
of Form 10-K filed by Manitowoc with the United States Securities and Exchange
Commission for the fiscal year ended December 31, 2013.2014.
“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of January 3, 2014, among Manitowoc, the “Subsidiary Borrowers” party
thereto, the “Lenders” party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, supplemented or otherwise modified from time
to time; provided, however, that for purposes of any reference herein to a
defined term set forth in the Credit Agreement, such reference shall be deemed
to be a reference to the Credit Agreement as in effect on December 15, 2014
without giving effect to any amendment, supplement or other modification thereto
entered into without the Agent’s written consent.
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the Closing Date and
attached as Schedule IV to the Agreement, as modified in compliance with the
Agreement.
“Cutoff Date” means, (a) for any Settlement Date, the final day of a preceding
Calculation Period, or (b) for any other date, the Cutoff Date for the
immediately preceding Settlement Date.
“Daily Report” has the meaning set forth in Section 4.2(b) of the Agreement.
“Days Sales Outstanding” means, for any calendar month, an amount computed as of
the last day of such calendar month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent calendar months ended on the last day of such calendar month, divided by
(b)(i) the aggregate credit sales made by the Originators giving rise to Pool
Receivables during the three calendar months ended on or before the last day of
such calendar month divided by (ii) ninety (90).
“Debt” means Indebtedness as defined in the Credit Agreement without giving
effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement.
“Default Horizon” means the number four (4).
“Default Horizon Calculation Period” means, for any day, a number, equal to the
Default Horizon, of consecutive Calculation Periods ending with the Cutoff Date.
“Default Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing (i) the sum (without duplication) of the Net Outstanding Balances of
Pool Receivables that (a) were Defaulted Receivables as of the Cutoff Date, and
(b) were not Defaulted Receivables as of the previous Cutoff Date, and (c) were
Eligible Receivables on at least one day during the Calculation Period by (ii)
the Eligible Sales during the Loss Horizon Lookback Period.
“Defaulted Receivable” means a Receivable:

I-7

--------------------------------------------------------------------------------




(i) as to which any payment, or part thereof, remains unpaid for at least
ninety-one (91) days from the original due date, or, if applicable, the adjusted
due date, provided that any such adjustments are consistent with the Credit and
Collection Policy therefor;
(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V to the
Agreement; or
(iii) which has been, or, consistent with the Credit and Collection Policy,
which should be, written off as uncollectible.
“Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of the
Agreement.
“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
and:
(i) as to which any payment, or part thereof, remains unpaid for at least 61
days from the original due date therefor; or
(ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent.
“Dilution” means any non-cash credit granted to an Obligor for the purpose of
reducing or canceling the Net Outstanding Balance of any Eligible Receivable of
such Obligor, except to the extent that such credit is offset by the sale or
contribution of an Eligible Receivable(s) to the applicable Seller pursuant to
the applicable Purchase and Sale Agreement, as part of a transfer, cancellation
(of invoice, not product), replacement (of invoice, not product), correction, or
any artifact of A/R tracking, or as part of a buyback/resell arrangement between
such Obligor and the applicable Originator.
“Dilution Component” means, for any day, the product of (i) the average of the
Dilution Ratios for the twelve most recent Calculation Periods and (ii) the
Dilution Horizon Ratio.
“Dilution Horizon” means the number one (1) (or such other number reasonably
determined by the Agent from time to time following any audit performed pursuant
to clause (h) of Exhibit IV and/or any other time in consultation with the
Sellers or the Servicers, in each case determined based upon the performance of
the Receivables Pool).
“Dilution Horizon Calculation Period” means, for any day, a number, equal to the
Dilution Horizon, of consecutive Calculation Periods ending with the Cutoff
Date.
“Dilution Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Dilution Horizon, of Calculation Periods.
“Dilution Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Dilution Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

I-8

--------------------------------------------------------------------------------




“Dilution Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing: (a) the Eligible Dilution during the Calculation Period by (b) the
Eligible Sales during the Dilution Horizon Lookback Period.
“Dilution Reserve Percentage” means, on any Settlement Date (and any subsequent
date until the following Settlement Date), the product of (i) the Dilution
Horizon Ratio multiplied by (ii) the sum of (x) the Dilution Reserve Stress
Factor times the average of the Dilution Ratios for the twelve most recent
Calculation Periods and (y) the Spike Factor.
“Dilution Reserve Stress Factor” means the number two (2).
“Discount” means for any Portion of Capital for any Discount Accrual Period, the
sum of the following amounts calculated for each day in such Discount Accrual
Period,
BR x I x (1/Year)
where:
BR
=    the Bank Rate for such Portion of Capital for such day

I
=    the Portion of Capital for such day

Year
=    (i) if the Bank Rate for such day and such Portion of Capital is being
calculated based upon the Eurodollar Rate, then three hundred sixty (360) days,
and (ii) if the Bank Rate for such day and such Portion of Capital is being
calculated based upon the Base Rate, then three hundred sixty-five (365) or
three hundred sixty-six (366) days, as applicable

provided, however, that no provision of the Agreement shall require the payment
or permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided, further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.
“Discount Accrual Period” means, with respect to each Portion of Capital:
(a)    initially the period commencing on the Investment Date of the related
Investment and ending the last day of the calendar month in which such
Investment Date occurred; and
(b)    thereafter, each calendar month;
provided, however, that on and after the Facility Termination Date, the Agent
may, from time to time and in its sole discretion, select any shorter or longer
Discount Accrual Period for any Portion of Capital (including a period of one
day).

I-9

--------------------------------------------------------------------------------




“Discount Reserve” at any time means the sum of (i) the Termination Discount at
such time, and (ii) the then accrued and unpaid Discount.
“Dividends” means any dividend or distribution (in cash or obligations) on any
of the Seller’s membership or other equity interests or any warrants, options or
other rights with respect to any of the Seller’s membership or other equity
interests.
“Eligible Dilution” means, for any Calculation Period, the sum of all Variable
Dilutions occurring during the Calculation Period except to the extent that such
credits have been applied to any Obligor in excess of the amount of any Net
Outstanding Balances owed on Eligible Receivables for any such Obligor.
“Eligible Receivables” means, at any time, Receivables:
(i)    the Obligor of which is (a) a resident of the United States, (b) a
resident of Canada or (c) either (I) a resident of any other country with a
long-term sovereign debt rating of “A” or higher by S&P, (II) a resident of thea
Special Rating Country or (III) a Special Rating Obligor;
(ii)    the Obligor of which is not, nor has at any time during the life of such
Receivable been, subject to any bankruptcy, insolvency or any other action,
circumstance or proceeding of the type described in paragraph (g) of Exhibit V
to the Agreement;
(iii)    the Obligor of which is neither (a) an Affiliate of Manitowoc nor (b) a
Sanctioned Person;
(iv)    which if constitutes (a) a U.S. Originator Receivable, is denominated
and payable in U.S. Dollars in the United States, (b) a Canadian Originator
Receivable, is denominated and payable in Canadian Dollars or U.S. Dollars, (c)
a UK Originator Receivable, is denominated and payable in GBP or U.S. Dollars
and, (d) a German Originator Receivable, is denominated and payable in Euros or
U.S. Dollars and (e) a Singapore Originator Receivable, is denominated and
payable in Euros, GBP or U.S. Dollars;
(v)    which have a stated maturity; and the invoice relating thereto has been
sent to the related Obligor;
(vi)    which arise under a Contract which is in full force and effect and which
is a legal, valid and binding obligation of the related Obligor, enforceable
against such Obligor in accordance with its terms and which contains an
obligation to pay a specified amount of money, and, without limiting the
foregoing, such Receivables (A) constitute legal, valid, binding and irrevocable
payment obligations of the related Obligor, enforceable against such Obligor in
accordance with their terms and (B) have not been terminated (according to the
Applicable Servicer’s records) and whose termination is not pending;
(vii)    which were created in compliance with all laws, rulings and regulations
applicable to the transactions under which such Receivables were generated;

I-10

--------------------------------------------------------------------------------




(viii)    which conform with all applicable laws, rulings and regulations in
effect; which are not the subject of or to any dispute, offset, hold back
defense, Adverse Claim, counterclaim, warranty claim or other claim or defense
(including as a result of any liability of the applicable Originator to any such
Obligor that is also a supplier to such Originator); and which do not arise from
the sale of inventory which is subject to any Adverse Claim (it being understood
that only the portion of any Receivable equal to the amount of any such dispute,
offset, hold back defense, Adverse Claim, counterclaim, warranty claim or other
claim or defense shall be deemed not to satisfy this clause (viii));
(ix)    which were created in accordance with, and which comply with, the
requirements of the Credit and Collection Policy;
(x)    which arise from the sale and delivery of goods or services in the
ordinary course of business of the Crane Business or the Foodservice Business of
an Originator;
(xi)    which do not require the consent of the related Obligor to be sold,
transferred or assigned, under the related Contract or otherwise, and the
Contract relating thereto does not contain any provision that restricts the
ability of the Purchaser or the Agent to exercise rights thereunder or under the
Transaction Documents, except in each case as consented to or waived by the
related Obligor pursuant to a written consent or waiver in form and in substance
satisfactory to the Agent;
(xii)    which have not been modified, extended, renegotiated or restructured
since their creation in any way not provided for in the Credit and Collection
Policy;
(xiii)    (A) except as “Eligible Receivables” is used in the Purchase and Sale
Agreements, in which the U.S. Seller (in the case of any U.S. Cranes Originator
Receivable) or the Cayman Seller (in the case of any U.S. Foodservice Originator
Receivable, any Canadian Originator Receivable, any UK Originator Receivable,
any Singapore Originator Receivable or any German Originator Receivable) owns
good and valid title, free and clear of any Adverse Claim, and which are freely
assignable by such Seller, and (B) as “Eligible Receivables” is used in the
Purchase and Sale Agreements, in which the applicable Originator owns good and
valid title, free and clear of any Adverse Claim, and which are freely
assignable by such Originator;
(xiv)    for which the Purchaser shall have a valid and enforceable first
priority perfected ownership (or in the case of any UK Originator Receivable,
good title) or security interest therein and in the Related Security and
Collections with respect thereto, in each case free and clear of any Adverse
Claim;
(xv)    which (i) if a U.S. Originator Receivable, constitutes accounts as
defined in the UCC, and which are not evidenced by instruments or chattel paper
as defined in the UCC, (ii) if a Canadian Originator Receivable, constitutes
accounts as defined in the PPSA, and which are not evidenced by instruments or
chattel paper as defined in the PPSA, and (iii) if a German Originator
Receivable, a Singapore Originator Receivable or a UK Originator Receivable, is
not evidenced or otherwise payable by chattel paper, a promissory note, a bill
of exchange or other instrument (other than a cheque);

I-11

--------------------------------------------------------------------------------




(xvi)    which are neither Defaulted Receivables nor Delinquent Receivables;
(xvii)    which are not Receivables in any Parent Obligor Pool where the
aggregate Outstanding Balance of all Defaulted Receivables in such Parent
Obligor Pool exceeds fifty percent (50%) of the aggregate Outstanding Balance of
all Receivables in such Parent Obligor Pool;
(xviii)    which, in the case of a Receivable subject to the laws of a
jurisdiction within the U.S., are accounts receivable representing all or part
of the sales price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended, and are
“eligible assets” as defined in Rule 3a-7 under such Act;
(xix)    the Originator of which (A) is not in default in any material respect
under the terms of the related Contract from which such Receivable arose, (B) is
wholly-owned by Manitowoc and (C) is not Manitowoc FSG Holdings, Inc.;
(xx)    that represent amounts earned and payable by the related Obligor and
that are not subject to the performance of additional services or to the
delivery of additional goods by the Originator thereof;
(xxi)    which have not been disqualified by the Agent or the Purchaser for any
other reason;
(xxii)    for which the Obligor has been directed to make all payments to (A) a
Lock-Box Account which is subject to either a Lock-Box Agreement or an Account
Pledge Agreement or (B) an Excluded Account;
(xxiii)    which are not “bill and hold” Receivables, unless (A) the applicable
Originator has received a letter from the applicable Obligor identifying the
goods relating to such Receivables and stating that such Obligor accepts such
goods, (B) such goods have been placed in a gated area on the premises of such
Originator that does not contain any goods owned by such Originator and (C) such
Originator has fulfilled all of its obligations under the applicable Contract
with respect to such goods and such Receivables (and, without limiting the
generality of the foregoing, such Originator has no delivery obligation with
respect to such goods);
(xxiv)    which are not payable in installments;
(xxv)    for which the related goods have been shipped to the applicable Obligor
and for which the related services have been performed;
(xxvi)    which are governed by German law in the case of German Originator
Receivables;
(xxvii)    which if constitute German Originator Receivables, are not subject to
a current account agreement (kontokorrentgebundene Forderung) within the meaning
of section 355 of the German Commercial Code (Handelsgesetzbuch);

I-12

--------------------------------------------------------------------------------




(xxviii)    which arise out of a related Contract the terms of which do not
expressly permit the relevant Obligor to exercise any right of set-off with
respect thereto;
(xxix)    which are governed by English law in the case of UK Originator
Receivables; and
(xxx)    which are governed by Singapore law in the case of Singapore Originator
Receivables;
(xxxi)    (xxx) which at any time prior to the Subject Termination Date, the
Obligor of which is not GAR International Corporation (or any successor thereto)
(each such Receivable, a “Gar Receivable”). For purposes of this clause
(xxxxxxi), Subject Termination Date means the date, if any, that the Agent in
its sole discretion provides written notice to the Sellers that no Gar
Receivable shall be excluded solely based on this clause (xxxxxxi).
“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.
“Eligible Unapplied Cash and Credits” means the sum of (i) all cash and non-cash
credits not applied to any Obligor, and the sum of (ii) for each Obligor, the
smaller of (a) the sum of all cash and non-cash credits applied to such Obligor
but not yet applied to any particular Receivable, or (b) the sum of the Net
Outstanding Balance of all Eligible Receivables for which such Obligor is the
Obligor.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” means with respect to any Person, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.
“EU Insolvency Regulation” means Article 5/1 of Council Regulation (EC) No.
1346/2000.
“Euro” or “€” means the official lawful currency of the eurozone.
“Euro Capital” means Capital initially funded by the Purchaser in Euro.
“Eurodollar Rate” means, for any day, an interest rate per annum determined by
Agent pursuant to the following formula:
Eurodollar Rate     =        LIBOR    
1.00 - Eurodollar Reserve Percentage

I-13

--------------------------------------------------------------------------------




“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day applicable to member banks under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to “Eurocurrency” funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each applicable Portion of Capital shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
“Euro Purchase and Sale Agreement” means the European Purchase and Sale
Agreement, dated as of September 27, 2011, among Convotherm, as an Originator,
Manitowoc Deutschland, as an Originator, the various other Originators that may
from time to time become a party thereto, and the Cayman Seller, as the same may
be modified, supplemented, amended and amended and restated from time to time in
accordance with its terms and this Agreement.
“Euro Receivable” means a Receivable (a) that is denominated and payable in
Euros, (b) the Obligor of which is a resident of a Permitted EU Country or (c)
that is governed by German law.
“European and Singapore Accounts” means the German Accounts and, the UK Accounts
and the Singapore Accounts.
“European Collection Account” means each Collection Account maintained in the
name of the Cayman Seller.
“Excess Concentration” means, (i) for the Largest Group D Parent Obligor Pool,
the amount by which the sum of the Net Outstanding Balances, or portions
thereof, of the Eligible Receivables in such Largest Group D Parent Obligor Pool
exceeds an amount equal to: (a) five multiplied by the Base Concentration Limit,
multiplied by (b) the Outstanding Balance of all Eligible Receivables then in
the Receivables Pool and (ii) for any other Parent Obligor Pool, the amount by
which the sum of the Net Outstanding Balances, or portions thereof, of the
Eligible Receivables in such Parent Obligor Pool exceeds an amount equal to: (a)
the Concentration Percentage for such Parent Obligor multiplied by (b) the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool.
“Excluded Account” means each account, lock-box or post office box listed on
Schedule VIII hereto; provided, however, that any such account, lock-box or post
office box shall cease to be an “Excluded Account” on the date, if any,
specified in a Lock-Box Notice Request with respect to such account, lock-box or
post office box if a Lock-Box Agreement has not been entered into with respect
to such account, lock-box or post office by such date in accordance with clause
(bb) of Exhibit IV; provided, further, however, that any such account, lock-box
or post office box shall immediately be deemed to be added to Schedule II hereto
(and cease to be an “Excluded Account”) on the date a Lock-Box Agreement is
entered into with respect to such account, lock-box or post office box in
accordance with clause (bb) of Exhibit IV hereto.
“Excluded Account Collections” means Collections received in or deposited in an
Excluded Account.

I-14

--------------------------------------------------------------------------------




“Existing Agreement” has the meaning set forth in the preamble to the Agreement.
“Existing Agreement Outstanding Amounts” has the meaning set forth in the
preamble to the Agreement.
“Facility Termination Date” means the earliest of (a) December 15, 2017, (b) the
declaration or occurrence of the Facility Termination Date pursuant to Section
2.2 of the Agreement and (c) the Purchase and Sale Termination Date under any
Purchase and Sale Agreement.
“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”. If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.” If on
any relevant day the appropriate rate for such previous day is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning set forth in Section 1.7 of the Agreement.
“Finacity” means Finacity Corporation, a Delaware corporation.
“Final Payout Date” means the date following the Facility Termination Date on
which (i) the Investment Limit has been reduced to zero ($0), (ii) no Capital or
Discount remains outstanding and (iii) all other amounts then due and payable by
the Originators, the Sellers, Manitowoc or the Servicers to the Purchaser, the
Agent or any other Purchaser Party under the Transaction Documents (including,
without limitation, all Existing Agreement Outstanding Amounts) have been paid
in full.
“First Amendment Effective Date” means August 31, 2015.
“Foodservice Business” means the Foodservice business segment as described in
Part 1, Item I of Form 10-K filed by Manitowoc with the United States Securities
and Exchange Commission for the fiscal year ended December 31, 2013.2014.
“Foodservice Asia” shall have the meaning set forth in the preamble.
“Foodservice UK” has the meaning set forth in the preamble.

I-15

--------------------------------------------------------------------------------




“Foreign Branch” has the meaning set forth in Section 1.2(b) of the Agreement.
“Foreign Capital Reserve” means, for any date of determination, ten percent
(10%) of the U.S. Dollar Equivalent of the amount of all Capital that is
denominated in currencies other than U.S. Dollars (including, without
limitation, CAD Capital, GBP Capital and Euro Capital).
“GAAP” means generally accepted accounting principles in the United States.
“Garland” has the meaning set forth in the preamble.
“GBP” or “£” means the official lawful currency of the United Kingdom.
“GBP Capital” means Capital initially funded by the Purchaser in GBP.
“German Account Pledge Agreement” means each agreement in form and substance
acceptable to the Agent granting security in favor of the Agent or the Purchaser
over any German Account or German Collection Account.
“German Accounts” means the Lock-Box Accounts identified as “German Accounts” on
Schedule II hereto, in each case, so long as such Lock-Box Account is subject to
German law.
“German Collection Account” means each Collection Account maintained in the name
of the Cayman Seller, so long as such Collection Account is subject to German
law.
“German Insolvency Event” means, with respect to any German Servicer or German
Originator, the occurrence of any event described in clause (g) of the
definition of “Termination Event” set forth in Exhibit V with respect to such
Person.
“German Originator” means Convotherm, Manitowoc Deutschland and any other
Originator incorporated or organized as a company under the laws of Germany.
“German Originator Receivables” means each of the Pool Receivables originated by
a German Originator.
“German Servicer” means Convotherm, Manitowoc Deutschland and any other Servicer
incorporated or organized as a company under the laws of Germany.
“Governmental Authority” means any nation or government, any state, municipal or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any court or arbitrator, and any accounting board or
authority (whether or not a part of government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic. Without limiting the
foregoing, Governmental Authority shall include any Person owned or controlled,
through stock or capital ownership or otherwise, by any of the foregoing.

I-16

--------------------------------------------------------------------------------




“Group A Obligor” means any Obligor that has a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “AA-” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Aa3”or better by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities; provided that
if an Obligor is not rated by both S&P and Moody’s, then such Obligor shall be
deemed to be a Group D Obligor.
“Group B Obligor” means any Obligor that is not a Group A Obligor, and has a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “A-” or better by S&P on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-2”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A3” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided that if an Obligor is not rated by
both S&P and Moody’s, then such Obligor shall be deemed to be a Group D Obligor.
“Group C Obligor” means any Obligor that is neither a Group A Obligor nor a
Group B Obligor, and has a short-term rating of at least: (a) “A-3” by S&P, or
if such Obligor does not have a short-term rating from S&P, a rating of “BBB-”
or better by S&P on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” or better by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities; provided that if an
Obligor is not rated by both S&P and Moody’s, then such Obligor shall be deemed
to be a Group D Obligor.
“Group D Obligor” means any Obligor that is not a Group A Obligor, nor a Group B
Obligor, nor a Group C Obligor.
“Grove” means Grove U.S. L.L.C., a Delaware limited liability company.
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, in each case entered into in connection with this Agreement or
any other Transaction Document.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidations, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors or the commencement of negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of its
indebtedness or, for any of the reasons set out in §§ 17 to 19 (inclusive) of
the German Insolvency Code (Insolvenzordnung); in each case, undertaken under
the federal laws of

I-17

--------------------------------------------------------------------------------




the United States of America, Canada, England, Singapore, Germany or any other
country (including, without limitation, the Bankruptcy Code), state or
provincial law or any other foreign law.
“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of the date hereof,August 31, 2015, among Manitowoc, the
Originators, the Sellers, the Agent and JPMorgan Chase Bank, N.A., as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Investment” has the meaning set forth in Section 1.4(a) of the Agreement.
“Investment Date” means the date on which an Investment or a Reinvestment is
made pursuant to the Agreement.
“Investment Limit” means $185,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Investment Limit means, at any time, the Investment Limit minus the aggregate
then outstanding Capital.
“Investment Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.
“Joinder Agreement” means any joinder agreement entered into by a Seller and
another Person, pursuant to which such Person becomes a party to a Purchase and
Sale Agreement as an Originator thereunder in accordance with the applicable
terms of such Purchase and Sale Agreement.
“Largest Group D Parent Obligor Pool” means, at any time, all Receivables then
in the Receivables Pool owed by any of the Parent Obligors with respect to the
five largest Group D Obligors (that are not Special Obligors) based on
Outstanding Balance of Receivables or any Affiliate Obligor of any such Parent
Obligor.
“LIBOR” means, for any day for any Capital denominated in any Approved Currency,
an interest rate per annum equal to:
(a)    in the case of U.S. Capital, the greater of (i) 0.0% and (ii) the
one-month Eurodollar rate for U.S. dollar deposits as reported on the Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes;
(b)    in the case of CAD Capital, the greater of (i) 0.0% and (ii) the average
rate which appears on the display designated as the “CDOR Page” on the Reuters
Monitor Money Rate Service (or such other page as may replace the CDOR Page on
that service for the purpose of displaying Canadian Dollar bankers’ acceptance
rates or as may be used to display average rates, any such replacement page to
be acceptable to the Agent, in its reasonable

I-18

--------------------------------------------------------------------------------




discretion) at or about 10:30 a.m. (Toronto time), or so soon thereafter as is
practicable, on such day in respect of Canadian Dollar bankers’ acceptances
having a term equal to one-month, or if such day is not a Business Day, then the
immediately preceding Business Day. If such average rate does not appear on such
page, but such rates for particular financial institutions appear on such page
unaveraged, the rate shall be determined by the Agent on such date using such
rates displayed on such page in the same manner as such average rate currently
is determined on such page. If such rate or rates do not appear on such page,
the rate shall be determined on the basis of the arithmetic average, rounded to
the nearest multiple of 0.01%, of the bid rates quoted by the principal Toronto
office of each of four major Canadian Schedule I chartered banks selected by the
Agent as of 10:30 a.m. (Toronto time) on such day in respect of Canadian Dollar
bankers’ acceptances having a term equal to one-month. For the purposes hereof,
a bankers’ acceptance means a draft in Canadian Dollars drawn by a corporation,
accepted by a Canadian chartered bank and issued for value to an investor;
(c)    in the case of Euro Capital, the greater of (i) 0.0% and (ii) either the
one-month Eurodollar rate for Euro deposits as reported on the Reuters Screen
EURIBOR-01 Page or any other page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in Euros, as of 11:00 a.m. (Brussels time) on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes; and
(d)    in the case of GBP Capital, the greater of (i) 0.0% and (ii) either the
one-month Eurodollar rate for GBP deposits as reported on the Reuters Screen
LIBOR-01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in GBP, as of 11:00 a.m. (London time) on such day, or if such day is
not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.
“Lien” means, with respect to any Property, any mortgage, lien, pledge, claim,
charge, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property having the effect of a
security interest or any filing consented to by any Person of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority consented to by any
Person, including any easement, right-of-way or other encumbrance on title to
real property, and any agreement to give any of the foregoing.
“Lock-Box Account” means each account maintained at a bank or other financial
institution for the purpose of receiving Collections.
“Lock-Box Agreement” means, with respect to any Lock-Box Account, an agreement,
in form and substance satisfactory to the Agent, among an Originator, a Seller,
the applicable Lock-

I-19

--------------------------------------------------------------------------------




Box Bank, the Agent, and such other Persons as may be acceptable to the Agent,
as the same may be amended, supplemented, amended and restated, or otherwise
modified from time to time in accordance with the Agreement and with the consent
of the Agent, which agreement establishes the Agent’s control (and right to
assume exclusive control) of such Lock-Box Account and funds on deposit therein.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Horizon” means the number four (4) (or such other number reasonably
determined by the Agent from time to time following any audit performed pursuant
to clause (h) of Exhibit IV and/or any other time in consultation with the
Sellers or the Servicers, in each case determined based upon the performance of
the Receivables Pool).
“Loss Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Loss Horizon, of Calculation Periods.
“Loss Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Default Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.
“Loss Reserve Percentage” means, on any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Loss Reserve Stress
Factor times (ii) the highest average of the Default Ratios for any three
consecutive Calculation Periods from among the twelve most recent such averages
prior to such Settlement Date, multiplied by (iii) the Loss Horizon Ratio.
“Loss Reserve Stress Factor” means the number two (2).
“Manitowoc” has the meaning set forth in the preamble to the Agreement.
“Manitowoc Deutschland” has the meaning set forth in the preamble.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on:
(a)    the business, operations, assets, financial condition or other condition
of any Seller, Originator or Servicer;
(b)    the ability of any Seller, Originator or Servicer (if such Servicer is
Manitowoc or an Affiliate of Manitowoc) to perform its obligations under the
Transaction Documents to which it is a party or the performance of any such
obligations;
(c)    the validity or enforceability of any portion of, or collectibility of
amounts payable under, the Agreement or any other Transaction Document;

I-20

--------------------------------------------------------------------------------




(d)    the rights and remedies of the Purchaser, the Agent or any of their
respective Affiliates under the Agreement or any other Transaction Document;
(e)    the status, existence, perfection, priority or enforceability of any
Seller’s or the Purchaser’s interest in the Pool Receivables, Contracts, or
Related Security; or
(f)    the validity, enforceability or collectibility of a material portion of
the Pool Receivables.
“Monthly Report” means a report, in substantially the form of Annex C hereto,
furnished by the Servicer to the Agent pursuant to paragraph (l)(iii) and
(l)(iv) of Exhibit IV to the Agreement.
“Monthly Reporting Date” means the Business Day immediately following the 14th
calendar day of each calendar month.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Eligible Pool” means, on any date of calculation, a set, determined by the
Servicers, of Eligible Receivables (or portions thereof) then in the Receivables
Pool, provided that such set has (a) no Excess Concentrations and (b) other than
Special Term Receivables, no Receivables then due more than sixty (60) days
thereafter.
“Net Eligible Pool Balance” means, at any time, (a) the sum of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool, minus (b) the
sum of (i) Eligible Unapplied Cash and Credits, (ii) the amount by which (A) the
sum of the Net Outstanding Balances of the Receivables in the Net Eligible Pool
having due dates that have been adjusted and that have been outstanding for more
than ninety (90) days from their original due dates, exceeds (B) an amount equal
to five percent (5%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool, (iii) the amount by which (A) the sum of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool for which the Obligors are
Governmental Authorities, exceeds (B) an amount equal to one percent (1%) of the
Net Outstanding Balances of the Receivables in the Net Eligible Pool, (iv) the
amount by which (A) the sum of the Net Outstanding Balances of the Special Term
Receivables, exceeds (B) an amount equal to four percent (4.04%) of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool, (v) the amount
by which (A) the sum of the Net Outstanding Balances of the Specified
Receivables, exceeds (B) an amount equal to five percent (5.05%) of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool, (vi) the
amount by which (A) the sum of the Net Outstanding Balances of the Receivables
in the Net Eligible Pool for which the Obligors are not residents of eitherany
of the United States or, Canada or the United Kingdom, exceeds (B) an amount
equal to fifteentwenty-five percent (1525%) of the Net Outstanding Balances of
the Receivables in the Net Eligible Pool, (vii) the amount by which (A) the sum
of the Net Outstanding Balances of the Receivables in the Net Eligible Pool for
which the Obligors are a resident of Quebec, Canada, exceeds (B) an amount equal
to one percent (1%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool and, (viii) the amount by which (A) the sum of the Net
Outstanding Balances of the German Originator Receivables in the Net Eligible
Pool, exceeds (B) an amount equal to twenty-five percent (25%) of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool, (ix) the
amount by which (A) the sum of the Net Outstanding

I-21

--------------------------------------------------------------------------------




Balances of Singapore Originator Receivables, exceeds (B) an amount equal to
fifteen percent (15%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool and (x) the amount by which (A) the sum of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool for which the Obligors are
residents of a Special Rating Country, exceeds (B) an amount equal to five
percent (5%) of the Net Outstanding Balances of the Receivables in the Net
Eligible Pool.
“Net Investment Limit” means the excess, if any, of (a) the lesser of (i)
Investment Limit and (ii) the Net Eligible Pool Balance, over (b) the Foreign
Capital Reserve. References to the unused portion of the Net Investment Limit
means, at any time, the Net Investment Limit minus the aggregate then
outstanding Capital.
“Net Outstanding Balance” means, for any Receivable, at any time, (i) the
Outstanding Balance of such Receivable reduced by the amount of any and all
available, unused discounts or credits relating to such Receivable, provided
that the result is greater than zero, or (ii) zero, otherwise.
“Obligations” means, with respect to any Seller, all such Seller’s obligations
hereunder and under the other Transaction Documents (including, without
limitation, any payment obligations (including in respect of Discount, Capital,
fees, costs, expenses and indemnities), representations, warranties and
covenants).
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Originators” means each of the Persons from time to time party to a Purchase
and Sale Agreement as “Originators” (including Persons that become a party to a
Purchase and Sale Agreement as “Originators” pursuant to a Joinder Agreement).
“Other Seller” means (i) with respect to the U.S. Seller, the Cayman Seller, and
(ii) with respect to the Cayman Seller, the U.S. Seller.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“PATRIOT Act” has the meaning set forth in Section 5.15 of the Agreement.
“PPSA” means the Personal Property Security Act (Ontario).
“Parent Obligor” means any Obligor so designated by the Servicers; provided that
each Obligor must be either a Parent Obligor or an Affiliate Obligor but not
both.
“Parent Obligor Pool” means, for any Parent Obligor, all Receivables in the
Receivables Pool owed either by such Parent Obligor or by any Affiliate Obligor
of such Parent Obligor.
“Paydown Date” has the meaning set forth in Section 1.6(f) of the Agreement.

I-22

--------------------------------------------------------------------------------




“Paydown Notice” has the meaning set forth in Section 1.6(f) of the Agreement.
“Performance Guaranty” means that certain Second Amended and Restated
Performance Guaranty, dated as of the date hereof,August 31, 2015, executed and
delivered by Manitowoc in favor of the Purchaser and the Agent (on behalf of
itself and the other Purchaser Parties), as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Permitted EU Country” means, at any time, any country that is then a member of
the European Union.
“Permitted Investments” means with respect to any of the funds in the Lock-Box
Accounts or the Collection Account which are invested, (a) certificates of
deposit that are not represented by instruments, have a maturity of one week or
less and are issued by a Collection Account Bank (with respect to the investment
of funds in a Collection Account) or Wells, in either case issued by an
institution having a deposit rating of A/A-1 or better by S&P and A2/P-1 or
better by Moody’s, (b) direct obligations of the United States of America, or of
any agency thereof, or obligations guaranteed as to principal and interest by
the United States of America, or by any agency thereof, in either case maturing
not more than sixty (60) days from the date of acquisition thereof by such
Person, (c) time deposits, certificates of deposit or bankers’ acceptances
(including Eurodollar deposits) issued by any bank or trust company organized
under the laws of the United States of America or any state thereof and having
capital, surplus and undivided profits of at least five hundred million dollars
($500,000,000) and a deposit rating of A/A-1 or better by S&P and A2/P-1 or
better by Moody’s, (d) commercial paper rated A-1 or better by S&P and P-1 or
better by Moody’s maturing not more than sixty (60) days from the date of
acquisition thereof by such Person, (e) securities with maturities of sixty (60)
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States of America, or by any
political subdivision or taxing authority thereof, and rated at least A by S&P
and A by Moody’s, or (f) money market mutual funds that invest primarily in the
foregoing items, such funds coming from an institution having a rating no lower
than A-1 by S&P and P-1 by Moody’s.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means each portion of the Capital pursuant to which the
Discount with respect thereto is calculated by reference to a different interest
rate.
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including ownership interests of any Person.

I-23

--------------------------------------------------------------------------------




“Purchase and Sale Agreement” means each of the U.S. Cranes Purchase and Sale
Agreement, the U.S. Foodservice Purchase and Sale Agreement, the Canadian
Purchase and Sale Agreement, the UK Purchase and Sale Agreement, the Singapore
Purchase and Sale Agreement and the Euro Purchase and Sale Agreement.
“Purchase and Sale Termination Date” has the meaning set forth in the applicable
Purchase and Sale Agreement.
“Purchased Assets” has the meaning set forth in Section 1.3(a) of the Agreement.
“Purchased Assets Coverage Percentage” means, at any time, a fraction, expressed
as a percentage and calculated pursuant to the following formula:
C + TR + DR + SFR + UFR
NEPB + AC
where:
C
=     the Aggregate Capital outstanding at such time.

TR
=    the Total Reserve as of two (2) Business Days prior to the date of
computation.

DR
=    the Discount Reserve at such time.

SFR
=    the Servicing Fee Reserve at such time.

UFR
=    the Unused Fee Reserve at such time.

NEPB
=    the Net Eligible Pool Balance as of two (2) Business Days prior to the date
of computation.

AC
=    Cash in the Collection Account as of the close of business two (2) Business
Days prior to the date of computation, solely to the extent that such cash, if
representing Collections, has been applied to reduce the Net Eligible Pool
Balance included in such calculation.

The Purchased Assets Coverage Percentage shall be determined from time to time
pursuant to the provisions of Section 1.5 of the Agreement.
“Purchaser” has the meaning set forth in the preamble to the Agreement.
“Purchaser Parties” means, collectively, the Agent, the Purchaser, the Affected
Persons and the Indemnified Parties.
“Purchaser’s Account” means the applicable account set forth on Schedule VI, or
such other account as may be so designated in writing by the Agent to the
Sellers and the Servicers.

I-24

--------------------------------------------------------------------------------




“RBS GBP Collection Account” means that certain GBP denominated account
maintained in the name of the Cayman Seller at The Royal Bank of Scotland plc,
as notified by the Cayman Seller to Agent in writing.
“RBS USD Collection Account” means that certain USD denominated account
maintained in the name of the Cayman Seller at The Royal Bank of Scotland plc,
as notified by the Cayman Seller to Agent in writing.
“Receivable” means any indebtedness and other obligations owed to an Originator
or a Seller or any right of any Originator or a Seller to payment from or on
behalf of an Obligor, whether constituting an account, chattel paper, instrument
or general intangible, arising in connection with the sale of goods or the
rendering of services by any Originator relating to the cranes and related
products business or the foodservice and related products business of such
Originator, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges and any value added taxes or sales taxes with
respect thereto; provided, however, that any right of Garland to payment from an
Obligor, arising in connection with the sale of goods or the rendering of
services by Garland to such Obligor, that has been directed by or on behalf of
Garland to make such payment in Canadian dollars by way of a credit card shall
not constitute a “Receivable”. Indebtedness and other obligations arising from
any one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.
“Receivables Pool” means at any time all of the then outstanding Receivables in
which a Seller has an interest.
“Reinvestment” has the meaning set forth in Section 1.4(b) of the Agreement.
“Related Rights” is defined in Section 1.1 of each Purchase and Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)    all of any Seller’s and any Originator’s interest in any goods (including
returned goods), and documentation or title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Receivable;
(b)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto or PPSA registered
assignments and/or any other financing statements, verification statements,
registrations of charge or similar filings relating thereto, as applicable;
(c)    all guaranties, indemnities, insurance and other agreements (including
the related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

I-25

--------------------------------------------------------------------------------




(d)    all proceeds of the foregoing.
“Remaining Maturity” means, for any day, for any Receivable in the Receivables
Pool, (i) if such Receivable is a Defaulted Receivable, the number zero, or (ii)
otherwise, the lesser of (a) the number of days until such Receivable would
become a Defaulted Receivable if it remained unpaid and (b) one hundred fifty
(150).
“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer” means the Chief Executive Officer of a Seller or a
Servicer, as the case may be, or the President of a Seller or a Servicer, as the
case may be, or the managing director (Geschäftsführer) in case of a German
Originator or German Servicer or, with respect to financial matters, the Chief
Financial Officer of Manitowoc, any Vice President-Finance or Treasurer (or an
equivalent officer); it being understood, that for purposes of this definition
if a Seller or Servicer, as applicable, does not have or no longer has an
officer with one of the titles set forth above, a “Responsible Officer” for
purposes of this Agreement and the other Transaction Documents shall be the
officer or officers of such Seller or Servicer, as applicable, designated to
perform the duties of the officers described above.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to timeor territory that is, or whose
government is, the subject of territorial-based Sanctions.
“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person means a Person that is, or is owned or
controlled by Persons that are: (i) the subject of any Sanctions, or (ii)
located, organized or resident in a Sanctioned Country, to the extent subject to
a.
“Sanctions” means any sanctions program administered by OFAC.administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a Standard and Poor’s Financial
Services LLC business.
“Sellers” has the meaning set forth in the preamble to the Agreement.

I-26

--------------------------------------------------------------------------------




“Servicer” means each Person appointed as such pursuant to Section 4.1 of the
Agreement.
“Servicer Default” means any of the following:
(a)    any Servicer shall fail to make when due any payment or deposit to be
made by it under the Agreement or any other Transaction Document and such
failure shall continue unremedied for two Business Days; or
(b)    Manitowoc (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Manitowoc (or such Affiliate) then has as Servicer; or
(c)    any representation or warranty or certification made or deemed made by
any Servicer (or any of its officers) under or in connection with the Agreement
or any other Transaction Document or any information or report delivered by any
Servicer pursuant to the Agreement shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered; or
(d)    any Servicer shall fail to perform or observe any of the covenants set
forth in clause (s) (Financial Covenants) of Exhibit IV to the Agreement; or
(e)    any Servicer shall fail to perform or observe any other term, covenant or
agreement contained in the Agreement or any other Transaction Document on its
part to be performed or observed and any such failure shall remain unremedied
for thirty (30) days after any Servicer has notice or knowledge thereof (or,
with respect to a failure to deliver the Monthly Report pursuant to the
Agreement or the Daily Report pursuant to Section 4.2(b) of the Agreement, such
failure shall remain unremedied for two (2) Business Days); or
(f)    any Servicer shall fail to pay any principal of or premium or interest on
any of its Debt which is outstanding in a principal amount of at least ten
million dollars ($10,000,000) in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement, mortgage, indenture or instrument relating to any such Debt
and shall continue after the applicable grace period, if any, specified in such
agreement, mortgage, indenture or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
(g)    any Servicer shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally as such debts
become due (Zahlungsunfähigkeit), is threatened with insolvency (drohende
Zahlungsunfähigkeit) or is overindebted (überschuldet), or shall make a general
assignment for the benefit of creditors

I-27

--------------------------------------------------------------------------------




or commences negotiations with any one or more of its creditors with a view to
the general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in §§ 17 to 19 (inclusive) of the German Insolvency Code
(Insolvenzordnung); or any proceeding shall be instituted by or against any
Servicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, receivership, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
insolvency administrator, custodian or other similar official for it or for any
substantial part of its property or with respect to the German Servicer (i) the
commencement of insolvency proceedings (Eröffnung des Insolvenzverfahrens)
pursuant to the provisions of the German Insolvency Code (Insolvenzordnung), or
(ii) the ordering by the insolvency court of a general prohibition of disposal
(allgemeines Verfügungsverbot) or the order by the insolvency court that such
German Servicer may only dispose of its assets with the consent of a preliminary
insolvency administrator pursuant to Section 21 para. 2 No. 2 of the German
Insolvency Code (Insolvenzordnung) and, in the case of any such proceeding
instituted against it (but not instituted by it), either (a) such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days, or (b) in
any such proceeding, there is entered an order for relief against, or there is
appointed a receiver, trustee, insolvency administrator, custodian or other
similar official for, it or for any substantial part of its property; or any
Servicer shall take any corporate action to authorize any of the actions set
forth above in this paragraph (i); or
(h)    in the judgment of the Agent, there shall have occurred a material
adverse change in (x) the ability of any Servicer to adequately service the
Receivables or (y) the ability of the Purchaser to enforce or otherwise realize
upon its interest in the Receivables, the Related Security or the Collections.
“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.
“Servicing Fee Reserve” at any time means the sum of (i) the unpaid Servicing
Fee accrued to such time, plus (ii) an amount equal to (a) the aggregate
Outstanding Balance of Pool Receivables at the time of computation multiplied by
(b) the product of (x) one percent (1%) and (y) a fraction having two (2) times
the Days Sales Outstanding as its numerator and three hundred sixty (360) as its
denominator.
“Singapore Account Charge” means each agreement in form and substance acceptable
to the Agent granting security in favor of the Agent or the Cayman Seller over
any Singapore Account.
“Singapore Accounts” means the Lock-Box Accounts identified as “Singapore
Accounts” on Schedule II hereto.
“Singapore Originator” means Foodservice Asia and any other Originator
incorporated or organized as a company under the laws of Singapore.
“Singapore Originator Receivables” means each of the Pool Receivables originated
by a Singapore Originator.

I-28

--------------------------------------------------------------------------------




“Singapore Purchase and Sale Agreement” means the Singapore Purchase and Sale
Agreement, dated as of August 31, 2015, among Foodservice Asia, as an
Originator, the various other Originators that may from time to time become a
party thereto, and the Cayman Seller, as the same may be modified, supplemented,
amended and amended and restated from time to time in accordance with its terms
and this Agreement.
“Settlement Date” means the second (2nd) Business Day following each Monthly
Reporting Date.
“Solvent” means, with respect to any Person at any time, a condition under
which:
(ii)    the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
(iii)    the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
(iv)    such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
(v)    such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.
For purposes of this definition:
(A)    the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
(B)    the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
(C)    the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and
(D)    the “present fair saleable value” of an asset means the amount which can
be obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

I-29

--------------------------------------------------------------------------------




“Special Obligor” means an Obligor that is both (i) set forth on Schedule V to
this Agreement and (ii) other than with respect to H&E Equipment Services, Inc.,
has its long-term senior unsecured and uncredit-enhanced debt securities rated
at least “BBB-” by S&P or “Baa3” by Moody’s; provided, however, that such Person
if either “Maxim Crane Works, L.P.” or “Walter Payton Power Equipment, LLC” may
be revoked as a “Special Obligor” by Agent in its sole discretion upon five (5)
Business Days prior notice to any Seller or Servicer.
“Special Obligor Concentration Percentage” means the percentage set forth
opposite the name of such Special Obligor on Schedule V to this Agreement.
“Special Rating Country” means Irelandthe Philippines, Thailand and Malaysia;
provided, however, that such country may be revoked as a “Special Rating
Country” by Agent in its sole discretion upon five (5) Business Days prior
notice to any Seller or Servicer.
“Special Rating Obligor” means Koree Sp. Zo.O., a Polish corporation; provided,
however, that such Person may be revoked as a “Special Rating Obligor” by Agent
in its sole discretion upon five (5) Business Days prior notice to any Seller or
Servicer.
“Special Term Receivable” means, as of any date of determination, each of (i)
any Receivable then due more than sixty (60) days but not more than one hundred
eighty (180) days thereafter and (ii) any Specified Receivable.
“Specified Law” means (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Act”), (ii) the BASEL Accord, and (iii) any
existing or future rules, regulations, guidance, interpretations or directives
promulgated or issued relating to the Dodd-Frank Act or the BASEL Accord
(whether or not having the force of law).
“Specified Receivable” means, as of any date of determination, any Receivable
(i) the Obligor of which is set forth on Schedule IX to this Agreement, (ii)
then due more than sixty (60) days but not more than three hundred sixty (360)
days thereafter and (iii) which was created on or prior to December 31, 2011.
“Spike Factor” means on any Settlement Date (and any subsequent date until the
following Settlement Date), the product of (i) the excess, if any, of (a) the
arithmetic average Dilution Ratio for any three consecutive Calculation Periods
during the twelve most recent Calculation Periods over (b) the arithmetic
average of the Dilution Ratios for such twelve Calculation Periods, times
(ii)(a) the highest arithmetic average Dilution Ratio for any three consecutive
Calculation Periods during the twelve most recent Calculation Periods, divided
by (b) the arithmetic average of the Dilution Ratios for such twelve Calculation
Periods.
“Spot Rate” means on any day, for the purpose of determining the U.S. Dollar
Equivalent of any Approved Currency, the rate determined by Agent to be the rate
quoted by Agent acting in such capacity as the spot rate for the purchase by
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (New York time) on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided, that Agent may obtain such spot rate from another financial
institution designated

I-30

--------------------------------------------------------------------------------




by Agent if Agent acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Sub-Servicer” shall have the meaning set forth in Section 4.1(d) of the
Agreement.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Unless the context clearly requires otherwise, all references to any Subsidiary
means a Subsidiary of Manitowoc.
“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person after subtracting therefrom the aggregate amount of such Person’s
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks and brand
names.
“TARGET 2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET 2) payment system which utilizes a
single shared platform which was launched on November 19, 2007 (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax” or “Taxes” means any and all present or future taxes (including value
added and sales taxes), levies, imposts, duties, deductions, withholdings or
other charges (including any fines, penalties or interest) imposed by any
Governmental Authority.
“Termination Date” means the earlier of (i) the Business Day which the Sellers
jointly so designate by notice to the Agent at least thirty (30) days in advance
and (ii) the Facility Termination Date.
“Termination Day” means (i) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied and (ii) each day
which occurs on or after the Termination Date.
“Termination Discount” means, on any date of determination, an amount determined
pursuant to the following formula:
C x {(COF x 1.50) + UFR} x (2 x DSO/360)
Where:
C
=    the Aggregate Capital outstanding on such date


I-31

--------------------------------------------------------------------------------




AD
=    the U.S. Dollar Equivalent of the aggregate amount of Discount that accrues
on all outstanding Capital on such date

COF
=    AD x 360

C
DSO
=    Days Sales Outstanding on such date

UFR
=    the “Used Fee Rate” (as defined in the Fee Letter on such date)

“Termination Event” has the meaning specified in Exhibit V to the Agreement.
“Total Reserve” means, (a) the Total Reserve Percentage multiplied by (b) the
Net Eligible Pool Balance.
“Total Reserve Percentage” means the greatest of (i) the sum of (a) the Loss
Reserve Percentage and (b) the Dilution Reserve Percentage, (ii) the sum of (a)
the Base Concentration Limit multiplied by three and (b) the Dilution Component
and (iii) 16.8%.
“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreements, each Company Note, the Performance Guaranty, the U.S. Seller
Guaranty Agreements, the Lock-Box Agreements, the Collection Account Agreements,
the Account Pledge Agreements, the Intercreditor Agreement, the Bond
Administration Agreement, each Joinder Agreement and all other certificates,
instruments, UCC financing statements, PPSA registered assignments and/or
financing statements, verification statements or similar filings, reports,
notices, agreements and documents executed or delivered under or in connection
with the Agreement, in each case as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UK Account Charge” means each agreement in form and substance acceptable to the
Agent granting security in favor of the Agent or the PurchaserCayman Seller over
any UK Account or UK Collection Account.
“UK Accounts” means the Lock-Box Accounts identified as “UK Accounts” on
Schedule II hereto, in each case, so long as such Lock-Box Account is subject to
English law.
“UK Collection Account” means each Collection Account maintained in the name of
the Cayman Seller, so long as such Collection Account is subject to English law.
“UK Originator” means Foodservice UK and any other Originator incorporated or
organized as a company under the laws of England.
“UK Originator Receivables” means each of the Pool Receivables originated by a
UK Originator.

I-32

--------------------------------------------------------------------------------




“UK Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as
of the date hereof, among Foodservice UK, as an Originator, the various other
Originators that may from time to time become a party thereto, and the Cayman
Seller, as the same may be modified, supplemented, amended and amended and
restated from time to time in accordance with its terms and this Agreement.
“United States Federal Government” means the government of the United States of
America, and any body or entity exercising executive, legislative, judicial,
regulatory or administrative functions of the government of the United States of
America. For avoidance of doubt, this definition includes, without limitation,
agencies of the government of the United States of America that are subject to
the Federal Assignment of Claims Act.
“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“Unused Fee” has the meaning set forth in the Fee Letter.
“Unused Fee Rate” has the meaning set forth in the Fee Letter.
“Unused Fee Reserve” means on any date of determination, an amount equal to the
product of (a) the Unused Fee Rate, times (b) two (2) times the Days Sales
Outstanding at such time, times (c) the result of (1) the Investment Limit at
such time minus (2) the Aggregate Capital at such time, divided by (d) three
hundred sixty (360).
“U.S. Capital” means Capital initially funded by the Purchaser in U.S. Dollars.
“U.S. Cranes Originator” means Cranes and Grove.
“U.S. Cranes Originator Receivables” means each of the Pool Receivables
originated by a U.S. Cranes Originator.
“U.S. Dollar” or “$” means lawful currency of the United States of America.
“U.S. Dollar Equivalent” means, at any date on which a specified amount
denominated in an Approved Currency for which a determination thereof is to be
made, (a) such amount, with respect to any amount denominated in U.S. Dollars
and (b) the U.S. Dollar equivalent of such specified amount of such Approved
Currency determined by reference to the Spot Rate determined as of such date.
“U.S. Foodservice Originator” means each Originator incorporated or otherwise
organized under the laws of any State of the United States, other than any U.S.
Cranes Originator.
“U.S. Foodservice Originator Receivables” means each of the Pool Receivables
originated by a U.S. Foodservice Originator.

I-33

--------------------------------------------------------------------------------




“U.S. Originator” means each Originator incorporated or otherwise organized
under the laws of any State of the United States.
“U.S. Originator Receivables” means each of the Pool Receivables originated by a
U.S. Originator.
“U.S. Cranes Purchase and Sale Agreement” means the Second Amended and Restated
Purchase and Sale Agreement, dated as of June 30, 2010, among various
Originators and the U.S. Seller, as the same may be modified, supplemented,
amended and amended and restated from time to time in accordance with its terms
and this Agreement.
“U.S. Foodservice Purchase and Sale Agreement” means the US Foodservice Purchase
and Sale Agreement, dated as of August 31, 2015, among various Originators and
the Cayman Seller, as the same may be modified, supplemented, amended and
amended and restated from time to time in accordance with its terms and this
Agreement.
“U.S. Seller” has the meaning set forth in the preamble.
“U.S. Seller Guaranty Agreements” means (i) that certain Guaranty Agreement,
dated as of September 27, 2011, made by the U.S. Seller in favor of Convotherm,
as the same may be amended, supplemented or otherwise modified from time to time
and (ii) that certain Guaranty Agreement, dated as of the date hereof, made by
the U.S. Seller in favor of Manitowoc Deutschland, as the same may be amended,
supplemented or otherwise modified from time to time.
“Used Fee” has the meaning set forth in the Fee Letter.
“Used Fee Rate” has the meaning set forth in the Fee Letter.
“Variable Dilution” means any Dilution other than Contractual Dilution.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Wells” has the meaning set forth in the preamble.
Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. All terms used in the PPSA, and not specifically
defined herein, are used herein as defined in the PPSA. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.



I-34

--------------------------------------------------------------------------------




EXHIBIT II
CONDITIONS OF INVESTMENTS AND REINVESTMENTS
1.Conditions Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of the Closing Date, provided that the Agent shall have
received on or before the Closing Date, each in form and substance (including
the date thereof) satisfactory to the Agent; provided, however, that for the
avoidance of doubt, other than for purposes of subsection (n) below, only
Originators that are becoming Originators as of the date of this Agreement shall
be required to deliver the materials set forth below:
(a)    Counterparts of the Agreement, the Fee Letter, the Performance Guaranty,
the UK Purchase and Sale Agreement, the Lock-Box Agreements, the Joinder
Agreement, the Collection Account Agreements, the Account Pledge Agreements, the
Intercreditor Agreement and the other Transaction Documents, signed by the
parties thereto.
(b)    Certified copies of (i) the resolutions of the Board of Directors (or the
shareholders, as applicable) of each Seller, Servicer and Originator authorizing
the execution, delivery, and performance by such Seller, Servicer or Originator,
as the case may be, of the Transaction Documents to which they are a party, (ii)
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Transaction
Documents and (iii) the certificate of incorporation, by-laws or articles of
association (Satzung) (or other constituent documents) of each Seller, Servicer
and Originator.
(c)    A certificate of the Secretary or Assistant Secretary (or the managing
director(s) (Geschäftsführer), as applicable) of each Seller, Servicer and
Originator certifying the names and true signatures of its officers authorized
to sign the Agreement and the other Transaction Documents to which it is a
party. Until the Agent receives a subsequent incumbency certificate from a
Seller, Servicer or Originator in form and substance satisfactory to the Agent,
the Agent shall be entitled to rely on the last such certificate delivered to it
by such Seller, Servicer or Originator, as the case may be.
(d)    Good standing certificates (or solvency certificates by the managing
director(s) (Geschäftsführer), as applicable) with respect to each Seller,
Originator and Servicer issued by the Secretaries of State (or comparable
office) of the jurisdiction of such Person’s organization.
(e)    Financing statements or amendments thereto (or any equivalent filings or
recordings in the relevant jurisdiction) duly filed on or before the Closing
Date under the UCC, PPSA or the equivalent (if any) of all jurisdictions that
the Agent may deem necessary or desirable in order to perfect the interests of
the Purchaser contemplated by this Agreement and the other Transaction
Documents.
(f)    UCC financing statements, amendments thereto or termination statements,
if any, necessary to release or assign to the Purchaser all ownership interests,
security interests and other rights of any Person in the Receivables, Contracts
or Related Security previously granted by any Seller or Originator.

II-1

--------------------------------------------------------------------------------




(g)    Completed UCC requests for information, dated on or before the Closing
Date, listing all effective financing statements filed in the jurisdictions
referred to in subsection (e) above that name Foodservice UK or Manitowoc
Deutschland as debtor, showing no liens on any of the Receivables, Contracts or
Related Security of such Person.
(h)    Favorable opinions of Quarles & Brady LLP, Borden Ladner Gervais LLC,
Noerr LLP, Bond Dickinson LLP and Conyers Dill & Pearman, in form and substance
acceptable to the Agent, as to corporate, enforceability, UCC and such other
matters (including absence of conflict with the Credit Agreement) as the Agent
may reasonably request.
(i)    Favorable opinions of Noerr LLP, Bond Dickinson LLP and Conyers Dill &
Pearman, in form and substance acceptable to the Agent, as to true sale and
non-consolidation matters, as the Agent may reasonably request.
(j)    A pro-forma Monthly Report.
(k)    Any amounts payable on or prior to the Closing Date under, and in
accordance with the terms of, the Fee Letter shall have been paid in full.
(l)    In the event that any lender, purchaser or agent under any debt or
purchase facility to which an Originator or the Servicer is a party must consent
to the execution, delivery or performance of the Transaction Documents by such
Originator or such Servicer, or to the consummation of any of the transactions
contemplated thereby, evidence that such consent has been obtained.
(m)    Internal credit approval of Wells with respect to the transactions
contemplated hereby.
(n)    Receipt by the Agent of the most recent audit (the “Field Exam”) of the
performance of the Sellers, the Servicers and the Originators hereunder and
under each of the related Transaction Documents performed by Protivity Inc.
(“Protivity”) and confirmation from Protivity to the effect that the Agent and
the Purchaser shall be entitled to rely upon the Field Exam.
(o)    Such other approvals, opinions or documents as the Agent may reasonably
request.
2.    Conditions Precedent to All Investments and Reinvestments. Each Investment
(including the initial Investment, but excluding the deemed Investment made as
of the Closing Date pursuant to Section 1.3(a)) and each Reinvestment shall be
subject to the further conditions precedent that:
(a)    in the case of each Investment, the Agent shall have received, by the
time of such Investment, in form and substance satisfactory to the Agent, (x) a
completed Monthly Report with respect to the period ending on the close of
business on the Business Day immediately preceding the date of the related
Investment Notice and a completed Monthly Report with respect to the calendar
month ended immediately prior to such Investment, and (y) all other reports and
information required to be delivered under this Agreement by the Sellers or the
Servicers; and

II-2

--------------------------------------------------------------------------------




(b)    on the date of such Investment or Reinvestment, as the case may be, and
both immediately before and immediately after giving effect thereto, the
following statements shall be true (and acceptance of the proceeds of such
Investment or Reinvestment shall be deemed a representation and warranty by each
Seller that such statements are then true):
(i)    the representations and warranties contained in Exhibit III and Exhibit
VI to the Agreement are true and correct on and as of the date of such
Investment or Reinvestment as though made on and as of such date;
(ii)    each Originator, Servicer and Seller has performed and observed all
terms, covenants and agreements contained in this Agreement or any other
Transaction Document on its part to be performed or observed (including, without
limitation, the delivery of each completed Daily Report required hereunder);
(iii)    without limiting the foregoing, no event has occurred and is
continuing, or would result from such Investment or Reinvestment or from the
application of proceeds therefrom, that constitutes a Termination Event or an
Unmatured Termination Event;
(iv)    without limiting the foregoing or Section 1.1(a):
A.    (I) the Aggregate Capital will not exceed the Investment Limit and (II)
solely with respect to (x) any Investment and (y) the first Reinvestment
occurring on or after each Settlement Date, the Aggregate Capital would exceed
the Net Investment Limit;
B.    the Purchased Assets Coverage Percentage will not exceed 100%;
C.    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the U.S. Capital will not exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in
U.S. Dollars that are then included in the Receivables Pool;
D.    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the CAD Capital will not exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in
Canadian Dollars that are then included in the Receivables Pool;
E.    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the Euro Capital will not exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in
Euro that are then included in the Receivables Pool; and
F.    solely with respect to (A) any Investment and (B) the first Reinvestment
occurring on or after each Settlement Date, the GBP Capital will not exceed the
aggregate Net Outstanding Balance of all Eligible Receivables denominated in GBP
that are then included in the Receivables Pool.
(v)    without limiting the foregoing, the Internal Revenue Service has not
filed notice of a lien pursuant to Section 6323 of the Internal Revenue Code
with regard to any

II-3

--------------------------------------------------------------------------------




asset of any Seller or Originator, and the Pension Benefit Guaranty Corporation
has not filed any notice of a lien pursuant to Section 4068 of ERISA with regard
to any assets of any Seller or Originator, unless, in either case, such lien
shall have been released prior to the date of such Investment or Reinvestment;
and
(vi)    the Facility Termination Date has not occurred.



II-4

--------------------------------------------------------------------------------




EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Seller. Each Seller represents and
warrants as follows:
(a)    The U.S. Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Nevada, and is duly
qualified to do business, and is in good standing, as a foreign limited
liability company in every jurisdiction where the nature of its business
requires it to be so qualified if any failure to be so qualified would be
reasonably likely to have a Material Adverse Effect. The Cayman Seller is an
exempted company with limited liability duly formed, validly existing and in
good standing under the laws of the Cayman Islands, and is duly qualified to do
business, and is in good standing, as a foreign limited liability company in
every jurisdiction where the nature of its business requires it to be so
qualified if any failure to be so qualified would be reasonably likely to have a
Material Adverse Effect.
(b)    The execution, delivery and performance by such Seller of the Agreement
and the other Transaction Documents to which it is a party, including such
Seller’s use of the proceeds of Investments, Reinvestments and the Deferred
Purchase Price, (i) are within such Seller’s corporate or organizational powers,
(ii) have been duly authorized by all necessary corporate or organizational
action on the part of such Seller, (iii) do not contravene or result in a
default under or conflict with (1) such Seller’s articles of organization,
limited liability company agreement, operating agreement, bylaws or similar
organizational documents, (2) any law, rule or regulation applicable to such
Seller, (3) any contractual restriction binding on or affecting such Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting such Seller or its property unless, in each case, such
contravention, default or conflict could not reasonably be expected to have a
Material Adverse Effect, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties. The Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by such Seller.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by such Seller of the Agreement or any other
Transaction Document to which it is a party other than those previously obtained
or UCC filings.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(e)    The U.S. Seller (in the case of all U.S. Cranes Originator Receivables)
or the Cayman Seller (in the case of all U.S. Foodservice Originator
Receivables, German Originator Receivables, UK Originator Receivables, Singapore
Originator Receivables and Canadian Originator Receivables) is the legal and
beneficial owner of, and has good and marketable title to the

III-1

--------------------------------------------------------------------------------




Receivables purporting to be in the Receivables Pool and all Related Security
with respect thereto, free and clear of any Adverse Claim. Upon each Investment
or Reinvestment under the Agreement (including, without limitation, the deemed
Investment occurring on the Closing Date pursuant to Section 1.3(a)), the
Purchaser shall acquire a valid and enforceable perfected ownership or security
interest in each Pool Receivable then existing or thereafter arising, and in the
Related Security and Collections and other proceeds with respect thereto, free
and clear of any Adverse Claim. The Agreement creates a valid ownership or
security interest in favor of the Purchaser in the Pool Assets, and the
Purchaser has a first priority perfected ownership or security interest in the
Pool Assets, free and clear of any Adverse Claims. No effective financing
statement or other instrument similar in effect covering any Contract or any
Pool Receivable or the Related Security or Collections with respect thereto or
any Lock-Box Account is on file in any recording office, except those filed in
favor of such Seller and the Purchaser pursuant to this Agreement and the other
Transaction Documents. No Adverse Claim on any Contract or any Pool Receivable
or the Related Security or Collections with respect thereto or any Lock-Box
Account is recorded on the Cayman Seller’s register of mortgages and charges.
(f)    Each Monthly Report, Daily Report, information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by or on behalf of such Seller to the Agent or the Purchaser in connection
with the Agreement is or will be accurate in all material respects as of its
date or as of the date so furnished, and no such item contains or will contain
any untrue statement of a material fact.
(g)    The principal place of business and chief executive office (as such terms
are used in the UCC) of such Seller and the office where such Seller keeps its
records concerning the Receivables are located at the address referred to in
Section 1(b) of Exhibit IV.
(h)    The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks and any
lock-boxes or post office boxes relating to such Lock-Box Accounts, are
specified in Schedules II and VIII to the Agreement (except as otherwise
consented by the Agent in accordance with clause (i) of Exhibit IV to the
Agreement) and all such Lock-Box Accounts, lock-boxes and post office boxes
(other than the Excluded Accounts) are subject to Lock-Box Agreements or with
respect to European and Singapore Accounts, Account Pledge Agreements. All
Obligors have been directed to make all payments with respect to each Contract
to such a Lock-Box Account or to such a lock-box or post office box.
(i)    Such Seller is not in violation of any law, rule or regulation or of any
order of any court, arbitrator or Governmental Authority that could be
reasonably be expected to have a Material Adverse Effect.
(j)    No proceeds of any Investment or Reinvestment will be used by such Seller
for any purpose that violates any applicable law, rule or regulation, including,
without limitation, Regulations T, U or X of the Federal Reserve Board.
(k)    Each Receivable included in the calculation of the Net Eligible Pool
Balance is an Eligible Receivable as of the date of such calculation.

III-2

--------------------------------------------------------------------------------




(l)    No event has occurred and is continuing, or would result from any
Investment or Reinvestment or from the application of the proceeds therefrom,
which constitutes a Termination Event or an Unmatured Termination Event.
(m)    Such Seller has complied in all material respects with the Credit and
Collection Policy with regard to each Pool Receivable.
(n)    Such Seller has complied with all of the terms, covenants and agreements
contained in the Agreement and the other Transaction Documents.
(o)    Such Seller’s complete corporate name is set forth in the preamble to the
Agreement, and such Seller does not use and has not during the last five (5)
years used any other corporate name, trade name, doing-business name or
fictitious name, and except for names first used after the Closing Date and set
forth in a notice delivered to the Agent pursuant to Section 1(l)(vii) of
Exhibit IV.
(p)    Such Seller has filed or caused to be filed all U.S. federal income tax
returns and all other returns, statements, forms and reports for Taxes, domestic
or foreign (including, without limitation, under the laws of the Cayman
Islands), required to be filed by it and has paid all Taxes payable by it which
have become due or any assessments made against it or any of its Property and
all other Taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with generally accepted accounting
principles have been provided on the books of such Seller).
(q)    Such Seller (i) is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended and (ii) is not a “covered fund”
under the Volcker Rule.
(r)    The consolidated balance sheet of Manitowoc as at June 30, 2014, a copy
of which has been furnished to the Agent, fairly presents the financial
condition of Manitowoc in all material respects, as at such date, and since the
date of such balance sheet, there has been no material adverse change in the
financial condition of such Seller or Manitowoc or the ability of any Seller,
Servicer or Originator to perform its material obligations under the Agreement
or the other Transaction Documents to which it is a party or the collectibility
of the Pool Receivables, or which affects the legality, validity or
enforceability of the Agreement or the other Transaction Documents.
(s)    There is no pending action, suit or proceeding and, to such Seller’s
knowledge, no threatened action, suit or proceeding, affecting such Seller, the
Servicer or any Originator before any Governmental Authority or arbitrator which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or which questions the validity of any of the
transactions contemplated by any Transaction Document.
(t)    The facts and assumptions relating to such Seller set forth in the
opinions rendered by Quarles & Brady LLP, Borden Ladner Gervais LLC, Noerr LLP,
Bond Dickinson LLP, Rodyk & Davidson LLP, Allen & Gledhill LLP and Conyers Dill
& Pearman and relating to true sale and non-consolidation matters, and in the
officer’s certificates referred to in such opinions, are true and correct in all
material respects.

III-3

--------------------------------------------------------------------------------




(u)    The U.S. Seller’s federal tax identification number is 20-3841459.
(v)    Such Seller is not in default under any of its contractual obligations.
(w)    Such Seller is not a Sanctioned Person. To such Seller’s knowledge, no
Obligor was a Sanctioned Person at the time of origination of any Pool
Receivable owing by such Obligor. Such Seller and its Affiliates: (i) have less
than 15% of their assets in Sanctioned Countries; and (ii) derive less than 15%
of their operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. Neither such Seller nor any of its respective
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.Neither such Seller
nor any director, officer, employee, agent or Affiliate of such Seller (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) any of the laws, regulations and executive orders
administered by the U.S. Department of Treasury’s Office of Foreign Assets
Control, including the International Emergency Economic Powers Act (50 U.S.C. §§
1701-1705), the Trading with the Enemy Act (50 U.S.C. App. §§ 1-44), and the
Office of Foreign Assets Control, Department of the Treasury regulations (31
C.F.R. Parts 500 et seq.), or (B) the PATRIOT Act (collectively, the
“Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Investment or Reinvestment will be unlawfully used directly or, to the
knowledge of such Seller, indirectly (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or (iii) in any other
manner that will result in any violation by such Seller or, to the knowledge of
such Seller, by any other Person (including any Indemnified Party) of any
Anti-Terrorism Laws or any Anti-Corruption Laws.
(x)    Such Seller has implemented and will maintain in effect and enforce
policies and procedures designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, by such Seller and its directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions.
(y)    (x) Such Seller is not required to account to any Governmental Authority
for any value added or similar Tax in respect of the sale by it of any
Receivable and no withholding or other Tax is deductible or payable on any
payment made by an Obligor with respect to any Receivable.
2.    Representations and Warranties of the Servicer. Each Servicer represents
and warrants as follows:
(a)    Such Servicer is a corporation (in the case of Manitowoc), a corporation
(in the case of Garland), a limited liability company (GmbH) (in the case of
Convotherm and Manitowoc Deutschland), and a private limited company (in the
case of Foodservice UK and Foodservice Asia), duly incorporated, organized or
amalgamated, validly existing and in active status under the laws of the State
of Wisconsin (in the case of Manitowoc), the Province of Ontario (in the case of
Garland), England (in the case of Foodservice UK), Singapore (in the case of
Foodservice Asia) and the Federal Republic of Germany (in the case of Convotherm
and Manitowoc Deutschland). Such Servicer is duly qualified to do business, and
is in good standing, as a foreign corporation in every

III-4

--------------------------------------------------------------------------------




jurisdiction where the nature of its business requires it to be so qualified
unless any failure to be so qualified would not have a Material Adverse Effect.
(b)    The execution, delivery and performance by such Servicer of the Agreement
and the other Transaction Documents to which it is a party, (i) are within such
Servicer’s corporate or organizational powers, (ii) have been duly authorized by
all necessary corporate or organizational action on the part of such Servicer,
(iii) do not contravene or result in a default under or conflict with (1) the
Servicer’s charter or by-laws (or other organizational documents of such
Servicer serving a similar purpose), (2) any law, rule or regulation applicable
to such Servicer, (3) any contractual restriction binding on or affecting such
Servicer or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting such Servicer or its property, unless in each
case such continuation, default or conflict could not reasonably be expected to
have a Material Adverse Effect, and (iv) with respect to such Servicer, do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties. Without limiting the foregoing, the transactions
contemplated by the Transaction Documents constitute a “Permitted
Securitization” (as that term is defined in the Credit Agreement). The Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by such Servicer.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by such Servicer of the Agreement or any
other Transaction Document to which it is a party, other than those previously
obtained.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of such Servicer
enforceable against such Servicer in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(e)    The consolidated balance sheets of Manitowoc and its subsidiaries as at
June 30, 2014, a copy of which has been furnished to the Agent, fairly presents
the financial condition of such Servicer and Manitowoc and its other
subsidiaries in all material respects, as at such date, and since June 30, 2014,
no event has occurred that has had, or could be reasonably expected to have, a
Material Adverse Effect.
(f)    There is no pending action or proceeding and, to such Servicer’s
knowledge, no threatened action or proceeding, affecting such Servicer before
any Governmental Authority or arbitrator which could reasonably be expected to
have a Material Adverse Effect.
(g)    Such Servicer has complied in all material respects with the Credit and
Collection Policy with regard to each Pool Receivable.
(h)    Each Monthly Report, Daily Report, information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by or on behalf of such Servicer to the Agent in connection with the
Agreement is or will be accurate in all material respects

III-5

--------------------------------------------------------------------------------




as of its date or (except as otherwise disclosed to the Agent at such time) as
of the date so furnished, and no such item contains or will contain any untrue
statement of a material fact.
(i)    Such Servicer is not in violation of any law, rule or regulation or of
any order of any court, arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
(j)    Each Receivable included in the calculation of the Net Eligible Pool
Balance is an Eligible Receivable as of the date of such calculation.
(k)    No event has occurred and is continuing, or would result from an
Investment, Reinvestment or payment of the Deferred Purchase Price or from the
application of proceeds therefrom, which constitutes a Termination Event or an
Unmatured Termination Event.
(l)    The U.S. Seller (in the case of all U.S. Cranes Originator Receivables)
or the Cayman Seller (in the case of all U.S. Foodservice Originator
Receivables, German Originator Receivables, UK Originator Receivables, Singapore
Originator Receivables and Canadian Originator Receivables) is the legal and
beneficial owner of, and has good and marketable title to the Receivables
purporting to be in the Receivables Pool and all Related Security with respect
thereto, free and clear of any Adverse Claim. Upon each Investment or
Reinvestment under the Agreement (including, without limitation, the deemed
investment occurring on the Closing Date pursuant to Section 1.3(a)), the
Purchaser shall acquire a valid and enforceable perfected ownership or security
interest in each Pool Receivable then existing or thereafter arising, and in the
Related Security and Collections and other proceeds with respect thereto, free
and clear of any Adverse Claim. The Agreement creates a valid ownership or
security interest in favor of the Purchaser in the Pool Assets, and the
Purchaser has a first priority perfected ownership or security interest in the
Pool Assets, free and clear of any Adverse Claims. No effective financing
statement or other instrument similar in effect covering any Contract or any
Pool Receivable or the Related Security or Collections with respect thereto or
any Lock-Box Account is on file in any recording office, except those filed in
favor of the Seller and the Purchaser pursuant to this Agreement and the other
Transaction Documents. No Adverse Claim on any Contract or any Pool Receivable
or the Related Security or Collections with respect thereto or any Lock-Box
Account is recorded on the Cayman Seller’s register of mortgages and charges.
(m)    The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks and the numbers
of any lock-boxes or post office boxes relating to such Lock-Box Accounts, are
specified in Schedules II and VIII to the Agreement (except as otherwise
consented by the Agent in accordance with clause (i) of Exhibit IV to the
Agreement) and all such Lock-Box Accounts and all such lock-boxes and post
office boxes (other than the Excluded Accounts) are subject to Lock-Box
Agreements or with respect to European and Singapore Accounts, Account Pledge
Agreements. All Obligors have been directed to make all payments with respect to
each Contract to such a Lock-Box Account or to such a lock-box or post office
box.
(n)    Such Servicer has filed or caused to be filed all federal income tax
returns and all other returns, statements, forms and reports for Taxes, domestic
or foreign, required to be filed by it (including, without limitation, under the
laws of the United States of America, Canada, England,

III-6

--------------------------------------------------------------------------------




Singapore or Germany, as applicable, or of any state, province or territory
thereof) and has paid all Taxes payable by it which have become due or any
assessments made against it or any of its Property and all other Taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
other than: (i) those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such
Servicer; and (ii) in the case of taxes (“designated taxes”) other than income
or similar taxes, if the failure to pay such designated taxes could not
reasonably be expected to result in a Material Adverse Effect.
(o)    The facts and assumptions relating to thesuch Servicer set forth in the
opinions rendered by Quarles & Brady LLP, Borden Ladner Gervais LLC, Noerr LLP,
Torys LLP, Bond Dickinson LLP, Rodyk & Davidson LLP, Allen & Gledhill LLP and
Conyers Dill & Pearman and relating to true sale and non-consolidation matters,
and in the officer’s certificates referred to in such opinions, are true and
correct.
(p)    The Servicer is not a Sanctioned Person. To the Servicer’s knowledge, no
Obligor was a Sanctioned Person at the time of origination of any Pool
Receivable owing by such Obligor. The Servicer and its Affiliates: (i) have less
than 15% of their assets in Sanctioned Countries; and (ii) derive less than 15%
of their operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. Neither the Servicer nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.Neither such Servicer
nor any director, officer, employee, agent or Affiliate of such Servicer (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
(ii) is in violation of any Anti-Terrorism Laws or (iii) is a Sanctioned Person.
No part of the proceeds of any Investment or Reinvestment will be unlawfully
used directly or, to the knowledge of such Servicer, indirectly (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country, or (iii) in any other manner that will result in any
violation by such Servicer or, to the knowledge of such Servicer, by any other
Person (including any Indemnified Party) of any Anti-Terrorism Laws or any
Anti-Corruption Laws.
(q)    Such Servicer has implemented and will maintain in effect and enforce
policies and procedures designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, by such Servicer, its Subsidiaries and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws and Sanctions.



III-7

--------------------------------------------------------------------------------




EXHIBIT IV
COVENANTS
1.    Covenants of the Sellers and Servicers. Until the Final Payout Date:
(a)    Compliance with Laws, Etc. Each Seller and Servicer shall comply in all
material respects with all applicable laws, rules, regulations and orders, and
preserve and maintain its company or corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges
would not adversely affect the collectibility of the Receivables or the
enforceability of any related Contract or materially adversely affect the
ability of any Seller or Servicer to perform its obligations under any related
Contract or under the Agreement or any other Transaction Document.
(b)    Offices, Records and Books of Account, Etc. Each Seller (i) shall keep
its principal place of business, chief executive office and state of formation
(as such terms are used in the UCC) and the office where it keeps its records
concerning the Receivables at the address of such Seller set forth under its
name on Schedule I to the Agreement or, upon at least thirty (30) days’ prior
written notice of a proposed change to the Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Agent to protect and
perfect the interest of the Purchaser in the Receivables and related items
(including the Pool Assets) of the Agreement have been taken and completed and
(ii) shall provide the Agent with at least sixty (60) days’ written notice prior
to making any change in (A) such Seller’s name or making any other change in
such Seller’s identity or company structure (including a merger) or (B) such
Seller’s jurisdiction of formation. Each notice to the Agent pursuant to this
sentence shall set forth the applicable change and the effective date thereof.
The Sellers and the Servicers also will maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables in the ordinary
course of business (including, without limitation, records adequate to permit
the daily identification of each Receivable and all Collections of and
adjustments to each Receivable). Without limiting the foregoing, each Servicer
shall maintain adequate computer and other systems in order to service the
Receivables.
(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. Each Seller and Servicer shall, at its expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract.
(d)    Ownership Interest, Etc. Each Seller shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Pool Receivables and the Related Security
and Collections and other proceeds with respect thereto, and a first priority
perfected ownership or security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Purchaser, including, without
limitation, taking such

IV-1

--------------------------------------------------------------------------------




action to perfect, protect or more fully evidence the interest of the Purchaser
under the Agreement as the Purchaser, through the Agent, may request.
(e)    Sales, Liens, Etc. Except for retransfers of Pool Receivables to the
Originators in accordance with the Purchase and Sale Agreements, no Seller or
Servicer shall sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon or with respect
to, any Pool Asset (including any Seller’s interest in any Receivable, Related
Security or Collections, or upon or with respect to any account to which any
Collections of any Receivables are sent) or assign any right to receive income
in respect of any items contemplated by this paragraph (e).
(f)    Extension or Amendment of Receivables. Except as provided in the
Agreement and the Credit and Collection Policy, no Seller or Servicer shall
extend the maturity or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive
in any material respect any term or condition of any related Contract.
(g)    Change in Business or Credit and Collection Policy. No Seller or Servicer
shall make any material change in the character of its business, or make any
change in the Credit and Collection Policy that would adversely affect the
collectibility of the Receivables Pool or the enforceability of any related
Contract or materially adversely affect the ability of any Seller or Servicer to
perform its obligations under any related Contract or under the Agreement. No
Seller or Servicer shall make any material change in the Credit and Collection
Policy without the prior written consent of the Agent.
(h)    Audits. Each Seller and Servicer shall, at its own expense and at any
time and from time to time (but, so long as no Termination Event or Unmatured
Termination Event has occurred and is continuing, not more than once during any
calendar year relating to the Crane Business of the Originators and not more
than once during any calendar year relating to the Foodservice Business of the
Originators), during regular business hours, upon reasonable advance notice as
requested by the Agent, permit the Agent, or its agents or representatives, (i)
to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of such Seller or Servicer relating to
Receivables and the Related Security, including, without limitation, the related
Contracts and (ii) to visit the offices and properties of such Seller or
Servicer for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to Receivables and the Related Security
or the Sellers’ or the Servicers’ performance hereunder or under the Contracts
with any of the officers, employees, agents or contractors of such Seller or
Servicer having knowledge of such matters; provided, however, that if in
connection with the performance of any such audit conducted pursuant to this
Section, the Agent is notified of any event or circumstance that (I) in the
Agent’s reasonable determination has caused, or is reasonably likely to cause, a
Material Adverse Effect or (II) the Agent reasonably believes has resulted in
(A) a breach of any term, condition or agreement of the Agreement or any other
Transaction Document or (B) any Termination Event or Unmatured Termination
Event, in any case, the Agent, or its agents or representatives, shall be
permitted to take additional actions of the type permitted under clauses (i) and
(ii) above at the expense of the Sellers and the Servicers.

IV-2

--------------------------------------------------------------------------------




(i)    Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. No Seller or Servicer shall add or terminate any bank as a Lock-Box
Bank or any account as a Lock-Box Account from those listed in Schedules II and
VIII to the Agreement, or make any change in its instructions to Obligors
regarding payments to be made to any Seller or Servicer or payments to be made
to any Lock-Box Account (or related lock-box or post office box), unless the
Agent shall have consented thereto in writing and the Agent shall have received
copies of all agreements and documents (including, without limitation, Lock-Box
Agreements and Account Pledge Agreements, as applicable) that it may request in
connection therewith.
(j)    Lock-Box Accounts; Lock-Boxes; Post Office Boxes. The Sellers or the
Servicers shall: (i) instruct all Obligors of Pool Receivables to make payments
of Receivables only to (A) one or more Excluded Accounts or (B) one or more
Lock-Box Accounts subject to Lock-Box Agreements and or an Account Pledge
Agreement in case of European and Singapore Accounts or to lock-boxes or post
office boxes subject to Lock-Box Agreements or an Account Pledge Agreement in
case of European and Singapore Accounts to which only Lock-Box Banks have access
(and shall instruct the Lock-Box Banks to cause all items and amounts relating
to such Receivables received in such lock-boxes or post office boxes to be
removed and deposited into such Lock-Box Account on a daily basis); and (ii)
deposit, or cause to be deposited, any Collections of Pool Receivables received
by the Seller or the Servicer into Lock-Box Accounts subject to Lock-Box
Agreements or an Account Pledge Agreement in case of European and Singapore
Accounts not later than one Business Day (or, in the case of amounts received by
the Seller or Servicer after 3:00 p.m. on any Business Day, the second Business
Day following such receipt) after receipt thereof. Notwithstanding the
foregoing, the Sellers and the Servicers shall promptly, from time to time,
instruct all Obligors of Pool Receivables that have made payments of Receivables
to one or more Excluded Accounts to redirect such payments to one or more
Lock-Box Accounts subject to Lock-Box Agreements, if during any calendar month
amounts received in respect of payments of Receivables in such Excluded Accounts
exceed $250,000. No Seller or Servicer will deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Lock-Box Account cash or
cash proceeds other than Collections of Pool Receivables.
(k)    Marking of Records. At its expense, each Seller (or a Servicer on its
behalf) shall mark its master data processing records relating to Pool
Receivables and related Contracts, with a legend or other notation evidencing
that the Pool Receivables and related Contracts have been pledged or assigned,
as applicable, and the Purchased Assets have been sold and assigned, in each
case, to the Purchaser in accordance with the Agreement.
(l)    Reporting Requirements. The Sellers or the Servicers shall provide to the
Agent (in multiple copies, if requested by the Agent) the following:
(i)    as soon as available and in any event within sixty (60) days after the
end of the first three quarters of each fiscal year of the Sellers and Manitowoc
(separately for each), consolidated balance sheets of the Sellers and Manitowoc,
respectively, and (in the case of Manitowoc) its subsidiaries as of the end of
such quarter and statements of operations, cash flows and shareholders’ equity
of the Sellers and Manitowoc, respectively, and (in the case of Manitowoc) its
subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the chief financial
officer of the

IV-3

--------------------------------------------------------------------------------




Sellers and Manitowoc as applicable, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition, results or operations and cash flows of such Person in accordance
with GAAP, as of the end of, and for, such period (subject to normal year-end
audit adjustments), as applicable;
(ii)    as soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of the Sellers and Manitowoc (separately
for each), consolidated statements of operations, cash flows and stockholder’
equity of Sellers and Manitowoc, respectively, and (in the case of Manitowoc)
its subsidiaries for such year and the related consolidated balance sheets of
Sellers and Manitowoc, respectively, and (in the case of Manitowoc) its
subsidiaries as at the end of such year, accompanied by an opinion of
independent certified public accountants of recognized national standing, which
opinion shall state that said consolidated financial statements fairly present
the consolidated financial conditions, results or operations and cash flows of
Sellers and Manitowoc as applicable and (in the case of Manitowoc) its
subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;
(iii)    on each Monday of each calendar week (or if such day is not a Business
Day, the next succeeding Business Day), a report, substantially in the form of
the Monthly Report described in the next paragraph, summarizing the Receivables
activity pertinent to the transactions contemplated by the Transaction Documents
since the last such report;
(iv)    as soon as available and in any event not later than the Monthly
Reporting Date, a Monthly Report as of the calendar month ended immediately
prior to such Monthly Reporting Date;
(v)    as soon as possible and in any event within two Business Days after an
officer of any Seller or any Servicer obtains knowledge of the occurrence of a
Termination Event or Unmatured Termination Event, a statement of a Responsible
Officer of such Seller or such Servicer setting forth details of such
Termination Event or event and the action that the Sellers and/or Servicers have
taken and propose to take with respect thereto;
(vi)    promptly after the filing or receiving thereof, copies of all reports
and notices that any Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that any Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which any Seller or any Affiliate is or was, within the
preceding five years, a contributing employer;
(vii)    at least sixty (60) days prior to any change in any Seller’s name,
jurisdiction of formation or any other change requiring the amendment of a UCC
financing statement or PPSA registered assignments and/or financing statements,
verification statements or similar filings, as applicable, in order to maintain
the perfection of an ownership and security interest, a notice setting forth
such changes and the effective date thereof;
(viii)    such other information respecting the Receivables or the condition or
operations, financial or otherwise, of any Seller, any Servicer or any of their
respective

IV-4

--------------------------------------------------------------------------------




Affiliates as the Agent may from time to time reasonably request, including any
information available to any Seller or Servicer as the Purchaser or the Agent
may reasonably require in order to assist such Person in complying with the
requirements of Article 122a(4) and (5) of the CRD as may be applicable to such
Person;
(ix)    promptly after a Responsible Officer of any Seller or Servicer obtains
notice or knowledge thereof, notice of any litigation, investigation or
proceeding which would be reasonably expected to have a material adverse effect
on the business, operations, assets, financial condition or other condition of
any Seller, Originator or Servicer; and
(x)    promptly after a Responsible Officer of any Seller or Servicer obtains
notice or knowledge thereof, notice of a material adverse change in the
business, operations, assets, financial condition or other condition of any
Seller, Originator or Servicer.
(m)    Separate Existence. Each Seller and Servicer hereby acknowledges that the
Purchaser and the Agent are entering into the transactions contemplated by the
Agreement and the Transaction Documents in reliance upon each Seller’s identity
as a legal entity separate from each Servicer, Manitowoc and each Originator.
Therefore, each Seller and Servicer shall at all times take all reasonable steps
to continue each Seller’s identity as a separate legal entity and to make it
apparent to third Persons that such Seller is an entity with assets and
liabilities distinct from those of any Servicer, Manitowoc, any Originator and
any other Person, and is not a division of any Servicer, Manitowoc, any
Originator and any other Person. Without limiting the generality of the
foregoing and in addition to and consistent with the covenant set forth in
paragraph (a) of this Exhibit IV, each Seller and Servicer shall take such
actions as shall be required in order that:
(i)    Each Seller will be a limited purpose company whose sole activities are
restricted in its limited liability company agreement (or its other
organizational documents serving a similar purpose) to purchasing Receivables
from the Originators, entering into agreements for the servicing of such
Receivables, selling and pledging or assigning, as applicable, such Receivables
(and related Pool Assets) as contemplated by the Agreement and conducting such
other activities as it deems necessary or appropriate to carry out its primary
purpose;
(ii)    Not less than one member of each Seller’s Board of Directors (the
“Independent Director”) shall be an individual who (A) has (1) prior experience
as an Independent Director for a corporation or limited liability company whose
organizational documents required the unanimous consent of all Independent
Directors thereof before such entity could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (2)
at least three years of employment experience and is currently employed with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
who are not (except as members of a Seller’s Board of Directors) direct,
indirect or beneficial stockholders, officers, directors, employees, affiliates,
associates, customers or suppliers of any Seller, Manitowoc or any Originator or
any of their respective Affiliates (B) is not, and has not been for a period of
five years prior

IV-5

--------------------------------------------------------------------------------




to his or her appointment as an Independent Director of such Seller: (1) a
director, officer, employee, partner, manager, attorney, supplier or customer of
Manitowoc or any Affiliate thereof, (2) a stockholder (whether direct, indirect
or beneficial), associate, advisor or supplier of Manitowoc or any Affiliate
thereof, (3) a person related to any person referred to in clauses (1) or (2)
above, (4) a person or other entity controlling or under common control with any
such stockholder, partner, manager, customer, supplier, employee, officer or
director or (5) a trustee, conservator or receiver for any member of Manitowoc
or any Affiliate thereof (it being understood that, as used in this definition,
“control” means the possession directly or indirectly of the power to direct or
cause the direction of management policies or activities of a person or entity
whether through ownership of voting securities, by contract or otherwise);
provided, however, that an individual shall not be deemed to be ineligible to be
an Independent Director solely because such individual serves or has served in
the capacity of an “independent director” or similar capacity for special
purpose entities formed by Manitowoc or any of its Affiliates and (C) is agreed
to by the Agent. The limited liability company agreement (or other
organizational documents serving a similar purpose) of each Seller shall provide
(i) that such Seller’s Board of Directors shall not approve, or take any other
action to cause the commencement of a voluntary case or other proceeding with
respect to such Seller under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law, or the
appointment of or taking possession by, a receiver, liquidator, assignee,
trustee, custodian, or other similar official for such Seller unless in each
case the Independent Director shall approve the taking of such action in writing
prior to the taking of such action, (ii) for the same definition of “Independent
Director” as used herein and (iii) that the provisions required by clauses (i)
and (ii) above cannot be amended without the prior written consent of each
Independent Director and the Agent. The Independent Director’s fiduciary duty
shall be to such Seller (and its creditors) and not to such Seller’s members or
other equityholders in respect of any decision of the type described in the
preceding sentence. In the event an Independent Director resigns or otherwise
ceases to be a director of a Seller, there shall be selected a replacement
Independent Director who (x) shall not be an individual within the proscriptions
of the first sentence of this subparagraph (ii) or any individual who has any
other type of professional relationship with such Seller, Manitowoc or any
Originator or any of their respective Affiliates or any management personnel of
any such Person or Affiliate and (y) shall be acceptable to the Agent;
(iii)    No Independent Director shall at any time serve as a trustee in
bankruptcy for any Originator or any Affiliate thereof;
(iv)    Any employee, consultant or agent of any Seller will be compensated from
such Seller’s own bank accounts for services provided to such Seller except as
provided herein in respect of the Servicing Fee. No Seller will engage any
agents other than a servicer for the Receivables, which servicer will be fully
compensated for its services to such Seller by payment of the Servicing Fee;
(v)    No Seller will incur any material indirect or overhead expenses for items
shared between such Seller and the Originators or any Affiliate thereof which
are not reflected in the Servicing Fee or otherwise appropriately allocated
between such Persons based on

IV-6

--------------------------------------------------------------------------------




usage in accordance with the next sentence. To the extent, if any, that any
Seller and the Originators or any Affiliate thereof share items of expenses not
reflected in the Servicing Fee, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered, it being
understood that Manitowoc shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including,
without limitation, legal and other fees;
(vi)    No Seller’s operating expenses will be paid by any Originator or any
Affiliate thereof unless such Seller shall have agreed in writing with such
Person promptly to reimburse such Person for any such payments;
(vii)    Each Seller will have its own separate mailing address and stationery;
(viii)    Each Seller’s books and records will be maintained separately from
those of the Servicers, Manitowoc and the Originators or any respective
Affiliate thereof;
(ix)    Any financial statements of any Servicer, Manitowoc, any Originator or
any respective Affiliate thereof which are consolidated to include a Seller will
contain detailed notes clearly stating that such Seller is a separate corporate
entity and has sold and assigned ownership interests in such Seller’s accounts
receivable;
(x)    Each Seller’s assets will be maintained in a manner that identifies and
segregates them from those of the Servicers, Manitowoc, the Originators and any
of their respective Affiliates;
(xi)    Each Seller will strictly observe limited liability company formalities
in its dealings with the Servicers, Manitowoc, the Originators and any
respective Affiliate thereof, and funds or other assets of the Seller will not
be commingled with those of the Servicers, Manitowoc, the Originators or any
respective Affiliate thereof. No Seller shall maintain joint bank accounts or
other depository accounts to which the Servicers, Manitowoc, the Originators or
any respective Affiliate thereof (other than Manitowoc or any Affiliate thereof
in their capacities as Servicers) has independent access. No Seller’s funds will
at any time be pooled with any funds of the Servicers, Manitowoc, the
Originators or any respective Affiliate thereof;
(xii)    Each Seller shall pay to the Originators the marginal increase (or, in
the absence of such increase, the market amount of its portion) of the premium
payable with respect to any insurance policy that covers such Seller and any
Affiliate thereof, but such Seller shall not, directly or indirectly, be named
or enter into an agreement to be named, as a direct or contingent beneficiary or
loss payee, under any such insurance policy, with respect to any amounts payable
due to occurrences or events related to the Servicers, Manitowoc, the
Originators or any respective Affiliate thereof; and
(xiii)    Each Seller will maintain arm’s length relationships with the
Servicers, Manitowoc, the Originators and any respective Affiliate thereof and,
except as contemplated

IV-7

--------------------------------------------------------------------------------




by the Transaction Documents, will have no other dealings, contractual,
financial or otherwise, among themselves. Any Originator or any Affiliate
thereof that renders or otherwise furnishes services to any Seller will be
compensated by such Seller at market rates for such services. No Seller,
Originator or any Affiliate thereof will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other.
Each Seller shall cause the facts and assumptions relating to such Seller, and
each Servicer shall cause the facts and assumptions relating to such Servicer,
in each case set forth in the opinions rendered by Quarles & Brady LLP, Borden
Ladner Gervais LLC, Noerr LLP, Bond Dickinson LLP, Rodyk & Davidson LLP, Allen &
Gledhill LLP and Conyers Dill & Pearman and relating to true sale and
non-consolidation matters, and in the officer’s certificates referred to in such
opinions, to remain true and correct in all material respects at all times.
(n)    Mergers, Acquisitions, Sales, etc.
(i)    No Seller shall:
(A)    be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire, whether in one or a series of transactions, all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest or equity interest in, any other Person,
or sell, transfer, assign, convey or lease any of its property and assets
(including, without limitation, any Pool Receivable or any interest therein)
other than pursuant to this Agreement;
(B)    acquire Receivables from any Person other than an Originator (and all
such Receivables shall be acquired pursuant to the Purchase and Sale Agreement);
(C)    make, incur or suffer to exist an investment in, equity contribution to,
loan, credit or advance to, or payment obligation in respect of the deferred
purchase price of property from, any other Person, except for obligations
incurred pursuant to the Transaction Documents;
(D)    create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person; or
(E)    issue any membership or equity interest any Person, or take any other
action, that would cause a Change in Control.
(ii)    No Servicer shall not be a party to any merger or consolidation or sell,
transfer, assign, convey or lease all or substantially all of its property or
assets.
(o)    Restricted Payments.
(i)    General Restriction. Except in accordance with subparagraph (ii) below,
no Seller shall (A) purchase or redeem any of its membership or other equity
interests, (B)

IV-8

--------------------------------------------------------------------------------




declare or pay any dividend or set aside any funds for any such purpose, (C)
prepay, purchase or redeem any subordinated indebtedness of the Sellers, (D)
lend or advance any funds or (E) repay any loans or advances to, for or from any
Originator. Actions of the type described in this clause (i) are herein
collectively called “Restricted Payments”.
(ii)    Types of Permitted Payments. Subject to the limitations set forth in
clause (iii) below, each Seller may make Restricted Payments so long as such
Restricted Payments are made only to the Originators and only in one or more of
the following ways:
(A)    such Seller may make cash payments (including prepayments) on the Company
Notes in accordance with their terms; and
(B)    if no amounts are then outstanding under the Company Notes, such Seller
may declare and pay Dividends.
(iii)    Specific Restrictions. Each Seller may make Restricted Payments only
out of Collections paid or released to such Seller pursuant to Section 1.6 of
the Agreement. Furthermore, no Seller shall pay, make or declare any Restricted
Payment (including any Dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.
(p)    Use of Seller’s Share of Collections. Each Seller shall apply the
Collections that are available to such Seller in accordance with the Agreement
to make payments in the following order of priority: first, the payment of its
expenses (including, without limitation, the obligations payable to the
Purchaser, the Agent and the other Purchaser Parties under the Transaction
Documents), second, the payment of accrued and unpaid interest on the Company
Notes, third, the payment of the outstanding principal amount of the Company
Notes, and fourth, other legal and valid company purposes.
(q)    Amendments to Certain Documents.
(i)    No Seller or Servicer shall terminate, amend, supplement, amend and
restate, or otherwise modify (or add any Person as a party to) any Purchase and
Sale Agreement, the U.S. Seller Guaranty Agreements, the Company Notes, any
other document executed under any Purchase and Sale Agreement, the U.S. Seller
Guaranty Agreements, any Collection Account Agreement, any Lock-Box Agreement or
Account Pledge Agreement or such Seller’s articles of organization or limited
liability company agreement (or similar organizational documents serving a
similar purpose) or any other Transaction Document to which it is a party,
except (A) in accordance with the terms of such document, instrument or
agreement and (B) with the advance written consent of the Agent.
(ii)    No Seller or Servicer shall enter into or otherwise become bound by any
agreement, instrument, document or other arrangement that restricts its right to
amend, supplement, amend and restate or otherwise modify, or to extend or renew,
or to waive any right under, this Agreement or any other Transaction Document.

IV-9

--------------------------------------------------------------------------------




(iii)    No Seller or Servicer shall terminate, amend, supplement, amend and
restate, or otherwise modify (or add any Person as a party to) the Bond
Administration Agreement or otherwise vary, modify or assign (or consent to any
of the foregoing) any obligations of Finacity under the Bond Administration
Agreement or otherwise with respect to this Agreement or any other Transaction
Documents, in each case, without the advance written consent of the Agent in its
sole discretion.
(r)    Incurrence of Indebtedness. No Seller shall (i) create, incur or permit
to exist, any Debt (or any Buy-Back Obligations, as defined in the Credit
Agreement) or (ii) cause or permit to be issued for its account any letters of
credit or bankers’ acceptances, except for indebtedness incurred pursuant to the
Company Notes or incurred pursuant to or in connection with the Agreement or
otherwise permitted by the Agreement.
(s)    Financial Covenants.
(i)    [Reserved].
(ii)    Maximum Consolidated Senior Secured Leverage Ratio. Manitowoc shall
cause the Consolidated Senior Secured Leverage Ratio at all times during the
fiscal quarters of Manitowoc set forth below to be less than the ratio set forth
opposite such fiscal quarter below:
Fiscal Quarter Ending
Ratio


March 31, 2014
June 30, 2014
September 30, 2014
December 31, 2014


March 31, 2015
June 30, 2015
September 30, 2015
December 31, 2015


March 31, 2016,
and thereafter


3.50:1.00
3.50:1.00
3.50:1.00
3.25:1.00


3.25:1.00
3.25:1.00
3.25:1.00
3.25:1.00


3.00:1.00




IV-10

--------------------------------------------------------------------------------




(iii)    Minimum Consolidated Interest Coverage Ratio. Manitowoc shall not
permit the Consolidated Interest Coverage Ratio for any fiscal quarter of
Manitowoc set forth below to be less than or equal to the ratio set forth
opposite such fiscal quarter below:
Fiscal Quarter Ending
Ratio


March 31, 2014
June 30, 2014
September 30, 2014
December 31, 2014


March 31, 2015
June 30, 2015
September 30, 2015
December 31, 2015
March 31, 2016,
and thereafter


2.25:1.00
2.50:1.00
2.50:1.00
2.50:1.00


2.75:1.00
2.75:1.00
2.75:1.00
2.75:1.00


3.00:1.00





(t)    Additional Financing Statements; Performance by the Agent. Each Seller
hereby authorizes the Agent or the Agent’s designee (which may be counsel for
the Sellers or counsel for the Agent) to file one or more UCC financing or
continuation statements on or after the Closing Date, and amendments thereto and
assignments thereof, relative to all or any of the Pool Receivables and the
Related Security (and the other Pool Assets) whether now existing or hereafter
arising. Without limiting the foregoing, each Seller hereby authorizes the Agent
to file any financing statement that (i) indicates the property or collateral
covered thereby (x) as all assets of such Seller or words of similar effect,
regardless of whether any particular asset in the collateral falls within the
scope of Article 9 of the UCC of the jurisdiction in which such financing
statement is filed, or (y) as being of an equal or lesser scope or with greater
detail, and (ii) contains any other information permitted or required by Article
9 of the UCC of the jurisdiction in which such financing statement is filed
regarding the sufficiency or filing office acceptance of any financing
statement, including whether such Seller is an organization, the type of
organization and any organizational identification number issued to such Seller.
If any Seller fails to perform any of its agreements or obligations under the
Agreement or any other Transaction Documents, the Agent or its designee may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Agent or its designee incurred
in connection therewith shall be payable by such Seller as provided in Section
5.4 of the Agreement.
(u)    Commercial Tort Claims. Each Seller and Servicer shall promptly, and in
any event within two (2) Business Days after the same is acquired by such Seller
or Servicer, notify the Agent of any commercial tort claim (as defined in the
UCC) acquired by a Seller and, unless otherwise consented by the Agent, such
Seller shall enter into a supplement to the Agreement granting to the Purchaser
a security interest in such commercial tort claim.

IV-11

--------------------------------------------------------------------------------




(v)    Risk Retention.    Each Seller shall (i) on an ongoing basis retain a net
economic interest in the Pool Receivables assigned or pledged by such Seller to
the Purchaser hereunder in an amount at least equal to 5% of the aggregate
Outstanding Balance of such Pool Receivables at such time in accordance with
Paragraph 1 of Article 122a of the CRD, (ii) not change the manner in which it
retains such net economic interest since the Closing Date, except to the extent
permitted under such Paragraph 1 and (iii) not enter into any credit risk
mitigation, short position or any other hedge with respect to such net economic
interest, except to the extent permitted under such Paragraph 1.
(w)    No Petition Agreement by Servicers. Each Servicer hereby agrees that it
will not institute, or join any other Person in instituting, against any Seller
any Insolvency Proceeding for at least two years and one day following the Final
Payout Date. Each Servicer further agrees that notwithstanding any provisions
contained in the Agreement to the contrary, the Sellers shall not, and shall not
be obligated to, pay any amount in respect of any Servicing Fee or otherwise to
such Servicer pursuant to the Agreement unless the applicable Seller has
received funds which are available therefore pursuant to Section 1.6 of the
Agreement. Any amount which any Seller does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim against or corporate
obligation of such Seller for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
clause shall survive any termination of the Agreement.
(x)    No Petition Agreement by Sellers. Each Seller hereby agrees that it will
not institute, or join any other Person in instituting, against the Other Seller
any Insolvency Proceeding for at least two years and one day following the Final
Payout Date. The agreements in this clause shall survive any termination of the
Agreement.
(y)    Certain Tax Matters regarding the Cayman Seller. None of the Servicers or
the Cayman Seller will take any action or omit to take any action that could,
individually or in the aggregate, reasonably likely cause Cayman Seller to be
treated as engaged in the conduct of a trade or business in the United States
for U.S. federal income tax purposes or otherwise be subject to U.S. federal,
state, or local income or franchise tax.
(z)    Certain Tax Matters regarding the U.S. Seller. None of the Servicers or
the U.S. Seller will take any action or omit to take any action that could,
individually or in the aggregate, reasonably likely cause U.S. Seller to be
subject to any tax measured by gross or net income, or the substantial
equivalent thereof.
(aa)    OFAC. No Seller will use any proceeds of any Receivable or any
Investment under the Agreement to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
(bb)    Lock-Box Agreements. Upon receipt of a request from the Agent (in its
sole discretion) (a “Lock-Box Notice Request”) the U.S. Seller and the Servicers
(if requested) shall promptly enter into one or more Lock-Box Agreements, as
specified in such Lock-Box Notice Request, covering the Excluded Accounts with
the applicable Lock-Box Bank. The U.S. Seller and the Servicers (if requested)
shall enter into such Lock-Box Agreement in accordance with the applicable
Lock-Box Notice Request no later than the date, if any, specified in such
Lock-Box

IV-12

--------------------------------------------------------------------------------




Notice Request, and shall delivered fully executed copies thereof to the Agent
promptly following execution thereof.
(cc)    Further Assurances. Each Seller and Servicer (i) shall provide, at its
own expense, such cooperation, information and assistance, and prepare and
supply the Agent with such data regarding the Receivables and the performance by
each Seller and each Servicer of their respective obligations under the
Agreement and each of the other Transaction Documents, as may be reasonably
requested by the Agent from time to time and (ii) hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or more fully evidence the purchases made under the
Agreement and/or security interest granted pursuant to the Agreement or any
other Transaction Document, or to enable the Agent (on behalf of the Purchaser)
to exercise and enforce the Purchasers’ rights and remedies under the Agreement
and any other Transaction Document.
(dd)    Post-Closing Covenants. No later than 90 days following the date hereof,
the Cayman Seller and the Servicers shall deliver (or cause to be delivered) to
the Agent, each of the following:
(i)    a fully executed acknowledgement executed by Commerzbank AG confirming
their receipt of the Account Pledge Agreement with respect to the German
Accounts maintained with Commerzbank AG set forth on Schedule II to this
Agreement, in form and substance reasonably satisfactory to the Agent;
(ii)    a fully executed acknowledgement executed by Royal Bank of Scotland plc
confirming their receipt of the Account Pledge Agreement with respect to the UK
Accounts maintained with Royal Bank of Scotland plc set forth on Schedule II to
this Agreement, in form and substance reasonably satisfactory to the Agent;
(iii)    a fully executed acknowledgement executed by Deutsche Bank AG
confirming its receipt of the Account Pledge Agreement with respect to the
German Collection Accounts set forth on Schedule II to this Agreement, in form
and substance reasonably satisfactory to the Agent;
(iv)    a fully executed acknowledgement executed by Royal Bank of Scotland plc
confirming its receipt of the Account Pledge Agreement with respect to the UK
Collection Accounts set forth on Schedule II to this Agreement, in form and
substance reasonably satisfactory to the Agent;
(v)    a fully executed acknowledgement executed by Sparkasse Weilheim
confirming their receipt of the Account Pledge Agreement with respect to the
German Accounts maintained with Sparkasse Weilheim set forth on Schedule II to
this Agreement, in form and substance reasonably satisfactory to the Agent; and
(vi)    a fully executed acknowledgement executed by Deutsche Bank AG confirming
their receipt of the Account Pledge Agreement with respect to the German
Accounts maintained with Deutsche Bank AG set forth on Schedule II to this
Agreement, in form and substance reasonably satisfactory to the Agent.

IV-13

--------------------------------------------------------------------------------




(ee)    Additional Post-Closing Covenants. No later than 30 days following the
date hereof, the Cayman Seller and the Servicers shall deliver (or cause to be
delivered) to the Agent, each of the following:
(i)    a fully executed Account Pledge Agreement executed by the Cayman Seller
and the Agent with respect to the RBS GBP Collection Account and the RBS USD
Collection Account, in form and substance reasonably satisfactory to the Agent;
and
(ii)    the account number for the RBS GBP Collection Account and the RBS USD
Collection Account.
(ff)    First Amendment Post-Closing Covenants. No later than 30 days following
the First Amendment Effective Date, the Cayman Seller and Servicers shall
deliver (or cause to be delivered) to the Agent, a fully executed
acknowledgement executed by DBS Bank Ltd. confirming their receipt of the
Account Pledge Agreement with respect to the Singapore Accounts maintained with
DBS Bank Ltd. set forth on Schedule II to this Agreement, in form and substance
reasonably satisfactory to the Agent.

IV-14

--------------------------------------------------------------------------------




EXHIBIT V
TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)    any Servicer, Originator or Seller shall fail to make when due any
payment or deposit to be made by it under the Agreement or any other Transaction
Document and such failure shall continue unremedied for two (2) Business Days;
or
(b)    Manitowoc (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Manitowoc (or such Affiliate) then has as Servicer; or
(c)    any representation or warranty or certification made or deemed made by
any Seller, Originator or Servicer (or any of their respective officers) under
or in connection with the Agreement or any other Transaction Document or any
information or report delivered by any Seller or Servicer pursuant to the
Agreement shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered; or
(d)    any Seller, Originator or Servicer shall fail to perform or observe any
other term, covenant or agreement contained in the Agreement or any other
Transaction Document on its part to be performed or observed, or any Seller
shall fail to enforce any rights under any Transaction Document against any
Originator or shall give up any such rights, and any such failure (or such
giving up) shall remain unremedied for ten (10) Business Days after such Seller,
Originator or Servicer, as applicable, has notice or knowledge thereof (or, with
respect to a failure to deliver a Monthly Report or Daily Report pursuant to the
Agreement, such failure shall remain unremedied for two (2) Business Days); or
(e)    any Seller, Originator or Servicer shall fail to pay any principal of or
premium or interest on any of its Debt (or Buy-Back Obligations, as defined in
the Credit Agreement) which is outstanding in a principal amount of at least (x)
in the case of any Originator or Servicer, ten million dollars ($10,000,000) or,
in the case of one or both of the Sellers (together in the aggregate), ten
thousand dollars ($10,000), in any case, in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement, mortgage, indenture or instrument relating to
any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement, mortgage, indenture or instrument, if the effect of
such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
(f)    the Agreement or any Investment or Reinvestment pursuant to the Agreement
(including, without limitation, the deemed Investment occurring on the Closing
Date pursuant to

V-1

--------------------------------------------------------------------------------




Section 1.3(a) of the Agreement) shall for any reason (other than pursuant to
the terms hereof) (i) cease to create, or cease to be, a valid and enforceable
perfected ownership or security interest in each Pool Receivable and the Related
Security and Collections and other proceeds with respect thereto, free and clear
of any Adverse Claim or (ii) cease to create with respect to the Pool Assets, or
the interest of the Purchaser with respect to the Pool Assets shall cease to be,
a valid and enforceable first priority perfected ownership or security interest,
free and clear of any Adverse Claim; or
(g)    any Seller, Manitowoc, any Originator, any Servicer that is an Affiliate
of Manitowoc or any other Subsidiary of Manitowoc or any Originator shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally as such debts become due
(Zahlungsunfähigkeit), is threatened with insolvency (drohende
Zahlungsunfähigkeit) or, solely with respect to any German Originator, any
German Servicer or any such Affiliate organized under German law or whose chief
executive office or principal place of business is in Germany, is “overindebted”
(überschuldet; provided that “overindebted” in this case is used with a meaning
equivalent to, and not broader than, überschuldet), or shall make a general
assignment for the benefit of creditors or commences negotiations with any one
or more of its creditors with a view to the general readjustment or rescheduling
of its indebtedness or, for any of the reasons set out in §§ 17 to 19
(inclusive) of the German Insolvency Code (Insolvenzordnung); or any proceeding
shall be instituted by or against any Seller, Manitowoc, any Originator or any
such Servicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, receivership, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
insolvency administrator, custodian or other similar official for it or for any
substantial part of its property or with respect to any German Servicer or
German Originator (i) the commencement of insolvency proceedings (Eröffnung des
Insolvenzverfahrens) pursuant to the provisions of the German Insolvency Code
(Insolvenzordnung), or (ii) the ordering by the insolvency court of a general
prohibition of disposal (allgemeines Verfügungsverbot) or the order by the
insolvency court that such German Servicer or German Originator may only dispose
of its assets with the consent of a preliminary insolvency administrator
pursuant to Section 21 para. 2 No. 2 of the German Insolvency Code
(Insolvenzordnung) and, in the case of any such proceeding instituted against it
(but not instituted by it), either (a) such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days, or (b) in any such proceeding,
there is entered an order for relief against, or there is appointed a receiver,
trustee, insolvency administrator, custodian or other similar official for, it
or for any substantial part of its property) or any Seller, Manitowoc, any
Originator or any such Servicer shall take any corporate action to authorize any
of the actions set forth above in this paragraph (g); or
(h)    as of the last day of any calendar month, the arithmetic average for the
most recent three calendar months of (A) the Default Ratios shall exceed five
and one-half percent (5.5%), or (B) the Dilution Ratios shall exceed eight
percent (8.0%); or
(i)    the Purchased Assets Coverage Percentage shall exceed one hundred percent
(100%) and such condition shall continue unremedied for more than two (2)
consecutive Business Days; or

V-2

--------------------------------------------------------------------------------




(j)    a Change in Control shall occur with respect to Manitowoc, any Originator
or any Seller; or
(k)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any assets of any
Seller or any Originator and such lien or any other lien filed thereunder shall
not have been released within ten (10) Business Days, or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of any Seller or any Originator and such
lien shall not have been released within five (5) Business Days; or
(l)    a Servicer Default shall occur; or
(m)    a Purchase and Sale Termination Event shall occur; or
(n)    one or more judgments for the payment of money in an aggregate amount in
excess of ten million dollars ($10,000,000) shall be rendered against Manitowoc,
any Subsidiary of Manitowoc or any combination thereof (or in excess of ten
thousand dollars ($10,000) shall be rendered against one or both Sellers,
together in the aggregate) and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Manitowoc or any Subsidiary of Manitowoc or the Sellers
to enforce any such judgment; or
(o)    the “Receivables Indebtedness” (as such term is defined in the Credit
Agreement, as the Credit Agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time) exceeds the amount
thereof permitted under the Credit Agreement (as the Credit Agreement may be
amended, amended and restated, supplemented, or otherwise modified from time to
time); or
(p)    the aggregate uncollected amount of accounts receivable sold pursuant to
“Permitted Securitizations” and “Factoring Agreements” (as such terms in
quotation marks are defined in the Credit Agreement, as the Credit Agreement may
be amended, amended and restated, supplemented or otherwise modified from time
to time) exceeds the amount thereof permitted under the Credit Agreement (as the
Credit Agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time); or
(q)    the net worth of the U.S. Seller is less than five million U.S. Dollars
($5,000,000), or the net worth of the Cayman Seller is less than one million
U.S. Dollars ($1,000,000); or
(r)    a Material Adverse Effect shall occur; or
(s)    any Originator for any reason ceases to transfer, or is legally unable to
transfer, Receivables to any Seller under any Purchase and Sale Agreement to
which such Originator and such Seller are a party, or any Seller ceases to
acquire Receivables from the Originators.



V-3

--------------------------------------------------------------------------------




EXHIBIT VI
SUPPLEMENTAL REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in
Exhibits III and IV of the Agreement, to induce the Purchaser and the Agent to
enter into the Agreement and, in the case of the Purchaser, to make Investments
and Reinvestments, each Seller hereby represents, warrants, and covenants as
follows:
A.    The Receivables.
1.
The Agreement creates a valid and continuing ownership or security interest (as
defined in the applicable UCC) in the Pool Receivables in favor of the
Purchaser, which ownership or security interest is prior to all other Adverse
Claims, and is enforceable as such as against creditors of and purchasers from
such Seller.

2.
(xw) The Pool Receivables transferred to a Seller pursuant to the U.S.
Foodservice Purchase and Sale Agreement constitute “accounts” within the meaning
of the applicable UCC, (x) the Pool Receivables transferred to a Seller pursuant
to the U.S. Cranes Purchase and Sale Agreement constitute “accounts” within the
meaning of the applicable UCC, (y) the Pool Receivables transferred to a Seller
pursuant to the Canadian Purchase and Sale Agreement (and any Pool Receivables
transferred to the U.S. Seller by Garland prior to the Closing Date) constitute
“accounts” within the meaning of the PPSA and (z) the Pool Receivables
transferred to a Seller pursuant to the Euro Purchase and Sale Agreement are not
evidenced or otherwise payable by chattel paper, a promissory note, a bill of
exchange or other instrument (other than a cheque).

3.
The U.S. Seller (in the case of all U.S. Cranes Originator Receivables) or the
Cayman Seller (in the case of all U.S. Foodservice Originator Receivables,
German Originator Receivables, UK Originator Receivables, Singapore Originator
Receivables and Canadian Originator Receivables) owns and has good and
marketable title to the Pool Receivables free and clear of any Adverse Claim.

4.
The applicable Seller has caused (and will cause each Originator to cause),
within ten days after the first transfer of Receivables by such Originator to
such Seller, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale and contribution of the Receivables from each applicable
Originator to such Seller pursuant to the applicable Purchase and Sale
Agreement, and the ownership and security interests transferred and granted by
such Seller to the Purchaser under the Agreement. During the period from the
Closing Date to the Final Payout Date, the Cayman Seller shall cause the
Purchaser’s ownership and security interest in the Purchased Assets to be
recorded on the Cayman Seller’s register of mortgages and charges maintained at
the Cayman Seller’s registered office in the Cayman Islands.

B.
The Lock-Box Accounts and the Collection Account.


VI-1

--------------------------------------------------------------------------------




1.
Each of the Lock-Box Accounts and Collection Accounts (other than any European
and Singapore Accounts or European Collection Account) constitute “deposit
accounts” within the meaning of the applicable UCC.

2.
The Sellers (or in the case of (i) any German Account, a Seller or a German
Originator, (ii) any UK Account, a Seller or a UK Originator or (iii) any
Excluded Account, a Seller or an Originator) (individually or together) own and
have good and marketable title to the Lock-Box Accounts and Collection Accounts
free and clear of any Adverse Claim.

3.
The Sellers (individually or together) have delivered to the Purchaser a fully
executed Lock-Box Agreement relating to each Lock-Box Account (other than the
Excluded Accounts) (or, with respect to each European and Singapore Account, an
Account Pledge Agreement) and a fully executed Collection Account Agreement
relating to each Collection Account (or, with respect to each European
Collection Account, an Account Pledge Agreement), in each case, pursuant to
which the applicable Lock-Box Bank and/or Collection Account Bank, as the case
may be, has agreed, following notice from the Agent, to comply with all
instructions originated by the Agent (on behalf of the Purchaser) directing the
disposition of funds in such Lock-Box Account or Collection Account, as the case
may be, without further consent by any Seller or Servicer.

4.
Each Seller (or (i) the applicable German Originator in the case of any German
Account or (ii) the applicable UK Originator in the case of any UK Account) has
established procedures such that any Permitted Investments purchased with funds
(other than funds remitted to such Seller in accordance with Section 1.6 of this
Agreement) withdrawn from the Lock-Box Accounts and/or the Collection Account
will be either (i) credited to a “securities account” (within the meaning of the
applicable UCC) over which the Purchaser will have a first priority perfected
security interest, (ii) purchased in the name of the Purchaser, or (iii) held in
another manner sufficient to establish the Purchaser’s first priority perfected
security interest over such Permitted Investments.

C.
Priority.

1.
Other than the transfer of the Receivables to the Sellers and the Purchaser
under the Purchase and Sale Agreements and the Agreement, respectively, and/or
the ownership or security interest transferred or granted to the Sellers and the
Purchaser pursuant to the Purchase and Sale Agreements and this Agreement,
respectively, no Seller or Originator has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pool Receivables, any
Lock-Box Account, any related lock-box or post office box, any Collection
Account or any subaccount thereof, except for any such pledge, grant or other
conveyance which has been released or terminated. No Seller or Originator has
authorized the filing of, or is aware of any financing statements against any
Seller or Originator that include a description of Receivables or any Lock-Box
Account, any Collection Account or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof by the Originators to the
Sellers under the Purchase and Sale Agreements, (ii) relating to the ownership
or security interest granted to the Purchaser under the Agreement, or (iii) that
has been released or terminated.


VI-2

--------------------------------------------------------------------------------




2.
Neither Seller is aware of any judgment, ERISA or tax lien filings against
either any Seller or Originator.

3.
Neither the Lock-Box Accounts nor the Collection Accounts are in the name of any
Person other than a Seller, the Purchaser or, with respect to (i) any German
Account, a German Originator, (ii) any UK Account, a UK Originator or (iii) any
Excluded Account, an Originator. No Seller, Originator or Servicer has consented
to any bank maintaining such accounts to comply with instructions of any Person
other than the Purchaser or the Agent on its behalf, or with respect to any
Excluded Account, any Originator.

4.
Notwithstanding any other provision of the Agreement or any other Transaction
Document, the representations contained in this Exhibit VI shall survive,
continue, and remain in full force and effect in each case until the Final
Payout Date.

5.
[Reserved].

6.
In order to evidence the interests of the Purchaser under the Agreement, each
Servicer shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, without limitation, such actions as are reasonably
requested by the Purchaser or the Agent) to maintain and perfect, as a
first-priority interest, the Purchaser’s ownership or security interest in the
Pool Receivables, Related Security and Collections with respect thereto. Each
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Agent for the Agent’s authorization and approval all
financing statements, amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect the Purchaser’s ownership or security interest as a
first-priority interest. The Agent’s approval of such filings shall authorize
the applicable Servicer to file such financing statements under the UCC or PPSA
registered assignments and/or financing statements, verification statements or
similar filings, as applicable, without the signature of any Seller, any
Originator or the Purchaser where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, no Servicer shall
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Agent.


VI-3